Exhibit 10.1
EXECUTION VERSION
        

AMENDED AND RESTATED
UNSECURED REVOLVING CREDIT AGREEMENT
DATED AS OF July 19, 2013
AMONG
FIRST INDUSTRIAL, L.P., AS BORROWER
FIRST INDUSTRIAL REALTY TRUST, INC.,
AS GENERAL PARTNER AND GUARANTOR
THE LENDERS
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT
AND
BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT
AND
U.S. BANK NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION and
REGIONS BANK
AS CO-DOCUMENTATION AGENTS
____________________________________________________________________________
WELLS FARGO SECURITIES, LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AS JOINT-LEAD ARRANGERS AND JOINT BOOK RUNNERS








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
Page


 
 
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
2


1.1.
Definitions
 
2


1.2.
Financial Standards
 
25


1.3.
Classification of Loans and Borrowings
 
25


1.4.
General References
 
25


1.5.
Amendment and Restatement of the Existing Credit Agreement
 
25


 
 
 
 
ARTICLE II. THE FACILITY
 
26


 
 
 
 
2.1.
The Facility
 
26


2.2.
Increase in Revolving Commitment
 
27


2.3.
Principal Payments
 
28


2.4.
Requests for Revolving Borrowings; Responsibility for Revolving Borrowings
 
28


2.5.
Evidence of Credit Extensions
 
28


2.6.
Loans and Borrowings
 
28


2.7.
Requests for Revolving Borrowings
 
29


2.8.
Interest Elections
 
30


2.9.
Applicable Margins/Facility Fee Rate
 
32


2.10.
Other Fees
 
34


2.11.
Minimum Amount of Each Borrowing
 
34


2.12.
Interest
 
34


2.13.
Method of Payment
 
35


2.14.
Default
 
36


2.15.
Lending Offices
 
36


2.16.
Non Receipt of Funds by Administrative Agent
 
36


2.17.
Swingline Loans
 
36


2.18.
Bid Rate Loans
 
37


2.19.
Extension of Maturity Date
 
41


2.20.
Pro Rata Treatment/Sharing of Payments
 
42


2.21.
Reserved
 
43


2.22.
Application of Moneys Received
 
44


2.23.
Reserved
 
44


2.24.
Voluntary Prepayments of Loans
 
44


 
 
 
 
ARTICLE III. THE LETTER OF CREDIT SUBFACILITY
 
45


 
 
 
 
3.1.
Obligation to Issue
 
45


3.2.
Types and Amounts
 
45


3.3.
Conditions
 
46


3.4.
Procedure for Issuance of Facility Letters of Credit
 
46


3.5.
Reimbursement Obligations; Duties of Issuing Bank
 
48


3.6.
Participation
 
49


3.7.
Payment of Reimbursement Obligations
 
50




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

3.8.
Compensation for Facility Letters of Credit
 
51


3.9.
Letter of Credit Collateral Account
 
51


 
 
 
 
ARTICLE IV. CHANGE IN CIRCUMSTANCES
 
52


 
 
 
 
4.1.
Yield Protection
 
52


4.2.
Changes in Capital Adequacy Regulations
 
52


4.3.
Availability of Eurocurrency or Adjusted Base Rate Borrowings
 
53


4.4.
Funding Indemnification
 
53


4.5.
Taxes
 
54


4.6.
Lender Statements; Survival of Indemnity
 
56


4.7.
Replacement of Lenders under Certain Circumstances
 
56


 
 
 
 
ARTICLE V. CONDITIONS PRECEDENT
 
57


 
 
 
 
5.1.
Conditions Precedent to Closing
 
57


5.2.
Conditions Precedent to Subsequent Borrowings
 
59


 
 
 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
60


 
 
 
 
6.1.
Existence
 
60


6.2.
Corporate/Partnership Powers
 
60


6.3.
Power of Officers
 
60


6.4.
Government and Other Approvals
 
60


6.5.
Solvency
 
60


6.6.
Compliance With Laws
 
61


6.7.
Enforceability of Agreement
 
61


6.8.
Title to Property
 
61


6.9.
Litigation
 
61


6.10.
Events of Default
 
62


6.11.
Investment Company Act of 1940
 
62


6.12.
Public Utility Holding Company Act
 
62


6.13.
Regulation U
 
62


6.14.
No Material Adverse Financial Change
 
62


6.15.
Financial Information
 
62


6.16.
Factual Information
 
62


6.17.
ERISA
 
62


6.18.
Taxes
 
62


6.19.
Environmental Matters
 
63


6.20.
Insurance
 
64


6.21.
No Brokers
 
64


6.22.
No Violation of Usury Laws
 
64


6.23.
Not a Foreign Person
 
64


6.24.
No Trade Name
 
64


6.25.
Subsidiaries
 
64


6.26.
Unencumbered Assets
 
64




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

6.27.
Patriot Act and Other Specified Laws
 
66


 
 
 
 
ARTICLE VII. ADDITIONAL REPRESENTATIONS AND WARRANTIES
 
67


 
 
 
 
7.1.
Existence
 
67


7.2.
Corporate Powers
 
67


7.3.
Power of Officers
 
67


7.4.
Government and Other Approvals
 
67


7.5.
Compliance With Laws
 
67


7.6.
Enforceability of Agreement
 
68


7.7.
Liens; Consents
 
68


7.8.
Litigation
 
68


7.9.
Events of Default
 
68


7.10.
Investment Company Act of 1940
 
68


7.11.
Public Utility Holding Company Act
 
68


7.12.
No Material Adverse Financial Change
 
68


7.13.
Financial Information
 
68


7.14.
Factual Information
 
69


7.15.
ERISA
 
69


7.16.
Taxes
 
69


7.17.
No Brokers
 
69


7.18.
Subsidiaries
 
69


7.19.
Status
 
69


7.20.
Patriot Act and Other Specified Laws; OFAC
 
69


 
 
 
 
ARTICLE VIII. AFFIRMATIVE COVENANTS
 
71


 
 
 
 
8.1.
Notices
 
71


8.2.
Financial Statements, Reports, Etc.
 
71


8.3.
Existence and Conduct of Operations
 
74


8.4.
Maintenance of Properties
 
75


8.5.
Insurance
 
75


8.6.
Payment of Obligations
 
75


8.7.
Compliance with Laws
 
75


8.8.
Adequate Books
 
75


8.9.
ERISA
 
75


8.10.
Maintenance of Status
 
75


8.11.
Use of Proceeds
 
76


8.12.
Distributions
 
76


 
 
 
 
ARTICLE IX. NEGATIVE COVENANTS
 
76


 
 
 
 
9.1.
Change in Business
 
76


9.2.
Change of Management of Properties
 
76


9.3.
Change of Borrower Ownership
 
76


9.4.
Use of Proceeds
 
77




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

9.5.
Liens
 
77


9.6.
Regulation U
 
78


9.7.
Indebtedness and Cash Flow Covenants
 
78


9.8.
Change of Control; Mergers and Dispositions
 
79


9.9.
Negative Pledge
 
79


 
 
 
 
ARTICLE X. DEFAULTS
 
79


 
 
 
 
10.1.
Nonpayment of Principal
 
79


10.2.
Certain Covenants
 
79


10.3.
Nonpayment of Interest and Other Obligations
 
79


10.4.
Cross Default
 
79


10.5.
Loan Documents
 
80


10.6.
Representation or Warranty
 
80


10.7.
Covenants, Agreements and Other Conditions
 
80


10.8.
No Longer General Partner
 
80


10.9.
Material Adverse Financial Change
 
80


10.10.
Bankruptcy
 
80


10.11.
Legal Proceedings
 
81


10.12.
ERISA
 
81


10.13.
Change in Control
 
81


10.14.
Failure to Satisfy Judgments
 
81


10.15.
Environmental Remediation
 
82


 
 
 
 
ARTICLE XI. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
82


 
 
 
 
11.1.
Acceleration
 
82


11.2.
Preservation of Rights; Amendments
 
83


 
 
 
 
ARTICLE XII. THE ADMINISTRATIVE AGENT
 
83


 
 
 
 
12.1.
Appointment
 
83


12.2.
Powers
 
84


12.3.
General Immunity
 
84


12.4.
No Responsibility for Loans, Recitals, etc.
 
84


12.5.
Action on Instructions of Lenders
 
84


12.6.
Employment of Administrative Agents and Counsel
 
85


12.7.
Reliance on Documents; Counsel
 
85


12.8.
Administrative Agent's Reimbursement and Indemnification
 
85


12.9.
Rights as a Lender
 
85


12.10.
Funds Transfer Disbursements
 
86


12.11.
Lender Credit Decision
 
86


12.12.
Successor Administrative Agent
 
87


12.13.
Notice of Defaults
 
87


12.14.
Requests for Approval
 
87


12.15.
Copies of Documents
 
88




iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

12.16.
Defaulting Lenders
 
88


12.17.
Delegation to Affiliates
 
92


12.18.
Managing Agents, Co-Documentation Agents, Syndication Agent, etc.
 
92


 
 
 
 
ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
92


 
 
 
 
13.1.
Successors and Assigns
 
92


13.2.
Participations
 
93


13.3.
Assignments; Consents
 
94


13.4.
Register
 
96


13.5.
Designated Lenders
 
96


13.6.
Confidentiality
 
97


13.7.
Tax Treatment
 
98


 
 
 
 
ARTICLE XIV. GENERAL PROVISIONS
 
98


 
 
 
 
14.1.
Survival of Representations
 
98


14.2.
Governmental Regulation
 
98


14.3.
Taxes
 
98


14.4.
Headings
 
98


14.5.
No Third Party Beneficiaries
 
99


14.6.
Expenses; Indemnification
 
99


14.7.
Severability of Provisions
 
99


14.8.
Nonliability of the Lenders
 
99


14.9.
Choice of Law
 
100


14.10.
Consent to Jurisdiction
 
100


14.11.
Waiver of Jury Trial
 
100


14.12.
Successors and Assigns
 
100


14.13.
Entire Agreement; Modification of Agreement
 
101


14.14.
Dealings with the Borrower
 
102


14.15.
Set-Off
 
102


14.16.
Counterparts
 
102


14.17.
Patriot Act CIP Notice
 
102


 
 
 
 
ARTICLE XV. NOTICES
 
103


 
 
 
 
15.1.
Giving Notice; Electronic Delivery
 
103


15.2.
Change of Address
 
104






v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

EXHIBITS
A
-    Revolving Commitment Amounts

B-1
-    Form of Note

B-2
-    Form of Bid Rate Note

C
-    Transfer Authorizer Designation

D
-    Form of Guaranty

E
-    Opinion of Borrower’s Counsel

F
-    Opinion of General Partner’s Counsel

G
-    Wiring Instructions

H
-    Form of Compliance Certificate

I
-    Form of Assignment Agreement

J
-    Form of Notice of Borrowing

K
-    Form of Notice of Swingline Borrowing

L
-    Form of Designation Agreement

M
-    Form of Bid Rate Quote Request

N
-    Form of Bid Rate Quote

O
-    Form of Bid Rate Quote Acceptance





SCHEDULES
3.1
Outstanding Facility Letters of Credit

6.9
Litigation (Borrower)

6.19
Environmental Compliance

6.24
Trade Names

6.25
Subsidiaries (Borrower)

6.26
Unencumbered Assets

7.8
Litigation (General Partner)

7.18
Subsidiaries (General Partner)


vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT is entered into
as of July 19, 2013 by and among the following:
FIRST INDUSTRIAL, L.P., a Delaware limited partnership having its principal
place of business at 311 South Wacker Drive, Suite 3900, Chicago, Illinois
60606, the sole general partner of which is First Industrial Realty Trust, Inc.,
a Maryland corporation;
FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation that is qualified as
a real estate investment trust whose principal place of business is 311 South
Wacker Drive, Suite 3900, Chicago, Illinois 60606 (“General Partner”);
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), a national bank organized
under the laws of the United States of America having an office at 123 North
Wacker Dr., Chicago, IL 60606, as Administrative Agent (“Administrative Agent”)
for the Lenders (as defined below); and
Those Lenders identified on the signature pages hereto.
RECITALS
A.    The Borrower is primarily engaged in the business of acquiring,
developing, owning and operating bulk warehouse and light industrial properties.
B.    The Borrower, the General Partner, the lenders party thereto and Wells, as
administrative agent are currently party to the Unsecured Revolving Credit
Agreement, dated as of December 14, 2011 (the “Existing Credit Agreement”).
C.    The Borrower, the Lenders, the Departing Lenders (as hereinafter defined),
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans to or for the benefit of the Borrower and
(b) that each Departing Lender shall cease to be a party to the Existing Credit
Agreement, as evidenced by its execution and delivery of its Departing Lender
Signature Page.
D.    The parties hereto intend that this Agreement not constitute a novation of
the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.
E.    Each of the Borrower and the General Partner confirms that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred




--------------------------------------------------------------------------------




to and defined herein) and that, from and after the Agreement Execution Date,
all references to the “Credit Agreement” contained in any such existing “Loan
Documents” shall be deemed to refer to this Agreement.
F.    The General Partner is fully liable for the obligations of the Borrower
hereunder by virtue of its status as the sole general partner of the Borrower
and as guarantor under the Guaranty.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
ARTICLE I.     
DEFINITIONS AND ACCOUNTING TERMS


1.1.    Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
“Absolute Rate” has the meaning given that term in Section 2.18(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.18.
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Adjusted Base Rate” means a floating interest rate equal to the sum of (i) the
LIBOR Market Index Rate, plus (ii) the Base Rate Applicable Margin in effect
from time to time.
“Adjusted Base Rate Borrowing” means a Borrowing that bears interest at the
Adjusted Base Rate.
“Adjusted EBITDA” means for any Person the sum of EBITDA for such Person and
such Person’s reported corporate overhead for itself and its Subsidiaries;
provided that “Adjusted EBITDA” shall have deducted overhead related to specific
properties.
“Adjusted LIBOR Rate” means, with respect to a Eurocurrency Borrowing for the
relevant Interest Period, the sum of (i) the Base LIBOR Rate applicable to such
Interest Period, plus, (ii) in the case of ratable Eurocurrency Borrowings, the
LIBOR Applicable Margin in effect from time to time during such Interest Period,
or in the case of Eurocurrency Borrowings made as Bid Rate Loans, the LIBOR
Margin established in the Bid Rate Quote applicable to such Bid Rate Loan.
“Administrative Agent” means Wells, in its capacity as contractual
representative of the Lenders pursuant to Article XII, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XII.

2

--------------------------------------------------------------------------------




“Administrative Office” means the Administrative Agent’s office designated on
its signature page to this Agreement or such other office as may be designated
by the Administrative Agent by written notice to the Borrower and the Lenders.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affiliate” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with any other Person. A Person shall
be deemed to control another Person if the controlling Person owns ten percent
(10%) or more of any class of voting securities of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise; provided that in no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.
“Aggregate Revolving Commitment” means, as of any date, the total of all
Revolving Commitments, which as of the Agreement Execution Date is $625,000,000,
subject to the Borrower’s right to increase the Aggregate Revolving Commitment
pursuant to Section 2.2.
“Agreement” means this Amended and Restated Unsecured Revolving Credit Agreement
and all amendments, modifications and supplements hereto.
“Agreement Execution Date” shall mean July 19, 2013, the date on which all of
the parties hereto have executed this Agreement.
“Applicable Cap Rate” means 7.50%.
“Applicable Margin” means the applicable margins set forth in the table in
Section 2.9 used in calculating the interest rate applicable to the various
types of Borrowings, which shall vary from time to time in accordance with the
long term, senior unsecured debt ratings of the Borrower and the General Partner
in the manner set forth in Section 2.9.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and their successors in their capacity as Joint Lead
Arrangers.
“Asset Sale” means any sale or other disposition by the Consolidated Operating
Partnership of any Property or other assets (excluding any proceeds resulting
from the casualty or condemnation of such Property or other assets, to the
extent such proceeds are used to rebuild such Properties or assets within
365 days of receipt of such proceeds) that yields gross proceeds equal to the
aggregate of (i) all cash proceeds, plus (ii) the initial principal amount of
any noncash proceeds consisting of notes or other debt securities, plus
(iii) the fair market value of other non-cash proceeds, if and to the extent
that the aggregate of (i), (ii) and (iii) exceeds $500,000.

3

--------------------------------------------------------------------------------




“Assets Acquired Not In Service” means, as of any date of determination, any
Project which has been acquired and owned for less than 12 months but has not
yet been leased to 90%.
“Assets Under Development” means, as of any date of determination, any Project
which is under construction and then treated as an asset under development under
GAAP.
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Eligible Assignee and the Administrative Agent,
substantially in the form of Exhibit I.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base LIBOR Rate” means, with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate of interest obtained by dividing (i) the LIBOR 01 rate
as set forth on the Reuters screen (or on any successor to or substitute for
such screen) at approximately 11:00 a.m. (Central Time), two (2) Business Days
prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable
Eurocurrency Loan and for a period of time approximately equal to such Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on Eurocurrency Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in the Base LIBOR Rate on the date
on which such change in such maximum rate becomes effective.
“Base Rate Applicable Margin” means the Applicable Margin in effect for an
Adjusted Base Rate Borrowing as determined in accordance with Section 2.9
hereof.
“Bid Rate Borrowing” has the meaning given that term in Section 2.18(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.18.

4

--------------------------------------------------------------------------------




“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B-2 (or such other form approved by the Administrative Agent),
payable to the order of a Lender as originally in effect and otherwise duly
completed.
“Bid Rate Quote” means an offer in accordance with Section 2.18(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.18(b).
“Borrower” means First Industrial, L.P., along with its permitted successors and
assigns.
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, or (c) a Bid Rate
Loan.
“Borrowing Date” means a Business Day on which a Borrowing is made to the
Borrower.
“Borrowing Notice” is defined in Section 2.7 hereof.
“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks are open for business in New York City; provided that with respect to any
borrowings, disbursements and payments in respect of and calculations, interest
rates and Interest Periods pertaining to Eurocurrency Loans, such day is also a
day on which banks are open for general business in London, England.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” shall mean (i) short term obligations of, or fully guaranteed
by, the United States of America, (ii) commercial paper rated A 1 or better by
Standard and Poor’s Corporation or P‑1 or better by Moody’s Investors Service,
Inc., or (iii) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, provided that all such Cash Equivalents would qualify as cash
equivalents in accordance with GAAP.

5

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of more
than 40% of the aggregate voting power represented by the then outstanding
voting stock of the General Partner, (b) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of the General Partner
by Persons who were neither (i) nominated by the board of directors of the
General Partner, (ii) appointed by directors so nominated, nor (iii) nominated
by holders of the preferred stock in the General Partner pursuant to the terms
of such stock; or (c) the General Partner shall cease to own, directly or
indirectly, fifty-one percent (51%) or more of the Equity Interests of the
Borrower.
“Class” means when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Bid Rate Loans.
“Closing Date” means the date on which the conditions precedent in Section 5.1
are satisfied in accordance therewith and this Agreement becomes effective.
“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any replacement or successor statute, and the regulations promulgated thereunder
from time to time.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of Consolidated Total Indebtedness to Implied Capitalization Value of the
Consolidated Operating Partnership.
“Consolidated Operating Partnership” means the Borrower, the General Partner and
any other subsidiary partnerships or entities of either of them which are
required under GAAP to be consolidated with the Borrower and the General Partner
for financial reporting purposes.
“Consolidated Secured Debt” means as of any date of determination, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness of the
Consolidated Operating Partnership outstanding at such date which is secured by
a Lien on any asset or Capital Stock of Consolidated Operating Partnership,
including without limitation loans secured by mortgages, stock, or partnership
interests, but excluding Defeased Debt and (b) the amount by which the

6

--------------------------------------------------------------------------------




aggregate principal amount of all Indebtedness of the Subsidiaries of the
Borrower or the General Partner outstanding at such date exceeds $5,000,000
(including, for the avoidance of doubt, Guarantee Obligations of the
Subsidiaries of the Borrower or the General Partner in respect of primary
obligations of the Borrower or the General Partner, but excluding customary
non-recourse carveout obligations), without duplication of any Indebtedness
included under clause (a). For clarification, Consolidated Secured Debt shall
include the Borrower’s or the General Partner’s Ownership Share of any
Investment Affiliate’s Indebtedness.
“Consolidated Senior Unsecured Debt” means as of any date of determination, the
aggregate outstanding principal amount of all Indebtedness of the Consolidated
Operating Partnership (which will include, without limitation, any Indebtedness
that is secured by partnership interests and that is recourse to the Borrower or
the Guarantor, where such recourse component applies only to the payment of
principal and/or interest), outstanding at such date other than (a) Indebtedness
which is contractually subordinated to the Indebtedness of the Consolidated
Operating Partnership under the Loan Documents on terms acceptable to the
Administrative Agent and (b) that portion of Consolidated Secured Debt described
in clause (a) of that definition. For clarification, Consolidated Senior
Unsecured Debt shall exclude the Borrower’s or the General Partner’s Ownership
Share of any Investment Affiliate’s Indebtedness.
“Consolidated Total Indebtedness” means as of any date of determination, all
Indebtedness of the Consolidated Operating Partnership outstanding at such date,
determined on a consolidated basis in accordance with GAAP, after eliminating
intercompany items; provided that for purposes of defining “Consolidated Total
Indebtedness” the term “Indebtedness” shall not include the short term debt
(e.g. accounts payable, short term expenses) of the Borrower or the General
Partner or Defeased Debt. For clarification, Consolidated Total Indebtedness
shall include the Borrower’s or the General Partner’s Ownership Share of any
Investment Affiliate’s Indebtedness.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with all or any of the entities in the Consolidated Operating
Partnership, are treated as a single employer under Sections 414(b) or 414(c) of
the Code.
“Conversion/Continuation Notice” is defined in Section 2.8.
“Debtor Relief Laws” means the United States Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.
“Debt Service” means for any period, (a) Interest Expense for such period plus
(b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness and mandatory excess cash flow
sweeps) required to be made during such period by the Borrower, or any of its
consolidated Subsidiaries plus (c) a percentage of all such regularly scheduled
principal payments required to be made during such period by any Investment
Affiliate on

7

--------------------------------------------------------------------------------




Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness) taken into account in calculating
Interest Expense, such percentage equal to the greater of (x) the percentage of
the principal amount of such Indebtedness for which the Borrower or any
consolidated Subsidiary is liable and (y) the Ownership Share in such Investment
Affiliate held by the Borrower and any consolidated Subsidiaries, in the
aggregate, without duplication.
“Default” means an event which, with notice or lapse of time or both, would
become an Event of Default.
“Default Rate” means with respect to any Borrowing, a rate equal to the interest
rate applicable to such Borrowing plus three percent (3%) per annum.
“Defaulting Lender” means, subject to Section 12.16(f), any Revolving Lender
that (a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Revolving Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Revolving Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Revolving Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Revolving Lender’s determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Revolving
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Revolving Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Revolving Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Revolving Lender with immunity from the jurisdiction
of courts within the United States of America or from the enforcement of
judgments or writs of attachment on its assets or permit such Revolving Lender
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Revolving Lender. Any determination by
the Administrative Agent that a Revolving Lender is a Defaulting Lender under
clauses (a) through (d) above shall be

8

--------------------------------------------------------------------------------




conclusive and binding absent manifest error, and such Revolving Lender shall be
deemed to be a Defaulting Lender (subject to Section 12.16(f)) upon delivery of
written notice of such determination to the Borrower, the Issuing Bank, the
Swingline Lender and each Revolving Lender.
“Defeased Debt” means that portion of debt which has already been defeased by
depositing collateral in the form of obligations supported by the credit of the
United States government in such amounts as are required and permitted under the
terms of the applicable loan documents.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement to which it is a party on the
Agreement Execution Date.
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.5 and (c) is not otherwise a Lender.
“Designating Lender” has the meaning given that term in Section 13.5.
“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit L or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.
“Dollars” and “$” mean United States Dollars.
“EBITDA” means, with respect to any Person, income before restructuring charges
in an aggregate amount not to exceed $10,000,000 during any four fiscal quarter
period, non-cash impairment charges and other non-cash, non-recurring items
determined in good faith by the Borrower and extraordinary items, without
deduction of any losses related to initial offering costs of preferred stock
which are written off due to the redemption of such preferred stock, and
excluding any gains or losses from pay-off or retirement of debt and
gains/losses on sales of Properties and excluding costs incurred in acquiring
Properties, where such costs are required to be expensed under ASC 805 Business
Combinations 805-10-25-23, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP (reduced to eliminate any income from
Investment Affiliates of such Person, any interest income and, with respect to
the Consolidated Operating Partnership, any income from the assets used for
Defeased Debt), plus Interest Expense, depreciation, amortization and income tax
(if any) expense plus a percentage of such income (adjusted as described above)
of any such Investment Affiliate equal to the allocable economic interest in
such Investment Affiliate held by such Person and any Subsidiaries, in the

9

--------------------------------------------------------------------------------




aggregate (provided that no item of income or expense shall be included more
than once in such calculation even if it falls within more than one of the
foregoing categories).
“Effective Date” means each Borrowing Date and, if no Borrowing Date has
occurred in the preceding calendar month, the first Business Day of each
calendar month.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed by any of the foregoing); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority having jurisdiction over the Borrower, its
Subsidiaries or Investment Affiliates, or their respective assets, and
regulating or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect, in each case to the extent the foregoing are applicable to the
operations of the Borrower, any Investment Affiliate, or any Subsidiary or any
of their respective assets or Properties.
“Equity Interests” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Value” is defined in Section 10.10 hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate.
“Event of Default” means any event set forth in Article X hereof.
“Excluded Taxes” means, in the case of each Lender or applicable Lending Office
and the Administrative Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office of such Lender’s applicable Lending Office is located, and (b)
any United States federal withholding taxes imposed by FATCA .

10

--------------------------------------------------------------------------------




“Existing Credit Agreement” has the meaning specified in the preliminary
statements of this Agreement
“Extension Request” is defined in Section 2.19(a).
“Facility” means the Revolving Commitments and the extensions of credit made
thereunder.
“Facility Fee Rate” is defined in Section 2.10(b).
“Facility Letter of Credit” means a Financial Letter of Credit or Performance
Letter of Credit issued under the Facility.
“Facility Letter of Credit Fee” is defined in Section 3.8.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Central
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
“Financial Letter of Credit” means any standby Letter of Credit which represents
an irrevocable obligation to the beneficiary on the part of the Issuing Bank
(i) to repay money borrowed by or advanced to or for the account of the account
party or (ii) to make any payment on account of any indebtedness undertaken by
the account party, in the event the account party fails to fulfill its
obligation to the beneficiary.
“Fixed Charge Coverage Ratio” is defined in Section 9.7(a).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the applicable Issuing Bank, such Defaulting Lender’s Percentage of
the outstanding LC Exposure in respect of Letters of Credit issued by the
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

11

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount of the Aggregate
Revolving Commitment actually disbursed and outstanding to the Borrower by such
Lender at such time, and the denominator of which is the total amount of the
Aggregate Revolving Commitment disbursed and outstanding to the Borrower by all
of the Lenders at such time.
“GAAP” means those generally accepted accounting principles in the United States
of America as in effect from time to time that are consistent with those
utilized in preparing the audited financial statements of the Borrower required
hereunder; provided that all financial computations shall be made in accordance
with GAAP as in effect on the Agreement Execution Date.
“General Partner” means First Industrial Realty Trust, Inc., a Maryland
corporation that is listed on a national securities exchange and is qualified as
a real estate investment trust. The General Partner is the sole general partner
of the Borrower.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent, the Issuing
Bank or any Lender or any indemnitee in any of the other Loan Documents, it
shall have the meaning set forth herein.
“Ground Lease Payments” means, for any period, payment made in cash during such
period in respect of any ground lease with respect to which the Borrower or any
of its Subsidiaries is a lessee.
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing (but only to the extent that the guaranty
applies to the payment of principal or interest due under recourse Indebtedness)
any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor,

12

--------------------------------------------------------------------------------




(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided, that in the absence of any such stated amount
or stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. Notwithstanding the
foregoing, a guaranty of customary non-recourse carveouts shall not be deemed a
“Guarantee Obligation” for purposes of this Agreement.
“Guaranty” means the Guaranty executed by the General Partner in the form
attached hereto as Exhibit D.
“Implied Capitalization Value” means for any Person as of any date, the sum of
(i) the quotient of (x) the Adjusted EBITDA for such Person during the most
recent four fiscal quarters (which Adjusted EBITDA shall exclude any Adjusted
EBITDA attributable to all Assets Under Development, Assets Acquired Not in
Service or Rollover Projects, and which Adjusted EBITDA attributable to each
Project which was formerly a Rollover Project shall not be less than zero), and
(y) the Applicable Cap Rate, plus (ii) an amount equal to the then current book
value of each Asset Under Development and Assets Acquired Not in Service, plus
(iii) the then current book value of Unimproved Land, plus (iv) with respect to
each Rollover Project, an amount equal to 50% of the then current book value,
determined in accordance with GAAP, of such Rollover Project (provided that the
Rollover Projects shall at no time comprise more than 10% of Implied
Capitalization Value), plus (v) an amount equal to 100% of unrestricted cash and
unrestricted cash equivalents, including any cash on deposit with a qualified
intermediary with respect to a deferred tax-free exchange (and specifically
excluding any cash or cash equivalents being used to support Defeased Debt),
plus (vi) an amount equal to 100% of the then current book value, determined in
accordance with GAAP, of all first mortgage receivables on income producing
commercial properties; provided that in no event shall the aggregate amount of
Implied Capitalization Value from clauses (ii), (iii), (iv) and (vi) above
exceed 25% of the total Implied Capitalization Value. The Borrower’s Ownership
Share of assets held by Investment Affiliates (excluding assets of the type
described in the immediately preceding clause (v)) will be included in Implied
Capitalization Value calculations consistent with the above described treatment
for wholly owned assets. In the case of a newly formed Investment Affiliate, the
Borrower’s Ownership Share of assets held by the Investment Affiliate shall be
calculated by multiplying (a) total assets plus accumulated depreciation of the
Investment Affiliate by (b) the Ownership Share of such Investment Affiliate.
This valuation methodology will be used for the first four quarters following
the formation of any Investment Affiliate. For purposes of computing the Implied
Capitalization Value, Adjusted EBITDA may be increased from quarter to quarter
by the amount of (A) net cash flow from new leases of space at the Properties
(where such net cash flow has not

13

--------------------------------------------------------------------------------




then been included in EBITDA) which have a minimum term of one year and
(B) Properties which either (i) were acquired during the most recent four fiscal
quarters and/or (ii) were previously Assets Under Development or Assets Not in
Service but which have been completed during such four quarter period and have
at least some tenants in possession of the respective leased spaces and
conducting business operations therein each will be included in the calculation
of Implied Capitalization Value using pro forma EBITDA for such four quarter
period, so long as a “new acquisition/opening summary” form is submitted to, and
approved by, Administrative Agent for each new acquisition or newly-opened
Property during such four quarter period. “New acquisition/opening summary”
forms will only be required for acquisitions/developments to the extent the
aggregate thereof exceeds $250,000,000 during any fiscal year.
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), repurchase obligations, takeout commitments or forward
equity commitments, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)), to the extent such
obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all obligations of such Person under financing leases
and capital leases, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Operating Partnership, Guarantee Obligations of any member of the
Consolidated Operating Partnership in respect of primary obligations of any
other member of the Consolidated Operating Partnership), (g) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities, (h) Net Mark-to-Market Exposure under Rate Management Transactions,
(i) all liabilities secured by any lien (other than liens for taxes not yet due
and payable) on any property owned by such Person even though such Person has
not assumed or otherwise become liable for the payment thereof, (j) any
repurchase obligation or liability of such Person or any of its Subsidiaries
with respect to accounts or notes receivable sold by such Person or any of its
Subsidiaries, (k) such Person’s Ownership Share of debt in Investment Affiliates
and any loans where such Person is liable as a general partner and (l) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.
“Insolvent” means insolvent as defined in Section 101(32) of the United States
Bankruptcy Code, as amended.
“Interest Expense” means all interest expense of the Consolidated Operating
Partnership determined in accordance with GAAP plus (i) capitalized interest not
covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any interest incurred on any obligation for
which the Consolidated Operating Partnership is wholly or partially liable under
guaranties covering the payment of principal and/or interest, plus (iii) the
allocable percentage of any interest incurred on any Indebtedness of any
Investment Affiliate,

14

--------------------------------------------------------------------------------




whether recourse or non‑recourse, equal to the applicable Ownership Share in
such Investment Affiliate held by the Consolidated Operating Partnership, in the
aggregate, provided that no expense shall be included more than once in such
calculation even if it falls within more than one of the foregoing categories;
provided, however, that “Interest Expense” shall not include interest on loans
after they become Defeased Debt.
“Interest Period” means (a) with respect to a ratable Eurocurrency Borrowing, a
period commencing on the date such ratable Eurocurrency Borrowing is made (or in
the case of the continuation of a ratable Eurocurrency Loan the last day of the
preceding Interest Period for such Loan) and ending on the numerically
corresponding day in the first, second, third or sixth calendar month thereafter
(or twelfth calendar month thereafter, with the consent of each Lender), as the
Borrower may select in the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be, except that each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; and (b) with respect to each Bid Rate Loan, the
period commencing on the date such Bid Rate Loan is made and ending on any
Business Day not less than 7 nor more than 270 days thereafter, as the Borrower
may select as provided in Section 2.18(b). Notwithstanding the foregoing or
anything in this Agreement to the contrary: (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(provided that if such immediately following Business Day falls in the next
calendar month, such Interest Period shall end on the immediately preceding
Business Day).
“Investment Affiliate” means any Person in which the Consolidated Operating
Partnership, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Operating Partnership on the consolidated financial statements of
the Consolidated Operating Partnership.
“Investment Grade Rating” means, for any class of non-credit enhanced long-term
senior unsecured debt issued by the Borrower, (a) a rating of BBB- or higher
from S&P or (b) a rating of Baa3 or better from Moody’s.


“Issuance Date” is defined in Section 3.4(a)(iii).


“Issuance Notice” is defined in Section 3.4(c).
“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. Wells shall be the sole Issuing
Bank.
“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Facility Letter of Credit.
“LC Exposure” means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Facility Letters of Credit, plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC

15

--------------------------------------------------------------------------------




Exposure of any Revolving Lender at any time shall be its Percentage of the
total LC Exposure at such time.
“Lenders” means, collectively, Wells, and the other Persons executing this
Agreement in such capacity, or any Person which subsequently executes and
delivers any amendment hereto in such capacity and each of their respective
permitted successors and assigns. Where reference is made to “the Lenders” in
any Loan Document it shall be read to mean “all of the Lenders”.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 3.9.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the maximum undrawn amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as Issuing Bank) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 3.6 in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as the Issuing Bank) of their participation
interests under such Section.
“Letter of Credit Request” is defined in Section 3.4(a).
“LIBOR Applicable Margin” means, as of any date with respect to any Eurocurrency
Borrowing, the Applicable Margin in effect for such Eurocurrency Borrowing as
determined in accordance with Section 2.9 hereof.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.18.
“LIBOR Borrowing” is defined in Section 4.3.
“LIBOR Margin” has the meaning given that term in Section 2.18(c)(ii)(D).

16

--------------------------------------------------------------------------------




“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.
“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
for a Eurocurrency Borrowing having a one month Interest Period determined at
approximately 11:00 a.m. (Central Time) for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement, or any subordination
agreement in favor of another Person).
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
“Loan Documents” means this Agreement, the Notes, the Guaranty and any and all
other agreements or instruments required and/or provided to Lenders hereunder or
thereunder, as any of the foregoing may be amended from time to time.
“Loan Party” means each of the Borrower, the General Partner, each other Person
who guarantees all or a portion of the Obligations and/or who at any time
pledges any collateral to secure all or a portion of the Obligations.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.
“Market Value Net Worth” means at any time, the Implied Capitalization Value of
a Person at such time minus the Indebtedness of such Person at such time.
“Material Adverse Effect” means, with respect to any matter, that such matter in
the Required Lenders’ good faith judgment may (x) materially and adversely
affect the business, properties, condition or results of operations of the
Consolidated Operating Partnership taken as a whole, or (y) constitute a
non-frivolous challenge to the validity or enforceability of any material
provision of any Loan Document against any obligor party thereto.
“Material Adverse Financial Change” shall be deemed to have occurred if the
Required Lenders, in their good faith judgment, determine that a material
adverse financial change has

17

--------------------------------------------------------------------------------




occurred which could prevent timely repayment of any Borrowing hereunder or
materially impair the Borrower’s ability to perform its obligations under any of
the Loan Documents.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, radon,
polychlorinated biphenyls and urea formaldehyde insulation.
“Maturity Date” means September 29, 2017 or such later date to which the
Maturity Date has been extended pursuant to Section 2.19; or such earlier date
on which the principal balance of the Facility and all other sums due in
connection with the Facility shall be due as a result of the acceleration of the
Facility.
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Monetary Default” means any Default involving the Borrower’s failure to pay any
of the Obligations when due.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of unwinding such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of unwinding
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Net Proceeds” means in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means, to the extent issued pursuant to Section 2.5, with respect to the
Facility, the promissory note payable to the order of each Lender in the amount
of such Lender’s maximum applicable Revolving Commitment in substantially the
form attached hereto as Exhibit B-1 (or such other form approved by the
Administrative Agent) (collectively, the “Notes”).
“Obligations” means the Borrowings, the LC Exposure and all accrued and unpaid
fees and all other obligations of the Borrower to the Administrative Agent or
any or all of the Lenders arising under this Agreement or any of the other Loan
Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

18

--------------------------------------------------------------------------------




“Other Taxes” has the meaning set forth in Section 4.5(ii).
“Ownership Share” means, with respect to any Investment Affiliate, the pro rata
share of the nominal ownership interests held by the Consolidated Operating
Partnership, in the aggregate, in such Investment Affiliate, without duplication
(e.g., if the Consolidated Operating Partnership owns 25% of an Investment
Affiliate, but receives 90% of the economic benefits from such Investment
Affiliate, then the Ownership Share shall be equal to 25%).
“Payment Date” means the last Business Day of each calendar quarter.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participants” is defined in Section 13.2.1 hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Percentage” means, with respect to any Revolving Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Percentages shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments and any increase of the Revolving Commitments
pursuant to Section 2.2.
“Performance Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
Issuing Bank to make payment on account of any default by the account party in
the performance of a nonfinancial or commercial obligation.
“Permitted Liens” are defined in Section 9.5 hereof.
“Person” means an individual, a corporation, a limited or general partnership,
an association, a joint venture or any other entity or organization, including a
governmental or political subdivision or an agent or instrumentality thereof.
“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability.
“Principal L/C Disbursements” is defined in Section 12.16.
“Project” means any real estate asset which is 100% owned by the Borrower or by
any Wholly Owned Subsidiary and which is operated as an industrial property.
“Property” means each parcel of real property owned or operated by the Borrower,
any Subsidiary or Investment Affiliate.
“Property Operating Income” means, with respect to any Property, for any period,
earnings from rental operations (computed in accordance with GAAP but without
deduction for

19

--------------------------------------------------------------------------------




reserves) attributable to such Property plus depreciation, amortization and
interest expense with respect to such Property for such period, and, if such
period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance). The earnings from rental
operations reported for the immediately preceding fiscal quarter shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any Property acquired or
placed in service during such fiscal quarter and to exclude earnings during such
quarter from any property not owned as of the end of the quarter.
“Purpose Credit” has the meaning ascribed to it in Regulation U of the Board of
Governors of the Federal Reserve System.
“Qualified Officer” means, with respect to any entity, the chief financial
officer, chief accounting officer, controller or assistant controller of such
entity if it is a corporation or of such entity’s general partner if it is a
partnership.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Rating Agency” means S&P or Moody’s.


“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property.
“Register” is defined in Section 13.4.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all

20

--------------------------------------------------------------------------------




unreimbursed payments or disbursements made by the Lenders, the Issuing Bank and
the Administrative Agent under or in respect of the Facility Letters of Credit.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.
“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Revolving Commitment then in effect or, if the Aggregate Revolving
Commitment has been terminated, the Total Revolving Exposure then outstanding.
In determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Lenders” shall in no event mean less than two Lenders. For purposes of
this definition, a Lender shall be deemed to hold a Swingline Loan or
Reimbursement Obligations to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.
“Revolving Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Facility Letters of Credit and Swingline Loans hereunder, as such commitment may
be changed from time to time pursuant to this Agreement (including, without
limitation, in connection with any increases in accordance with Section 2.2).
The amount of each Lender’s Revolving Commitment as of Agreement Execution Date
is set forth on Exhibit A . The aggregate amount of the Revolving Commitments is
$625,000,000 as of the Agreement Execution Date (subject to the Borrower’s right
to increase the Revolving Commitment in accordance with Section 2.2).
“Revolving Exposure” means with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.1 (and includes, as the
context may require, a Bid Rate Loan).
“Rollover Projects” means those Projects which, due to no or low occupancy at
such Project, have a value, determined by dividing the Property Operating Income
for such a Project for the most recent four fiscal quarters by the Applicable
Cap Rate, of less than 50% of book value, provided that a Project shall no
longer be treated as a Rollover Project after: (i) a period of six consecutive
full fiscal quarters has elapsed since such Project was first included as a
Rollover Project, or (ii) such Project has a value, determined by dividing the
Property Operating

21

--------------------------------------------------------------------------------




Income for such Project for the most recent four fiscal quarters by the
Applicable Cap Rate, of greater than 50% of book value.
“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies and its successors.
“Specified Rate Management Transaction” means any Rate Management Transaction
that is made or entered into at any time, or in effect at any time now or
hereafter, whether as a result of an assignment or transfer or otherwise,
between the Borrower or its Subsidiaries and any Specified Rate Management
Provider.
“Specified Rate Management Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Rate Management Transaction, whether direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.
“Specified Rate Management Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Specified Rate Management Transaction at the time
the Specified Rate Management Transaction is entered into.
“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person, and
provided such corporation, partnership or other entity is consolidated with such
Person for financial reporting purposes under GAAP.
“Substitute Rate” means a floating rate of interest equal to (a) the Federal
Funds Effective Rate from time to time plus one and one-half of one percent
(1.50%) plus (b) the Applicable Margin for Adjusted Base Rate Loans.
“Swingline Borrowings” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.
“Swingline Exposure” means the outstanding principal balance of all Swingline
Borrowings.
“Swingline Lender” shall mean Wells in its capacity as a Lender.
“Swingline Loan” means a Loan made by the Swingline Lender under the special
availability provisions described in Section 2.17 hereof.
“Swingline Revolving Commitment” means the obligation of the Swingline Lender to
make Swingline Loans not exceeding the aggregate amount of $60,000,000.

22

--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, duties, levies, imposts
imposed on or with respect to any payment hereunder or under any Note,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.
“Total Revolving Exposure” means at any time, the sum of the aggregate Revolving
Exposures for each of the Revolving Lenders.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit C to be delivered to the Administrative Agent pursuant to Section 12.10,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.
“Transferee” is defined in Section 13.6 hereof.
“TRS” means a taxable REIT Subsidiary of the General Partner.
“Type” when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined. For purposes hereof, “rate” shall include the Adjusted
LIBOR Rate and Adjusted Base Rate.
“Unencumbered Asset” means any Project which as of any date of determination,
(a) is not subject to any Liens other than Permitted Liens set forth in
Sections 9.5(i) through 9.5(v), (b) is not subject to any agreement (including
any agreement governing Indebtedness incurred in order to finance or refinance
the acquisition of such asset) which prohibits or limits the ability of the
Borrower, or its Wholly-Owned Subsidiaries, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or Capital Stock of
the Borrower, or any of its Wholly-Owned Subsidiaries, (c) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such asset) which entitles any Person to
the benefit of any Lien (but not subject to any Liens other than Permitted Liens
set forth in Sections 9.5(i) through 9.5(v)) on any assets or Capital Stock of
the Borrower or any of its Wholly-Owned Subsidiaries or would entitle any Person
to the benefit of any Lien (but excluding the Permitted Liens set forth in
Sections 9.5(i) through 9.5(v)) on such assets or Capital Stock upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), (d) is not the subject of any material
architectural/engineering issue, as evidenced by a certification of the
Borrower, and (e) is materially compliant with the representations and
warranties in Article VI below. Notwithstanding the foregoing, if any Project is
a “Superfund” site under federal law or a site identified in writing by the
jurisdiction in which such Project is located as having significant
environmental contamination under applicable state law, the Borrower shall so
advise the Lenders in writing and the Required Lenders shall have the right to
request from the Borrower a current detailed environmental assessment (or one
which is not more than two years old for Unencumbered Assets owned as of the
Agreement Execution Date), and, if applicable, a written estimate of any
remediation costs from a recognized environmental contractor and to exclude any
such Project from Unencumbered Assets at their election. No Project of a
Wholly-Owned Subsidiary shall be deemed to be unencumbered unless such Project
and all Capital Stock of such Wholly-Owned Subsidiary or any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary is

23

--------------------------------------------------------------------------------




unencumbered and neither such Wholly-Owned Subsidiary nor any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary
has any Indebtedness for borrowed money (other than Indebtedness due to the
Borrower).
“Unimproved Land” means land which constitutes a single tax parcel or separately
platted lot and on which construction of an industrial building has not
commenced.
“Unused Facility Fee” is defined in Section 2.10.
“Value of Unencumbered Assets” means, as of any date, the sum of (a) the value
of all Unencumbered Assets that are not Assets Under Development and Assets
Acquired Not in Service (determined in the manner set forth below), plus (b) any
unrestricted cash, including any cash on deposit with a qualified intermediary
with respect to a deferred tax-free exchange, plus (c) an amount equal to 100%
of the then-current book value, determined in accordance with GAAP, of each
first mortgage receivable secured by an income producing commercial property,
provided that such first mortgage receivable is not subject to any Lien, plus
(d) 100% of the then current book value of each Asset Under Development and
Assets Acquired Not in Service that constitutes an Unencumbered Asset plus
(e) with respect to each Rollover Project, an amount equal to 50% of the then
current book value, determined in accordance with GAAP, of each Rollover
Project; provided that in no event shall the aggregate amount of Value of
Unencumbered Assets from the items set forth in clauses (c), (d) and (e) exceed
20% of the total Value of Unencumbered Assets. Unencumbered Assets that are not
Assets Under Development shall be valued by dividing the Property Operating
Income for such Project for the most recent four fiscal quarters by the
Applicable Cap Rate (provided that for the purpose of such calculation, the
Property Operating Income of each Unencumbered Asset that was formerly a
Rollover Project shall in no event be less than zero). If a Project has been
acquired during such calculation period then the Borrower shall be entitled to
include pro forma Property Operating Income from such property for the entire
calculation period in the foregoing calculation, except for purposes of the
financial covenant comparing the Property Operating Income from Unencumbered
Assets during a quarter to Debt Service for such quarter. If a Project is no
longer owned as of the date of calculation, then no value shall be included
based on capitalizing Property Operating Income from such Project, except for
purposes of such financial covenant comparing the Property Operating Income from
Unencumbered Assets during a quarter to Debt Service for such quarter.
“Wells” means Wells Fargo Bank, National Association.
“Wholly-Owned Subsidiary” means a member of the Consolidated Operating
Partnership 100% of the ownership interests in which are owned, directly or
indirectly, by the Borrower and the General Partner in the aggregate.
The foregoing definitions shall be equally applicable to both the singular and
the plural forms of the defined terms.

24

--------------------------------------------------------------------------------




1.2.    Financial Standards. All financial computations required of a Person
under this Agreement shall be made in accordance with GAAP as in effect on the
date of this Agreement, and all financial information required under this
Agreement shall be prepared in accordance with GAAP, except that if any Person’s
financial statements are not audited, such Person’s financial statements shall
be prepared in accordance with the same sound accounting principles utilized in
connection with the financial information submitted to Lenders with respect to
the Borrower or the General Partner or the Properties in connection with this
Agreement and shall be certified by an authorized representative of such Person.
Moreover, all financial computations required of a Person under this Agreement
shall be calculated (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower, the General Partner or any
Wholly Owned Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. To the extent the
Consolidated Operating Partnership has Defeased Debt, both the underlying debt
and interest payable thereon and the financial assets used to defease such debt
and interest earned thereon shall be excluded from calculations of the foregoing
financial covenants.
1.3.    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g. a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
1.4.    General References. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless otherwise indicated, all references to time are
references to Central Time.
1.5.    Amendment and Restatement of the Existing Credit Agreement. The parties
to this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Section 5.1, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement. This Agreement is not

25

--------------------------------------------------------------------------------




intended to and shall not constitute a novation. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Agreement Execution Date shall continue as Obligations under (and shall
be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent”, the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all obligations constituting “Obligations” with any Lender
or any Affiliate of any Lender which are outstanding on the Agreement Execution
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (c) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit and
loan exposure under the Existing Credit Agreement as are necessary in order that
each such Lender’s outstanding Revolving Loans hereunder reflect such Lender’s
pro rata share of the outstanding aggregate Revolving Loans on the Agreement
Execution Date, (d) the existing Revolving Loans (as defined in Section 2.1) of
each Departing Lender shall be repaid in full (accompanied by any accrued and
unpaid interest and fees thereon), each Departing Lender’s “Revolving
Commitment” under the Existing Credit Agreement shall be terminated and each
Departing Lender shall not be a Lender hereunder, and (e) the Borrower hereby
agrees to compensate each Lender (including each Departing Lender) for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any Eurocurrency Loans (including the “Eurocurrency
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 4.4
hereof.
ARTICLE II.

THE FACILITY
2.1.    The Facility.
(a)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Borrower and the General Partner
contained herein, each Lender agrees, severally and not jointly, to make
Revolving Loans in Dollars to the Borrower from time to time prior to the
Maturity Date in an aggregate principal amount that will not result in (x) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment, (y)
the aggregate principal amount of all outstanding Bid Rate Loans would exceed
50.0% of the aggregate amount of the Revolving Commitments at such time, or (z)
the Total Revolving Exposure to exceed the Aggregate Revolving Commitment. The
Borrowings may be ratable Adjusted Base Rate Borrowings, ratable Eurocurrency
Borrowings or non‑pro rata Swingline Loans or non-pro rata Bid Rate Loans. This
Facility is a revolving credit facility and, subject to the provisions of this
Agreement, the Borrower may request Borrowings from the Facility, repay such
Borrowings and reborrow such Borrowings at any time prior to the Maturity Date.
(b)    The Facility created by this Agreement, and the Revolving Commitment of
each Lender to lend hereunder, shall terminate on the Maturity Date, unless
sooner terminated in accordance with the terms of this Agreement.

26

--------------------------------------------------------------------------------




(c)    In no event shall the Aggregate Revolving Commitment exceed Six Hundred
Twenty-Five Million Dollars ($625,000,000) (subject to the Borrower’s right to
increase pursuant to Section 2.2 below).
2.2.    Increase in Revolving Commitment. The Borrower shall have the right to
request increases in the Aggregate Revolving Commitment by providing written
notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that after giving effect to any such increases the
Aggregate Revolving Commitment shall not exceed Eight Hundred Twenty-Five
Million Dollars ($825,000,000). Each such increase in the Revolving Commitments
must be an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof. The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such increase in the
Revolving Commitments, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
the increase in the Revolving Commitments among such existing Lenders and/or
other banks, financial institutions and other institutional lenders. No Lender
shall be obligated in any way whatsoever to increase its Revolving Commitment or
provide a new Revolving Commitment, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee. If a new Lender becomes a party to this Agreement, or if any existing
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Lender hereunder (or in the case of an existing Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Lenders its Percentage (determined with respect to the Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Loans, by making available to the Administrative
Agent for the account of such other Lenders, in same day funds, an amount equal
to the sum of (A) the portion of the outstanding principal amount of such Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 3.6 that have not
been repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Loans. The Borrower shall
pay to the Revolving Lenders amounts payable, if any, to such Revolving Lenders
under Section 4.4 as a result of the prepayment of any such Loans. Effecting the
increase of the Revolving Commitments under this Section is subject to the
following conditions precedent: (w) each of the Administrative Agent and the
Issuing Bank shall have consented thereto (such consent not to be unreasonably
withheld or delayed), (x) no Default or Event of Default shall be in existence
on the effective date of such increase, (y) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party shall be true and correct on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, and (z)  the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by a Qualified Officer of the Borrower of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate or other necessary action taken by Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantor, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) if requested, new Notes executed by the Borrower, payable to
any new Lenders and

27

--------------------------------------------------------------------------------




replacement Notes, if requested by any applicable Lender, executed by the
Borrower, payable to any existing Lenders increasing their Revolving
Commitments, in the amount of each such Lender’s Revolving Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section 2.2 any Lender
becoming a party hereto shall execute such documents and agreements as the
Administrative Agent may reasonably request.
2.3.    Principal Payments. Any outstanding Borrowings (other than Bid Rate
Loans) and all other unpaid Obligations shall be paid in full by the Borrower on
the Maturity Date. Each Bid Rate Loan shall be paid in full on the last day of
the applicable Interest Period of such Bid Rate Loan.
2.4.    Requests for Revolving Borrowings; Responsibility for Revolving
Borrowings. Ratable Revolving Borrowings shall be made available to the Borrower
by Administrative Agent in accordance with Section 2.1(a) and Section 2.7
hereof. The obligation of each Lender to fund its Percentage of each ratable
Revolving Borrowing shall be several and not joint.
2.5.    Evidence of Credit Extensions. Any Lender may request that Loans (other
than Bid Rate Loans) made by it be evidenced by a Note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 13.3)
be represented by one or more Notes in such form payable to the order of the
payee named therein (or, if such Note is a registered note, to such payee and
its registered assigns). Each Lender may record Borrowings and principal
payments thereof on the schedule attached to its Note or, at its option, in its
records, and each Lender’s record thereof shall be conclusive absent the
Borrower furnishing to such Lender conclusive and irrefutable evidence of an
error made by such Lender with respect to that Lender’s records. Except in the
case of a Lender that has notified the Administrative Agent in writing that it
elects not to receive a Bid Rate Note, the Bid Rate Loans made by a Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a Bid
Rate Note payable to the order of such Lender. Notwithstanding the foregoing,
the failure to make, or an error in making, a notation with respect to any
Borrowing shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Notes to pay the amount actually owed by the Borrower to
Lenders.
2.6.    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan or Bid Rate Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Revolving Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder.
(b)    Subject to Section 4.3, each Borrowing shall be comprised entirely of
Adjusted Base Rate Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an Adjusted Base Rate Loan
under the Facility. Each Bid Rate Loan shall be deemed to be outstanding under
the Facility.

28

--------------------------------------------------------------------------------




Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    No more than ten (10) Eurocurrency Borrowings may be outstanding at any
one time under the Facilities.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
2.7.    Requests for Revolving Borrowings.
(a)    To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a “Borrowing Notice”) (A) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m. (Central Time),
three Business Days before the date of the proposed Revolving Borrowing, or
(B) in the case of a Adjusted Base Rate Revolving Borrowing, not later than
11:00 a.m. (Central Time), one (1) Business Day before the date of the proposed
Revolving Borrowing; provided that (x) any such notice of an Adjusted Base Rate
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 3.5 may be given not later than 11:00 a.m. (Central
Time), on the date of the proposed Revolving Borrowing and (y) any such notice
of a Borrowing of Swingline Loans may be given not later than 11:00 a.m.
(Central Time), on the date of such proposed Borrowing. Each such telephonic
Borrowing Notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice in
substantially the form of Exhibit J in the case of any Borrowing (other than a
Swingline Loan) or Exhibit K in the case of a Swingline Loan. Each such
telephonic and written Borrowing Notice shall specify the following information
in compliance with Section 2.7: (i) the Borrower requesting such Revolving
Borrowing; (ii) the Class and Type of the requested Revolving Borrowing;
(iii) the aggregate amount of such Revolving Borrowing; (iv) the date of such
Revolving Borrowing, which shall be a Business Day; (v) in the case of a
Eurocurrency Borrowing, the initial Interest Period to be applicable thereto;
and (vi) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.7. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be an Adjusted Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Notice in accordance with
this Section, the Administrative Agent shall advise each relevant Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Revolving Borrowing.
The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Borrowings.

29

--------------------------------------------------------------------------------




Not later than 11:00 a.m. (Central Time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available at the
Administrative Office. Administrative Agent will promptly make the funds so
received from the Lenders available to the Borrower.
(b)    Administrative Agent shall, as soon as practicable after receipt of a
Borrowing Notice, determine the Adjusted LIBOR Rate applicable to the requested
ratable Eurocurrency Borrowing and inform the Borrower and Lenders of the same.
Each determination of the Adjusted LIBOR Rate by Administrative Agent shall be
conclusive and binding upon the Borrower in the absence of manifest error.
(c)    If the Borrower shall prepay a Eurocurrency Borrowing other than on the
last day of the Interest Period applicable thereto, the Borrower shall be
responsible to pay all amounts due to Lenders as required by Section 4.4 hereof.
The Lenders shall not be obligated to match fund their Eurocurrency Borrowings.
(d)    The right of the Borrower to select the Adjusted LIBOR Rate, the Adjusted
Base Rate and the LIBOR Market Index Rate for a Borrowing pursuant to this
Agreement is subject to the availability to Lenders or the Swingline Lender, as
applicable, of a similar option. If Administrative Agent determines that
(i) deposits of Dollars in an amount approximately equal to the Borrowing for
which the Borrower wishes to select the Adjusted LIBOR Rate, Adjusted Base Rate
or LIBOR Market Index Rate are not generally available at such time in the
London interbank eurodollar market, or (ii) the rate at which the deposits
described in subsection (i) herein are being offered will not adequately and
fairly reflect the costs to Lenders or the Swingline Lender, as applicable, of
maintaining an Adjusted LIBOR Rate, Adjusted Base Rate or LIBOR Market Index
Rate on a Borrowing or of funding the same in such market for such Interest
Period, or (iii) reasonable means do not exist for determining an Adjusted LIBOR
Rate, Adjusted Base Rate or LIBOR Market Index Rate, or (iv) the Adjusted LIBOR
Rate, Adjusted Base Rate or LIBOR Market Index Rate would be in excess of the
maximum interest rate which the Borrower may by law pay, then in any of such
events, Administrative Agent shall so notify the Borrower and Lenders and
notwithstanding anything herein to the contrary, such Borrowing shall bear
interest at the Substitute Rate.
2.8.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (or as set forth
in Section 2.7 if no Interest Period is specified). Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
the Borrower may not (i) elect an Interest Period for Eurocurrency Loans that

30

--------------------------------------------------------------------------------




does not comply with Section 2.6(d), (ii) elect to convert any Adjusted Base
Rate Loans to Eurocurrency Loans that would result in the number of Eurocurrency
Borrowings exceeding the maximum number of Eurocurrency Borrowings permitted
under Section 2.6(c), (iii) elect an Interest Period for Eurocurrency Loans
unless the aggregate outstanding principal amount of Eurocurrency Loans to which
such Interest Period will apply complies with the requirements as to minimum
principal amount set forth in Section 2.11, or (iv) elect to convert or continue
any Swingline Loans.
(b)    To make an election pursuant to this Section (an “Interest Election
Request”), the Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.7 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent (hereinafter
referred to as a “Conversion/Continuation Notice”).
(c)    Each telephonic and written Conversion/Continuation Notice shall specify
the following information in compliance with Section 2.6 and paragraph (a) of
this Section: (i) the Borrowing to which such Conversion/Continuation Notice
applies; (ii) the effective date of the election made pursuant to such
Conversion/Continuation Notice, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an Adjusted Base Rate Borrowing or a Eurocurrency
Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election.
If any such Conversion/Continuation Notice requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of a Conversion/Continuation Notice, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Conversion/Continuation Notice
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an Adjusted
Base Rate Borrowing.
(f)    Notwithstanding anything to the contrary contained in this Section 2.8,
no Borrowing may be converted into a Eurocurrency Borrowing or continued as a
Eurocurrency Borrowing (except with the consent of the Required Lenders) when
any Monetary Default or Event of Default has occurred and is continuing.

31

--------------------------------------------------------------------------------




2.9.    Applicable Margins/Facility Fee Rate.
(a)    The Base Rate Applicable Margin and the LIBOR Applicable Margin to be
used in calculating the interest rate applicable to different types of
Borrowings, shall vary from time to time in accordance with the Consolidated
Leverage Ratio as follows:


Consolidated Leverage Ratio


LIBOR
Applicable
Margin
Base Rate
Applicable
Margin
Less than 40%
1.45%
1.45%
40% or greater but less than 45%
1.50%
1.50%
45% or greater but less than 50%
1.70%
1.70%
50% or greater but less than 55%
1.85%
1.85%
55% or greater
2.05%
2.05%





The LIBOR Applicable Margin and Base Rate Applicable Margin shall be determined
by the Administrative Agent from time to time, based on the Consolidated
Leverage Ratio as set forth in the compliance certificate most recently
delivered by the Borrower pursuant to Section 8.2(iv). Any adjustment to the
LIBOR Applicable Margin and Base Rate Applicable Margin shall be effective as of
the first day of the calendar month immediately following the month during which
the Borrower delivers to the Administrative Agent the applicable compliance
certificate pursuant to Section 8.2(iv). If the Borrower fails to deliver a
compliance certificate in accordance with Section 8.2(iv), the LIBOR Applicable
Margin and the Base Rate Applicable Margin shall equal the percentages
corresponding to a Consolidated Leverage Ratio of 55% or greater until the first
day of the calendar month immediately following the month that the required
compliance certificate is delivered. Notwithstanding the foregoing, for the
period from the Agreement Execution Date through but excluding the date on which
the Administrative Agent first determines the LIBOR Applicable Margin and the
Base Rate Applicable Margin as set forth above, the LIBOR Applicable Margin and
the Base Rate Applicable Margin shall be determined based on a Consolidated
Leverage Ratio of “Less than 40%”. Thereafter, such LIBOR Applicable Margin and
Base Rate Applicable Margin shall be adjusted from time to time as set forth in
this definition. It is understood and agreed that each change in pricing level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.


The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect at
the time it was delivered to the Administrative Agent as the result of fraud or
intentional misstatement thereof, and if the

32

--------------------------------------------------------------------------------




applicable interest rate or fees calculated for any period were lower than they
should have been had the correct information been timely provided, then, such
interest rate and such fees for such period shall be automatically recalculated
using correct Borrower Information. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay such additional interest or
fees due to the Administrative Agent, for the account of each Lender, within
five (5) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s, the Issuing Bank’s, or any Lender’s other rights under
this Agreement.


(b)    In the event the Borrower obtains an Investment Grade Rating during the
term of the Facility, at the election of the Borrower upon prior written notice
to Administrative Agent and the Lenders from and after such election, other than
in the case of Bid Rate Loans, the Base Rate Applicable Margin and the LIBOR
Applicable Margin shall vary from time to time in accordance with the Investment
Grade Rating as follows (such that the Applicable Margin shall change from time
to time as and when the Investment Grade Rating changes):
Rating Level
LIBOR
Applicable
Margin
Facility Fee Rate
Base Rate
Applicable
Margin
A-/A3
0.90%
0.15%
0.90%
BBB+/Baa1
1.00%
0.15%
1.00%
BBB/Baa2
1.10%
0.20%
1.10%
BBB-/Baa3
1.30%
0.30%
1.30%
Below BBB- or Baa3
(“Level V”)
1.70%
0.35%
1.70%



The Facility Fee Rate to be used in calculating the Unused Facility Fee pursuant
to Section 2.10 shall also vary from time to time (as and when the Investment
Grade Ratings change) in accordance with the foregoing table. Moreover, the
Applicable Margin and the Facility Fee Rate shall be determined by the higher of
the two ratings from S&P or Moody’s. In the event that such two ratings are more
than one rating level apart and both are Investment Grade Ratings, then the
rating level one level above the lower of the two ratings shall apply. If only
one Investment Grade Ratings has been issued, the Applicable Margin and Facility
Fee Rate shall be determined based on the sole Investment Grade Rating then in
effect. If Investment Grade Ratings shall have been assigned by both rating
agencies and thereafter the Borrower does not have an Investment Grade Rating
from either Rating Agency, the Applicable Margin and Facility Fee Rate shall be
determined based on Level V of the forgoing table in this Section 2.9(b).
    

33

--------------------------------------------------------------------------------




2.10.    Other Fees. During the period from the Agreement Execution Date to but
excluding the Maturity Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders either: (a) an unused facility
fee (the “Unused Facility Fee”) equal to (i) the difference between the amount
by which the daily Aggregate Revolving Commitment exceeds the daily aggregate
outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities multiplied by (ii) the corresponding per annum rate set forth in the
table below:


Amount by Which Revolving Commitments Exceed Revolving Loans and Letter of
Credit Liabilities
Unused Facility Fee
(percent per annum)
$0 to and including an amount equal to 50% of the aggregate amount of Revolving
Commitments
.25%
Greater than an amount equal to 50% of the aggregate amount of Revolving
Commitments
.30%



(for the avoidance of doubt, for purposes of calculating an unused facility fee,
the outstanding principal balance of Swingline Loans shall not be factored into
the computation); or (b) in the event the Borrower obtains an Investment Grade
Rating and the Borrower shall have elected to have the provisions of Section
2.9(b) apply, a facility fee equal to the daily amount of the Aggregate
Revolving Commitment (whether or not utilized) times a rate per annum equal to
the applicable facility fee rate in effect from time to time, as shown in
Section 2.9(b) (the “Facility Fee Rate”). Such foregoing fees (either pursuant
to subsection (a) or (b), as applicable) shall be payable quarterly in arrears
on the first day of each January, April, July and October during the term of
this Agreement and on the Maturity Date or any earlier date of termination of
the Revolving Commitments or reduction of the Revolving Commitments to zero. The
Borrower acknowledges that any fee payable hereunder is a bona fide commitment
fee and is intended as reasonable compensation to the Lenders for committing to
make funds available to the Borrower as described herein and for no other
purposes.


The Borrower agrees to pay to the Administrative Agent a fee equal to $2,500 at
the time of each Bid Rate Quote Request made hereunder for services rendered by
the Administrative Agent in connection with the Bid Rate Loans.


2.11.    Minimum Amount of Each Borrowing. Each Eurocurrency Borrowing shall be
in the minimum amount of $2,000,000 (and in multiples of $100,000 if in excess
thereof), and each Adjusted Base Rate Borrowing shall be in the minimum amount
of $1,000,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Adjusted Base Rate Borrowing may be in the amount of the
unused Aggregate Revolving Commitment.
2.12.    Interest.
(a)    Subject to Section 2.14, the outstanding principal balance of the Loans
shall bear interest from time to time at a rate per annum equal to:
(i)    the Adjusted Base Rate; or

34

--------------------------------------------------------------------------------




(ii)    at the election of the Borrower in accordance with Section 2.8 with
respect to all or portions of the Obligations, the Adjusted LIBOR Rate; or
(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.18; or
(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.18.
(b)    All interest shall be calculated for actual days elapsed on the basis of
a 360-day year. Interest accrued on each Borrowing (other than Bid Rate Loans)
shall be payable on the first day of each calendar month in arrears from time to
time while such Borrowing is outstanding. Interest shall not be payable for the
day of any payment on the amount paid if payment is received by Administrative
Agent prior to 1:00 p.m. (Central Time). If any payment of principal or interest
on the Loans shall become due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a payment
of principal, such extension of time shall be included in computing interest due
in connection with such payment; provided that for purposes of Section 10.1
hereof, any payments of principal described in this sentence shall be considered
to be “due” on such next succeeding Business Day.
2.13.    Method of Payment.
(a)    All payments of the Obligations hereunder shall be made, without set off,
deduction, or counterclaim, in immediately available funds to Administrative
Agent at the Administrative Office or at any other Lending Office of
Administrative Agent specified in writing by Administrative Agent to the
Borrower, by 11:00 a.m. (Central Time) on the date when due and shall be applied
ratably by Administrative Agent among Lenders in the Facility. Each such payment
shall be made in Dollars. Each payment delivered to Administrative Agent for the
account of any Lender shall be delivered promptly by Administrative Agent to
such Lender in the same type of funds that Administrative Agent received at its
address specified herein or at any Lending Office specified in a notice received
by Administrative Agent from such Lender. Payments not made by Administrative
Agent within one (1) Business Day after receipt shall accrue interest at Federal
Funds Effective Rate. Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with Wells for each payment of principal,
interest and fees as it becomes due hereunder.
(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.7, 2.16, 2.17, 3.1, 3.5 or 12.8, then the Administrative
Agent shall, notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and

35

--------------------------------------------------------------------------------




application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
2.14.    Default. Notwithstanding the foregoing, during the continuance of a
Monetary Default or an Event of Default, the Borrower shall not have the right
to request a Eurocurrency Borrowing, request a Bid Rate Loan, select a new
Interest Period for an existing ratable Eurocurrency Borrowing or convert any
Adjusted Base Rate Borrowing to a ratable Eurocurrency Borrowing. During the
continuance of a Monetary Default or an Event of Default, at the election of the
Required Lenders, by notice to the Borrower, outstanding Borrowings shall bear
interest at the applicable Default Rates until such Monetary Default or Event of
Default ceases to exist or the Obligations are paid in full.
2.15.    Lending Offices. Each Lender may book its Borrowings at any Lending
Office selected by such Lender and may change its Lending Office from time to
time. All terms of this Agreement shall apply to any such Lending Office and any
Note shall be deemed held by the applicable Lender for the benefit of such
Lending Office. Each Lender may, by written or telex notice to the
Administrative Agent and the Borrower, designate a Lending Office through which
Borrowings will be made by it and for whose account payments are to be made.
2.16.    Non Receipt of Funds by Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (i) in the case
of a Lender, a Borrowing, or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, Administrative Agent may
assume that such payment has been made. Administrative Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to Administrative Agent, the
recipient of such payment shall, promptly after demand by Administrative Agent,
repay to Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate (as determined
by Administrative Agent) or (ii) in the case of payment by the Borrower, the
interest rate applicable to Adjusted Base Rate Borrowings. If the Borrower and
any Lender shall each pay any such amount made available by the Administrative
Agent on behalf of such Lender for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount paid by the
Borrower for such period. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make available the proceeds of a Loan to be made by such Lender.
2.17.    Swingline Loans. In addition to the other options available to the
Borrower hereunder, the Swingline Lender agrees, subject to the following terms
and conditions, to make Swingline Loans in dollars to the Borrower from time to
time in an aggregate principal amount not to exceed $60,000,000. Swingline Loans
shall be made available for same day borrowings provided that notice is given in
accordance with Section 2.7 hereof. All Swingline Loans shall bear interest at
the Libor Market Index Rate and shall be deemed to be Adjusted Base Rate

36

--------------------------------------------------------------------------------




Borrowings. Swingline Loans shall be funded by Wells in an amount not to exceed
the maximum amount it is required to disburse pursuant to the next sentence. In
no event shall the Swingline Lender be required to fund a Swingline Loan if it
would increase the total aggregate outstanding Swingline Loans to an amount in
excess of $60,000,000 or if, after giving effect thereto, the Total Revolving
Exposure would exceed the Aggregate Revolving Commitment. Upon request of the
Swingline Lender made to all the Revolving Lenders, each Revolving Lender
irrevocably agrees to purchase its Percentage of any Swingline Loan made by the
Swingline Lender regardless of whether the conditions for disbursement are
satisfied at the time of such purchase, including the existence of an Event of
Default hereunder provided that such Event of Default did not exist at the time
the Swingline Loan was made and provided further that no Lender shall be
required to have its Revolving Exposure to be greater than its Revolving
Commitment. Such purchase shall take place on the date of the request by
Swingline Lender so long as such request is made by 11:00 a.m. (Central Time),
otherwise on the Business Day following such request. All requests for purchase
shall be in writing. From and after the date it is so purchased, each such
Swingline Loan shall, to the extent purchased, (i) be treated as a Loan made by
the purchasing Lenders and not by the selling Lender for all purposes under this
Agreement and the payment of the purchase price by a Lender shall be deemed to
be the making of a Loan by such Lender and shall constitute outstanding
principal hereunder and under such Lender’s Note, and (ii) shall no longer be
considered a Swingline Loan except that all interest accruing on or attributable
to such Swingline Loan for the period prior to the date of such purchase shall
be paid when due by the Borrower to the Administrative Agent for the benefit of
the Swingline Lender and all such amounts accruing on or attributable to such
Loans for the period from and after the date of such purchase shall be paid when
due by the Borrower to the Administrative Agent for the benefit of the
purchasing Lenders. If prior to purchasing its Percentage of a Swingline Loan
one of the events described in Section 10.10 shall have occurred and such event
prevents the consummation of the purchase contemplated by preceding provisions,
each Revolving Lender will purchase an undivided participating interest in the
outstanding Swingline Loan in an amount equal to its Percentage of such
Swingline Loan. From and after the date of each Lender’s purchase of its
participating interest in a Swingline Loan, if the Swingline Lender receive any
payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lenders and is
required to be returned to the Borrower, each Lender will return to the
Swingline Lenders any portion thereof previously distributed by the Swingline
Lender to it. If any Revolving Lender fails to so purchase its Percentage of any
Swingline Loan, such Lender shall be deemed to be a Defaulting Lender hereunder.
No Swingline Loan shall be outstanding for more than ten (10) days at a time and
Swingline Loans shall not be outstanding for more than a total of fifteen
(15) days during any month.
2.18.    Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the Closing Date to
but excluding the Maturity Date, and so long as the Borrower continues to
maintain an Investment Grade Rating from S&P or Moody’s and the Borrower shall
have elected to have the provisions of Section 2.9(b) apply, the Borrower may,
as set forth in this Section, request the Revolving Lenders to make offers to
make Bid Rate Loans to the

37

--------------------------------------------------------------------------------




Borrower in Dollars. The Revolving Lenders may, but shall have no obligation to,
make such offers and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section.
(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 11:00 a.m. (Central Time) on (x) the date two (2) Business Days prior
to the proposed date of borrowing, in the case of an Absolute Rate Auction and
(y) the date four (4) Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit M and shall specify as to each Bid
Rate Borrowing all of the following:
(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;
(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.1(a). to
be violated;
(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and
(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Maturity Date.
The Borrower shall not deliver any Bid Rate Quote Request within five (5)
Business Days of the giving of any other Bid Rate Quote Request and the Borrower
shall not deliver more than two (2) Bid Rate Quote Requests in any calendar
month.
(c)    Bid Rate Quotes.
(i)    Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.18(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
10:00 a.m. (Central Time) (x) on the Business Day immediately preceding the
proposed date of borrowing, in the case of an Absolute Rate Auction and (y) on
the date three (3) Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction, and in either case the Administrative

38

--------------------------------------------------------------------------------




Agent shall disregard any Bid Rate Quote received after such time; provided that
the Revolving Lender then acting as the Administrative Agent may submit a Bid
Rate Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 30 minutes prior to the latest time by which the
Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote so
made shall be irrevocable except with the consent of the Administrative Agent
given at the request of the Borrower. Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 13.5;
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.
(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit N and
shall specify:
(A)    the proposed date of borrowing and the Interest Period therefor;
(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less
than the Revolving Commitment of such Revolving Lender but (y) shall not exceed
the principal amount of the Bid Rate Borrowing for a particular Interest Period
for which offers were requested; provided further that any Bid Rate Quote shall
be in a minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof;
(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);
(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and
(E)    the identity of the quoting Revolving Lender.
Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

39

--------------------------------------------------------------------------------




(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:00 a.m. (Central Time) (x) on the Business Day
immediately preceding the proposed date of borrowing, in the case of an Absolute
Rate Auction or (y) on the date three (3) Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction), notify the Borrower of the
terms (i) of any Bid Rate Quote submitted by a Revolving Lender that is in
accordance with Section 2.18(c) and (ii) of any Bid Rate Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Rate Quote submitted
by such Revolving Lender with respect to the same Bid Rate Quote Request. Any
such subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Administrative Agent’s notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Revolving
Lender (identifying the Revolving Lender that made such Bid Rate Quote).
(e)    Acceptance by Borrower.
(i)    Not later than 12:00 p.m. (Central Time) (x) on the Business Day
immediately preceding the proposed date of borrowing, in the case of an Absolute
Rate Auction and (y) on the date three (3) Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction, the Borrower shall notify the
Administrative Agent of its acceptance or nonacceptance of the Bid Rate Quotes
so notified to it pursuant to Section 2.18(d) which notice shall be in the form
of Exhibit O. In the case of acceptance, such notice shall specify the aggregate
principal amount of Bid Rate Quotes for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance. The Borrower may accept any Bid Rate Quote in whole or in part;
provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request, but may
be less;
(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.18(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.1(a) to
be violated;
(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and

40

--------------------------------------------------------------------------------




(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.18(c) or otherwise fails to comply with the requirements of this
Agreement.
(ii)    If Bid Rate Quotes are made by two or more Revolving Lenders with the
same Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.
(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 1:00 p.m. (Central Time) on the
Business Day immediately preceding the proposed date of borrowing of Absolute
Rate Loans and (y) on the date three (3) Business Days prior to the proposed
date of borrowing of LIBOR Margin Loans) notify each Revolving Lender as to
whose Bid Rate Quote has been accepted and the amount and rate thereof. A
Revolving Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 13.5. Any Designated Lender which funds a
Bid Rate Loan shall on and after the time of such funding become the obligee in
respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Revolving Lender shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make
any Bid Rate Loan has been accepted shall, not later than 11:00 a.m. (Central
Time) on the date specified for the making of such Loan, make the amount of such
Loan available to the Administrative Agent at the Administrative Office in
immediately available funds, for the account of the Borrower. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower not later than 12:00 p.m.
(Central Time) on such date by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower.
(g)    No Effect on Revolving Commitment. Except for the purpose and to the
extent expressly stated in Section 2.1(a), the amount of any Bid Rate Loan made
by any Revolving Lender shall not constitute a utilization of such Revolving
Lender’s Revolving Commitment.
2.19.    Extension of Maturity Date. The Borrower shall have the right,
exercisable one time, to request that the Administrative Agent and the Revolving
Lenders agree to extend the Maturity Date by one (1) year. The Borrower may
exercise such right only by executing and delivering to the Administrative Agent
at least ninety (90) days but not more than one hundred eighty (180) days prior
to the current Maturity Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following

41

--------------------------------------------------------------------------------




conditions, the Maturity Date shall be extended for one (1) year effective upon
receipt by the Administrative Agent of the Extension Request and payment of the
fee referred to in the following clause (ii): (i) immediately prior to such
extension and immediately after giving effect thereto, (A) no Default or Event
of Default shall exist and (B) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(ii) the Borrower shall have paid to Administrative Agent for the ratable
account of each of the Lenders a fee equal to 0.15% of the amount of the
Aggregate Revolving Commitment on the effective date of the extension (which fee
shall be fully earned on the date the Administrative Agent receives the
Extension Request pursuant to this Section 2.19). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (i)(A) and (i)(B).


2.20.    Pro Rata Treatment/Sharing of Payments.
(a)    Except to the extent otherwise provided herein: (i) each borrowing from
the Revolving Lenders under Sections 2.7, 2.17 and 3.4 shall be made from the
Revolving Lenders, and each payment of the fees under Sections 2.10 and 2.19
shall be made for the account of the Revolving Lenders, pro rata according to
the amounts of their respective Revolving Commitments; (ii) each payment or
prepayment of principal of Revolving Loans (other than Bid Rate Loans) shall be
made for the account of the Revolving Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 12.16, if immediately prior to giving effect
to any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments in effect at the
time such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments; (iii) each payment of interest on Revolving Loans shall be made for
the account of the Revolving Lenders, pro rata in accordance with the amounts of
interest on such Revolving Loans, then due and payable to the respective
Lenders; (iv) the making, conversion and continuation of Revolving Loans of a
particular Type shall be made pro rata among the Revolving Lenders, according to
the amounts of their respective Revolving Loans, and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (v) each prepayment of principal of Bid Rate Loans pursuant to
Section 2.9.(b)(iii) shall be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (vi) the Revolving Lenders’
participation in, and

42

--------------------------------------------------------------------------------




payment obligations in respect of, Swingline Loans under Section 2.17, shall be
in accordance with their respective Percentages; and (vii) the Revolving
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Article III., shall be in accordance with their respective
Percentages. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired a participating
interest in any such Swingline Loan pursuant to Section 2.17, in which case such
payments shall be pro rata in accordance with such participating interests).
(b)    If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Rate Management Obligations) not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.20(a) or Section 2.22,
as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 2.20(a) or Section 2.22, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
2.21.    Reserved.

43

--------------------------------------------------------------------------------




2.22.    Application of Moneys Received. Subject to Section 2.13(b) hereof, all
moneys collected or received by the Administrative Agent on account of the
Facility directly or indirectly, shall be applied in the following order of
priority:
(i)    to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;
(ii)    to the reimbursement of any yield protection due to any of the Lenders
in accordance with Section 4.1;
(iii)    first to the payment of any fee due pursuant to Section 3.8(b) in
connection with the issuance of a Facility Letter of Credit to the Issuing Bank
until such fee is paid in full, then next to the payment of the Facility Fee and
Facility Letter of Credit Fee to the Lenders, if then due, in that order on a
pro rata basis in accordance with the respective amounts of such fees due to the
Lenders and then finally to the payment of all fees then due to the
Administrative Agent;
(iv)    to payment of the full amount of interest and principal on the Swingline
Loans;
(v)    first to interest until paid in full and then to principal for all
Lenders (x) as allocated by the Borrower (unless an Event of Default exists)
between Bid Rate Loans and ratable Borrowings (the amount allocated to ratable
Borrowings to be distributed in accordance with the applicable pro rata shares
of the outstanding amounts of the Lenders) or (y) if an Event of Default exists,
in accordance with the respective Funded Percentages of the Lenders until
principal is paid in full, each Lenders’ share of such payment to be allocated
pro rata among the outstanding Classes and Types of Loans owed to such Lender
and then to the Letter of Credit Collateral Account until the full amount of LC
Exposures is on deposit therein; and
(vi)    any other sums due to the Administrative Agent or any Lender under any
of the Loan Documents.
2.23.    Reserved.
2.24.    Voluntary Prepayments of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any of its Borrowings (other than Bid Rate Loans) in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section. A Bid
Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telecopy of any
prepayment under clause (a) above not later than 11:00 a.m. (Central Time) on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date

44

--------------------------------------------------------------------------------




and the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment pursuant to clause (a) above of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.11 hereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the applicable prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 hereof and by breakage costs to the extent required by
Section 4.4 hereof.
ARTICLE III.

THE LETTER OF CREDIT SUBFACILITY
3.1.    Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower and the General Partner herein set forth, the Issuing Bank hereby
agrees to issue for the account of the Borrower, one or more Facility Letters of
Credit in accordance with this Article III, from time to time during the period
commencing on the Agreement Execution Date and ending on a date one (1) Business
Day prior to the Maturity Date. The parties acknowledge that there are certain
Facility Letters of Credit that were issued under the Existing Credit Agreement
which the Borrower has requested remain outstanding under this Agreement.
Accordingly, from and after the date of the first Borrowing hereunder, the
Facility Letters of Credit identified in Schedule 3.1 shall be deemed issued
pursuant to the terms of this Agreement and shall be subject to all of the terms
and conditions contained herein as if such Facility Letters of Credit were
issued hereunder.
3.2.    Types and Amounts. The Issuing Bank shall not have any obligation to:
(i)    issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by the Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon the Issuing Bank;
(ii)    issue any Facility Letter of Credit if, after giving effect thereto,
either (1) the Total Revolving Exposure would exceed the Aggregate Revolving
Commitment, or (2) the LC Exposure would exceed $50,000,000;
(iii)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, which
is after the thirtieth (30th) Business Day immediately preceding the Maturity
Date; or
(iv)    issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, which
is more than twelve (12) months after the date of its issuance.

45

--------------------------------------------------------------------------------




3.3.    Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article V hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:
(i)    the Borrower shall have delivered to the Issuing Bank at such times and
in such manner as the Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;
(ii)    as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter of Credit in particular; and
(iii)    there shall not exist any Default or Event of Default.
3.4.    Procedure for Issuance of Facility Letters of Credit.
(a)    The Borrower shall give the Issuing Bank and the Administrative Agent at
least five (5) Business Days’ (or such shorter period as the Administrative
Agent and the Issuing Bank may agree in their sole discretion) prior written
notice of any requested issuance of a Facility Letter of Credit under this
Agreement (a “Letter of Credit Request”), a copy of which shall be sent
immediately to all Lenders (except that, in lieu of such written notice, the
Borrower may give the Issuing Bank and the Administrative Agent telephonic
notice of such request if confirmed in writing by delivery to the Issuing Bank
and the Administrative Agent (i) immediately (A) of a telecopy of the written
notice required hereunder which has been signed by an authorized officer, or
(B) of a telex containing all information required to be contained in such
written notice and (ii) promptly (but in no event later than the requested date
of issuance) of the written notice required hereunder containing the original
signature of an authorized officer, the substance of which notice shall be
promptly forwarded to all Lenders); such notice shall be irrevocable and shall
specify:
(i)    whether the requested Facility Letter of Credit is, in the Borrower’s
belief, a Financial Letter of Credit or a Performance Letter of Credit;
(ii)    the stated amount of the Facility Letter of Credit requested (which
stated amount shall not be less than $50,000);
(iii)    the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);

46

--------------------------------------------------------------------------------




(iv)    the date on which such requested Facility Letter of Credit is to expire;
(v)    the purpose for which such Facility Letter of Credit is to be issued;
(vi)    the Person for whose benefit the requested Facility Letter of Credit is
to be issued;
(vii)    any special language required to be included in the Facility Letter of
Credit;
At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued. Such
notice, to be effective, must be received by the Issuing Bank and the
Administrative Agent not later than 1:00 p.m. (Central Time) on the last
Business Day on which notice can be given under this Section 3.4(a). Following
receipt of such notice and prior to the issuance of the requested Facility
Letter of Credit, the Administrative Agent shall notify the Borrower, and the
applicable Issuing Bank of the amount of the Total Revolving Exposure after
giving effect to (i) the issuance of such Facility Letter of Credit, (ii) the
issuance or expiration of any other Facility Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Facility
Letter of Credit and (iii) the borrowing or repayment of any Revolving Loans or
Swingline Loans that (based upon notices delivered to the Administrative Agent
by the Borrower) are to be borrowed or repaid prior to the requested date of
issuance of such Facility Letter of Credit. A Facility Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Facility Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, and (ii) the Total Revolving Exposure shall not exceed the
Aggregate Revolving Commitment. A Facility Letter of Credit shall not be issued,
extended or renewed if the Issuing Bank has received written notice from the
Administrative Agent at least one (1) Business Day prior to the date of such
requested issuance, extension or renewal, that one or more applicable conditions
contained in Section 5.2 shall not be satisfied. Administrative Agent shall
promptly give a copy of the Letter of Credit Request to the other Lenders.
(b)    Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Article V hereof have been satisfied, the
Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit on
behalf of the Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from the Borrower specifically revoking
the Letter of Credit Request with respect to such Facility Letter of Credit,
(ii) written notice from a Lender, which complies with the provisions of
Section 3.6(a), or (iii) written or telephonic notice from the Administrative
Agent stating that the issuance of such Facility Letter of Credit would violate
Section 3.2.

47

--------------------------------------------------------------------------------




(c)    The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”), which shall indicate the Issuing Bank’s
reasonable determination as to whether such Facility Letter of Credit is a
Financial Letter of Credit or a Performance Letter of Credit, which
determination shall be conclusive absent manifest error.
(d)    The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 3.4 are met as though a new Facility
Letter of Credit was being requested and issued.
3.5.    Reimbursement Obligations; Duties of Issuing Bank.
(a)    If the Issuing Bank shall make any LC Disbursement in respect of a
Facility Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m. (Central Time) on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. (Central Time), as applicable, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 11:00 a.m. (Central Time), as applicable, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.4 or 2.7 that such payment be financed with
an Adjusted Base Rate Borrowing under the Facility or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Adjusted
Base Rate Borrowing or Swingline Loan. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Adjusted Base Rate Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(b)    If the Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made (in the local time where the LC Disbursement is made
regardless of when such reimbursement is due under Section 3.5(a)), the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to, but excluding, the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Adjusted Base Rate Borrowings; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (a) of this Section, then
Section 2.7 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the applicable Issuing Bank, except that interest

48

--------------------------------------------------------------------------------




accrued on and after the date of payment by any Revolving Lender pursuant to
Section 3.5 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
3.6.    Participation.
(a)    Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit in accordance with the procedures set forth in Section 3.4, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder and under the Guaranty and other Loan Documents; provided that a
Facility Letter of Credit issued by the Issuing Bank shall not be deemed to be a
Facility Letter of Credit for purposes of this Section 3.6 if the Issuing Bank
shall have received written notice from any Lender on or before the Business Day
prior to the date of its issuance of such Facility Letter of Credit that one or
more of the conditions contained in Section 5.2 is not then satisfied, and in
the event the Issuing Bank receives such a notice it shall have no further
obligation to issue any Facility Letter of Credit until such notice is withdrawn
by that Lender or the Issuing Bank receives a notice from the Administrative
Agent that such condition has been effectively waived in accordance with the
provisions of this Agreement. Each Revolving Lender’s obligation to make further
Revolving Loans to the Borrower (other than any payments such Lender is required
to make under subparagraph (b) below) or to purchase an interest from the
Issuing Bank in any subsequent letters of credit issued by the Issuing Bank on
behalf of the Borrower shall be reduced by such Lender’s Percentage of the
undrawn portion of each Facility Letter of Credit outstanding.
(b)    In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 3.7 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Revolving
Lender of such failure, and each Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of the Issuing
Bank the amount of such Lender’s Percentage of each LC Disbursement made by the
Issuing Bank. The failure of any Revolving Lender to make available to the
Administrative Agent for the account of the Issuing Bank its Percentage of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of the Issuing Bank its Percentage of the unreimbursed amount of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent its Percentage of the unreimbursed amount of any payment on
the date such payment is to be made.
(c)    Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly

49

--------------------------------------------------------------------------------




pay to each Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Lender’s Percentage
thereof.
(d)    Upon the request of the Administrative Agent or any Lender, the Issuing
Bank shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.
(e)    The obligations of a Lender to make payments to the Administrative Agent
for the account of the Issuing Bank with respect to a Facility Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set off, qualification or exception whatsoever other than a
failure of any the Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
3.7.    Payment of Reimbursement Obligations.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
the Issuing Bank the amount of all Reimbursement Obligations, interest and other
amounts payable to the Issuing Bank under or in connection with any Facility
Letter of Credit when due, irrespective of any claim, set off, defense or other
right which the Borrower may have at any time against the Issuing Bank or any
other Person, under all circumstances, including without limitation any of the
following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);
(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v)    the occurrence of any Default or Event of Default.
(b)    In the event any payment by the Borrower received by the Issuing Bank or
the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the

50

--------------------------------------------------------------------------------




Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent or
Issuing Bank in connection with any receivership, liquidation, reorganization or
bankruptcy proceeding, each Lender which received such distribution shall, upon
demand by the Administrative Agent, contribute such Lender’s Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Issuing Bank or the Administrative Agent upon the
amount required to be repaid by the Issuing Bank or the Administrative Agent.
3.8.    Compensation for Facility Letters of Credit.
(a)    The Borrower shall pay to the Administrative Agent, for the ratable
account of the Revolving Lenders, based upon such Lenders’ respective
Percentages, a per annum fee (the “Facility Letter of Credit Fee”) with respect
to each Facility Letter of Credit that is equal to (i) the LIBOR Applicable
Margin in effect from time to time in the case of Financial Letters of Credit,
and (ii) the LIBOR Applicable Margin from time to time minus 0.25% in the case
of Performance Letters of Credit. The Facility Letter of Credit Fee relating to
any Facility Letter of Credit shall be due and payable in arrears in equal
installments on the first Business Day of each month following the issuance of
any Facility Letter of Credit and, to the extent any such fees are then due and
unpaid, on the Maturity Date. The Administrative Agent shall promptly remit such
Facility Letter of Credit Fees, when paid, to the other Revolving Lenders in
accordance with their Percentages thereof. The Borrower shall not have any
liability to any Lender for the failure of the Administrative Agent to promptly
deliver funds to any such Lender and shall be deemed to have made all such
payments on the date the respective payment is made by the Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.
(b)    The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to a percentage of the face amount of each
Facility Letter of Credit in an amount mutually agreed in writing between the
Borrower and the Issuing Bank, payable by the Borrower on the Issuance Date for
each such Facility Letter of Credit. The Issuing Bank shall also be entitled to
receive its reasonable out-of-pocket costs and the Issuing Bank’s standard
charges of issuing, amending and servicing Facility Letters of Credit and
processing draws thereunder.
3.9.    Letter of Credit Collateral Account. The Borrower hereby agrees that it
will, until the Maturity Date, maintain a special collateral account (the
“Letter of Credit Collateral Account”) at the Administrative Agent’s office at
the address specified pursuant to Article XV, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders, and in which the Borrower shall have no interest other than as
set forth in Section 11.1. In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Lenders acknowledge and agree that the Borrower has no obligation
to fund the Letter of Credit Collateral Account unless and until so required
under Section 11.1 hereof.

51

--------------------------------------------------------------------------------




ARTICLE IV.

CHANGE IN CIRCUMSTANCES
4.1.    Yield Protection. If any Change in Law:
(i)    subjects the Administrative Agent, any Lender or any applicable Lending
Office to any taxes, duties, levies, imposts, deductions, assessments, fees,
charges or withholdings, and all liabilities with respect thereto (other than
(A) Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities, capital or liquidity attributable to making, converting,
funding or maintaining its Borrowings or its Revolving Commitment, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, liquidity or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Office (other than reserves and assessments
taken into account in determining the interest rate applicable to Eurocurrency
Borrowings), or
(iii)    imposes any other condition, and the result is to increase the cost of
any Lender or any applicable Lending Office of making, funding or maintaining
loans or reduces any amount receivable by any Lender or any applicable Lending
Office in connection with loans, or requires any Lender or any applicable
Lending Office to make any payment calculated by reference to the amount of
loans held, Letters of Credit issued or participated in or interest received by
it, by an amount deemed material by such Lender,
then, within fifteen (15) days of demand by the Administrative Agent or such
Lender, the Borrower shall pay the Administrative Agent or such Lender that
portion of such increased expense incurred or reduction in an amount received
which the Administrative Agent or such Lender determines is attributable to
making, funding and maintaining its Borrowings and its Revolving Commitment
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of such factors as such Lender then
reasonably determines to be relevant).
4.2.    Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital or liquidity required or expected to be maintained by such
Lender, any Lending Office of such Lender or any corporate entity controlling
such Lender is increased as a result of a Change in Law (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender after
consideration of such factors as such Lender then reasonably determines to be
relevant), then, within fifteen (15) days of demand by such Lender, the Borrower
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which is
attributable to this Agreement, its Borrowings, its interest in the Facility
Letters of Credit, or its obligation to make Borrowings hereunder or participate
in or issue Facility Letters of Credit hereunder (after taking into account such
Lender’s policies as to

52

--------------------------------------------------------------------------------




capital adequacy). Without in any way affecting the Borrower’s obligation to pay
compensation actually claimed by a Lender under this Section 4.2, the Borrower
shall have the right to replace any Lender which has demanded such compensation
provided that the Borrower notifies such Lender that it has elected to replace
such Lender and notifies such Lender and the Administrative Agent of the
identity of the proposed replacement Lender not more than six (6) months after
the date of such Lender’s most recent demand for compensation under this
Section 4.2, and further provided that such replacement is otherwise in
accordance with Section 4.7. The Lender being replaced shall assign its
Revolving Commitment and its rights and obligations under this Facility to the
replacement Lender in accordance with the requirements of Section 13.3 hereof
and the replacement Lender shall assume such Percentage of the total Revolving
Commitment and the related obligations under this Facility prior to the Maturity
Date to be extended, all pursuant to an assignment agreement substantially in
the form of Exhibit I hereto. The purchase by the replacement Lender shall be at
par (plus all accrued and unpaid interest and any other sums owed to such Lender
being replaced hereunder) which shall be paid to the Lender being replaced upon
the execution and delivery of the assignment. The Lender being replaced shall
continue to be entitled to the benefits of Sections 4.1, 4.2, 4.4, 4.5 and 14.6
for events recurring prior to assignment to the replacement Lender.
4.3.    Availability of Eurocurrency or Adjusted Base Rate Borrowings. If any
Lender determines that maintenance of any of its Eurocurrency Borrowings or
Adjusted Base Rate Borrowings (sometimes collectively referred to as “LIBOR
Borrowings”) at a suitable Lending Office would violate any applicable law,
rule, regulation or directive of any Governmental Authority having jurisdiction,
the Administrative Agent shall suspend by written notice to the Borrower (with a
copy thereof being delivered contemporaneously to Lenders) the availability of
LIBOR Borrowings and require any LIBOR Borrowings to be repaid; or if the
Required Lenders determine that (i) deposits of a type or maturity appropriate
to match fund LIBOR Borrowings are not available, the Administrative Agent shall
suspend by written notice to the Borrower (with a copy thereof being delivered
contemporaneously to Lenders) the availability of LIBOR Borrowings with respect
to any LIBOR Borrowings made after the date of any such determination, or
(ii) an interest rate applicable to a LIBOR Borrowing does not accurately
reflect the cost of making a Eurocurrency Borrowing, and, if for any reason
whatsoever the provisions of Section 4.1 are inapplicable, the Administrative
Agent shall suspend by written notice to the Borrower (with a copy thereof being
delivered contemporaneously to Lenders) the availability of LIBOR Borrowings
with respect to any LIBOR Borrowings made after the date of any such
determination. If this occurs, Borrowings shall, to the extent permissible under
applicable law, bear interest at the Substitute Rate, rather than any Loans
becoming payable.
4.4.    Funding Indemnification. If any payment of a ratable LIBOR Borrowing or
a Bid Rate Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
ratable LIBOR Borrowing or a Bid Rate Loan is not made, continued or converted
on the date specified by the Borrower for any reason other than default by one
or more of the Lenders, the Borrower will indemnify each Lender and each
Designated Lender for any loss or cost incurred by such Lender or Designated
Lender, as applicable, resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the ratable LIBOR Borrowing or Bid Rate Loan.

53

--------------------------------------------------------------------------------




4.5.    Taxes.
(i)    All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law, and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
(ii)    In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).
(iii)    The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Revolving Commitment, any Loans made by it hereunder, or otherwise in connection
with its participation in this Agreement and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to
Section 4.6.
(iv)    Each Lender that is not incorporated under the laws of the United States
of America or a state thereof (each a “Non-U.S. Lender”) agrees that it will,
not more than ten Business Days after the date of this Agreement, (i) deliver to
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or

54

--------------------------------------------------------------------------------




amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
(v)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
(vi)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
(vii)    If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under

55

--------------------------------------------------------------------------------




this Section 4.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.
(viii)    If a payment made to a Lender hereunder or under any Note would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable) such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 4.5(viii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(ix)    Each of the Lenders represents that as of the Agreement Execution Date
it is not aware of any facts that would give rise to a claim for additional
payments under this Section 4.5.
4.6.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Office with respect
to its LIBOR Borrowings to reduce any liability of the Borrower to such Lender
under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of a LIBOR
Borrowing, so long as such designation is not disadvantageous to such Lender.
Each Lender shall deliver a written statement of such Lender as to the amount
due, if any, under Sections 4.1, 4.2, 4.4 and 4.5 hereof. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. The amount due in such statement
shall not include amounts due under Section 4.5 that are either attributable to
facts known to the Lender as of the Agreement Execution Date or that relate to a
time period more than ninety (90) days prior to the giving of such written
statement. Determination of amounts payable under such Sections in connection
with a LIBOR Borrowing shall be calculated as though each Lender funded its
LIBOR Borrowing through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Adjusted
LIBOR Rate applicable to such Borrowing, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable on demand after receipt by the Borrower of the
written statement. The obligations of the Borrower under Sections 4.1, 4.2, 4.4
and 4.5 hereof shall survive payment of the Obligations and termination of this
Agreement.
4.7.    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 4.5, or (b) cannot maintain its LIBOR Borrowings at a
suitable Lending Office pursuant to Section 4.6,

56

--------------------------------------------------------------------------------




with a replacement bank or other financial institution or (c) becomes a
Defaulting Lender; provided that (i) such replacement does not conflict with any
applicable legal or regulatory requirements affecting the remaining Lenders,
(ii) no Event of Default or (after notice thereof to the Borrower) no Default
shall have occurred and be continuing at the time of such replacement, (iii) the
replacement bank or institution shall purchase at par all Loans and the Borrower
or the replacement bank or institution shall repay other amounts owing to such
replaced Lender prior to the date of replacement, (iv) the Borrower shall be
liable to such replaced Lender under Sections 4.4 and 4.6 if any LIBOR Borrowing
owing to such replaced Lender shall be prepaid (or purchased) other than on the
last day of the Interest Period relating thereto, (v) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, the
Swingline Lender and the Issuing Bank, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein and the replaced Lender’s consent shall not
be required), (vii) until such time as such replacement shall be consummated,
the Borrower shall continue to pay all amounts payable hereunder without setoff,
deduction, counterclaim or withholding and (viii) any such replacement shall not
be deemed to be a waiver of any rights which the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.
ARTICLE V.

CONDITIONS PRECEDENT
5.1.    Conditions Precedent to Closing. The Lenders shall not be required to
make the initial Borrowing hereunder, nor shall the Issuing Bank be required to
issue the initial Facility Letter of Credit hereunder, unless (i) the Borrower
shall have paid all fees then due and payable to the Lenders, MLPF&S, Wells
Fargo Securities, LLC and the Administrative Agent hereunder, including
reasonable legal fees and out-of-pocket expenses, (ii) all of the conditions set
forth in Section 5.2 are satisfied, and (iii) the Borrower shall have furnished
to the Administrative Agent, in form and substance satisfactory to the Lenders
and their counsel and with sufficient copies for the Lenders, the following:
(a)    Certificates of Limited Partnership/Incorporation. A copy of the
Certificate of Limited Partnership for the Borrower and a copy of the articles
of incorporation of the General Partner, each certified by the appropriate
Secretary of State or equivalent state official.
(b)    Agreements of Limited Partnership/Bylaws. A copy of the Agreement of
Limited Partnership for the Borrower and a copy of the bylaws of the General
Partner, including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of the General Partner as being in full force and effect on
the Agreement Execution Date.
(c)    Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where the Borrower
and the General Partner are organized, dated as of the most recent practicable
date, showing the

57

--------------------------------------------------------------------------------




good standing or partnership qualification (if issued) of (i) the Borrower, and
(ii) the General Partner.
(d)    Foreign Qualification Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the state where the
Borrower and the General Partner maintain their principal place of business,
dated as of the most recent practicable date, showing the qualification to
transact business in such state as a foreign limited partnership or foreign
corporation, as the case may be, for (i) the Borrower, and (ii) the General
Partner.
(e)    Resolutions. A copy of a resolution or resolutions adopted by the Board
of Directors of the General Partner, certified by the Secretary or an Assistant
Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date, authorizing the Borrowings provided for herein and the
execution, delivery and performance of the Loan Documents by the General Partner
to be executed and delivered by it hereunder on behalf of itself and the
Borrower.
(f)    Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of the General Partner and dated the Agreement Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and the Borrower hereunder.
(g)    Loan Documents. Originals of the Loan Documents (in such quantities as
the Lenders may reasonably request), duly executed by authorized officers of the
appropriate entity, including this Agreement duly executed by authorized
officers of each Lender.
(h)    Opinion of Borrower’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the Borrower which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit E.
(i)    Opinion of General Partner’s Counsel. A written opinion, dated the
Agreement Execution Date, from outside counsel for the General Partner which
counsel is reasonably satisfactory to Administrative Agent, substantially in the
form attached hereto as Exhibit F.
(j)    Financial and Related Information. The following information:
(i)    The most recent financial statements of the Borrower and the General
Partner and a certificate from a Qualified Officer of the Borrower that no
change in the Borrower’s financial condition that would have a Material Adverse
Effect has occurred since December 31, 2012; and
(ii)    Written money transfer instructions, in substantially the form of
Exhibit G hereto, addressed to the Administrative Agent and signed by a
Qualified

58

--------------------------------------------------------------------------------




Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.
(k)    Closing Certificate. A certificate, signed by an officer of the Borrower,
stating that on the Agreement Execution Date no Default or Event of Default has
occurred and is continuing and that all representations and warranties of the
Borrower contained herein are true and correct as of the Agreement Execution
Date as and to the extent set forth herein.
(l)    Compliance Certificate. A certificate substantially in the form of
Exhibit H, signed by an officer of the Borrower certifying as to compliance with
the financial covenants set forth in Section 9.7 on a pro-forma basis on the
Agreement Execution Date using the financial results as of the last day of the
most recently completed calendar quarter and giving effect to the incurrence of
the Loans, which certificate shall include calculations in reasonable detail
demonstrating such compliance.
(m)    Other Evidence as any Lender May Require. Such other evidence as any
Lender may reasonably request to establish the consummation of the transactions
contemplated hereby, the taking of all necessary actions in any proceedings in
connection herewith and compliance with the conditions set forth in this
Agreement.
When all such conditions have been fulfilled (or, in the Lenders’ sole
discretion, waived by Lenders), the Administrative Agent shall confirm in
writing to the Borrower that the initial Borrowing is then available to the
Borrower hereunder.
5.2.    Conditions Precedent to Subsequent Borrowings. Borrowings after the
initial Borrowing shall be made from time to time as requested by the Borrower,
and the obligation of each Lender to make any Borrowing (including Swingline
Loans and Bid Rate Loans) and the obligation of the Issuing Bank to issue, renew
or extend a Facility Letter of Credit is subject to the following terms and
conditions:
(a)    prior to and after giving effect to each such Borrowing or Facility
Letter of Credit issuance, renewal or extension, no Default or Event of Default
shall have occurred and be continuing under this Agreement or any of the Loan
Documents, and the Borrower shall deliver a certificate of the Borrower to such
effect; and
(b)    The representations and warranties contained in Article VI and VII are
true and correct as of such borrowing date, Issuance Date (or date of renewal or
extension of a Facility Letter of Credit), as and to the extent set forth
therein, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date.
Subject to the last grammatical paragraphs of Article VI and VII hereof, each
Borrowing Notice and Letter of Credit Request shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 5.2(a)
and (b) have been satisfied. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent and the other Lenders that the

59

--------------------------------------------------------------------------------




conditions precedent for initial Loans set forth in Section 5.1 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.
ARTICLE VI.

REPRESENTATIONS AND WARRANTIES
the Borrower hereby represents and warrants to the Lenders that:
6.1.    Existence. The Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal place of
business in the State of Illinois, and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Properties and, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect, in each other
jurisdiction in which its business is conducted. Each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which it owns Property, and except where the
failure to be so qualified or to obtain such authority would not have a Material
Adverse Effect, in each other jurisdiction in which it conducts business.
6.2.    Corporate/Partnership Powers. The execution, delivery and performance of
the Loan Documents required to be delivered by the Borrower hereunder are within
the partnership authority of such entity and the corporate powers of the general
partners of such entity, have been duly authorized by all requisite action, and
are not in conflict with the terms of any organizational instruments of such
entity, or any instrument or agreement to which the Borrower or the General
Partner is a party or by which the Borrower, the General Partner or any of their
respective assets may be bound or affected.
6.3.    Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by such entities hereunder have been
duly elected or appointed and were fully authorized to execute the same at the
time each such agreement, certificate or instrument was executed.
6.4.    Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.
6.5.    Solvency.
(i)    Immediately after the Agreement Execution Date and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Properties of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the

60

--------------------------------------------------------------------------------




Borrower and its Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.
(ii)    The Borrower does not intend to, or to permit any of its Subsidiaries to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.
6.6.    Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the
Borrower or any of its Subsidiaries which would be contravened by the execution,
delivery or performance of the Loan Documents required hereunder.
6.7.    Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the Borrower, and the Notes when executed and delivered
will be the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, and the Loan
Documents required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the rights of creditors generally.
6.8.    Title to Property. To the best of the Borrower’s knowledge after due
inquiry, the Borrower or its Subsidiaries has good and marketable title to the
Properties and assets reflected in the financial statements as owned by it or
any such Subsidiary free and clear of Liens except for the Permitted Liens. The
execution, delivery or performance of the Loan Documents required to be
delivered by the Borrower hereunder will not result in the creation of any Lien
on the Properties. No consent to the transactions contemplated hereunder is
required from any ground lessor or mortgagee or beneficiary under a deed of
trust or any other party except as has been delivered to the Lenders.
6.9.    Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the Borrower’s
knowledge, threatened against or affecting the Borrower or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the Borrower and/or would cause a
Material Adverse Financial Change of the Borrower or materially impair the
Borrower’s ability to perform its obligations hereunder or under any instrument
or agreement required hereunder, except as disclosed on Schedule 6.9 hereto, or
otherwise disclosed to Lenders in accordance with the terms hereof.

61

--------------------------------------------------------------------------------




6.10.    Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the Borrower
under any of the Loan Documents or any other document to which the Borrower is a
party.
6.11.    Investment Company Act of 1940. The Borrower is not and will by such
acts as may be necessary continue not to be, an investment company within the
meaning of the Investment Company Act of 1940.
6.12.    Public Utility Holding Company Act. The Borrower is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.
6.13.    Regulation U. The proceeds of the Borrowings will not be used, directly
or indirectly, in a manner which would cause the Facility to be treated as a
“Purpose Credit.”
6.14.    No Material Adverse Financial Change. To the best knowledge of the
Borrower, there has been no Material Adverse Financial Change in the condition
of the Borrower since the date of the financial and/or operating statements most
recently submitted to the Lenders.
6.15.    Financial Information. All financial statements furnished to the
Lenders by or at the direction of the Borrower and all other financial
information and data furnished by the Borrower to the Lenders are complete and
correct in all material respects as of the date thereof, and such financial
statements have been prepared in accordance with GAAP and fairly present the
consolidated financial condition and results of operations of the Borrower as of
such date. The Borrower has no contingent obligations, liabilities for taxes or
other outstanding financial obligations which are material in the aggregate,
except as disclosed in such statements, information and data.
6.16.    Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lenders for
purposes of or in connection with this Agreement and the other Loan Documents
and the transactions contemplated therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lenders
will be, true and accurate (taken as a whole) in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.
6.17.    ERISA. (i) The Borrower is not an entity deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan within the meaning of Section 4975 of the Code, and
(ii) the execution of this Agreement and the transactions contemplated hereunder
do not give rise to a prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code.
6.18.    Taxes. All required tax returns have been filed by the Borrower with
the appropriate authorities except to the extent that extensions of time to file
have been requested, granted and have not expired or except to the extent such
taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.

62

--------------------------------------------------------------------------------




6.19.    Environmental Matters. Except as disclosed in Schedule 6.19, each of
the following representations and warranties is true and correct except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
(i)    To the knowledge of the Borrower, the Properties of the Borrower, its
Subsidiaries, and Investment Affiliates do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability under, Environmental Laws.
(ii)    The Borrower has not received any written notice alleging that any or
all of the Properties of the Borrower and its Subsidiaries and Investment
Affiliates and all operations at the Properties are not currently in compliance
with all applicable Environmental Laws. Further, the Borrower has not received
any written notice alleging the current existence of any contamination at or
under such Properties in amounts or concentrations which constitute a violation
of any Environmental Law, or any violation of any Environmental Law with respect
to such Properties for which the Borrower, its Subsidiaries or Investment
Affiliates is or could be liable.
(iii)    Neither the Borrower nor any of its Subsidiaries or Investment
Affiliates has received any written notice of current non-compliance, liability
or potential liability regarding Environmental Laws with regard to any of the
Properties, nor does it have knowledge that any such notice will be received or
is being threatened.
(iv)    To the knowledge of the Borrower during the ownership of the Properties
by any or all of the Borrower, its Subsidiaries and Investment Affiliates,
Materials of Environmental Concern have not been transported or disposed of from
the Properties of the Borrower and its Subsidiaries and Investment Affiliates in
violation of, or in a manner or to a location which could reasonably give rise
to liability of the Borrower, any Subsidiary, or any Investment Affiliate under,
Environmental Laws, nor during the ownership of the Properties by any or all of
the Borrower, its Subsidiaries and Investment Affiliates have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of such Properties in violation of, or in a manner that could give
rise to liability of the Borrower, any Subsidiary or any Investment Affiliate
under, any applicable Environmental Laws.
(v)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower, any of its Subsidiaries, or any
Investment Affiliate, is named as a party with respect to the Properties of such
entity, nor are there any consent decrees or other decrees, consent orders,
administrative order or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to such

63

--------------------------------------------------------------------------------




Properties for which the Borrower, its Subsidiaries, or any Investment Affiliate
is or could be liable.
(vi)    To the knowledge of the Borrower during the ownership of the Properties
by any or all of the Borrower, its Subsidiaries and Investment Affiliates, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties of the Borrower and its Subsidiaries and Investment
Affiliates, or arising from or related to the operations of such entity in
connection with the Properties in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.
6.20.    Insurance. The Borrower maintains insurance on its properties
consistent with the insurance maintained by other institutional owners of
similar properties.
6.21.    No Brokers. The Borrower has dealt with no brokers in connection with
this Facility, and no brokerage fees or commissions are payable by or to any
Person in connection with this Agreement or the Borrowings. Lenders shall not be
responsible for the payment of any fees or commissions to any broker and the
Borrower shall indemnify, defend and hold Lenders harmless from and against any
claims, liabilities, obligations, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) made against or incurred by
Lenders as a result of claims made or actions instituted by any broker or Person
claiming by, through or under the Borrower in connection with the Facility.
6.22.    No Violation of Usury Laws. No aspect of any of the transactions
contemplated herein violate or will violate any usury laws or laws regarding the
validity of agreements to pay interest in effect on the date hereof.
6.23.    Not a Foreign Person. The Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.
6.24.    No Trade Name. Except for the name “First Industrial,” and except as
otherwise set forth on Schedule 6.24 attached hereto, the Borrower does not use
any trade name and has not and does not do business under any name other than
their actual names set forth herein. The principal place of business of the
Borrower is as stated in the recitals hereto.
6.25.    Subsidiaries. Schedule 6.25 hereto contains an accurate list of all of
the presently existing Subsidiaries of the Borrower, setting forth the
percentage of their respective Capital Stock owned by it or its Subsidiaries.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non‑assessable.
6.26.    Unencumbered Assets. Schedule 6.26 hereto contains a complete and
accurate description of Unencumbered Assets as of March 31, 2013 and as
supplemented from time to time including the entity that owns each Unencumbered
Asset. With respect to each Project identified from time to time as an
Unencumbered Asset, the Borrower hereby represents and warrants as follows
except to the extent disclosed in writing to the Lenders and approved by the
Required Lenders (which approval shall not be unreasonably withheld):

64

--------------------------------------------------------------------------------




(a)    No portion of any improvement on the Unencumbered Asset is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower has obtained and will maintain the insurance prescribed in Section 6.20
hereof.
(b)    To the Borrower’s knowledge, the Unencumbered Asset and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).
(c)    The Unencumbered Asset is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Unencumbered Asset has accepted or is equipped to accept such
utility service.
(d)    All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.
(e)    The Unencumbered Asset is served by public water and sewer systems or, if
the Unencumbered Asset is not serviced by a public water and sewer system, such
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.
(f)    The Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset, is in good repair and there is no deferred maintenance other
than ordinary wear and tear. The Unencumbered Asset is free from damage caused
by fire or other casualty. There is no pending or, to the actual knowledge of
the Borrower threatened condemnation proceedings affecting the Unencumbered
Asset, or any material part thereof.
(g)    To the Borrower’s knowledge, all liquid and solid waste disposal, septic
and sewer systems located on the Unencumbered Asset are in a good and safe
condition and repair and to the Borrower’s knowledge, in material compliance
with all Applicable Laws with respect to such systems.
(h)    All improvements on the Unencumbered Asset lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Asset, no such improvements encroach upon easements benefiting the Unencumbered
Asset other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Asset and no improvements on adjoining
properties encroach upon the Unencumbered Asset or easements benefiting the
Unencumbered Asset other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Asset. All amenities, access
routes or other items that materially benefit

65

--------------------------------------------------------------------------------




the Unencumbered Asset are under direct control of the Borrower, constitute
permanent easements that benefit all or part of the Unencumbered Asset or are
public property, and the Unencumbered Asset, by virtue of such easements or
otherwise, is contiguous to a physically open, dedicated all weather public
street, and has the necessary permits for ingress and egress.
(i)    There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Asset except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.
(j)    The Unencumbered Asset satisfies each of the requirements for an
Unencumbered Asset as set forth in the definition thereof.
A breach of any of the representations and warranties contained in this
Section 6.26 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).
6.27.    Patriot Act and Other Specified Laws.
(a)    To the extent applicable, the Borrower is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Proving
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. No
part of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, in violation in any material respect of the United States Foreign
Corrupt Practices Act of 1977. The Borrower is not engaged in and has not
engaged in any course of conduct that could reasonably be expected to subject
any of its properties to any Lien, seizure or other forfeiture under any
criminal law, racketeer influenced and corrupt organizations or other similar
criminal laws. The Borrower is not named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.
(b) The Borrower (i) is not a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)); (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such Executive Order, or, to the knowledge of the Borrower after
due inquiry, is not otherwise associated with any such Person in any manner that
violates such Section 2; or (iii) is not a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

66

--------------------------------------------------------------------------------




The Borrower agrees that all of its representations and warranties set forth in
Article VI of this Agreement and elsewhere in this Agreement are true on the
Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon the date which any
extension of the Maturity Date is effectuated pursuant to Section 2.19 and upon
the date of each request for disbursement of a Borrowing, provided that the
Borrower shall only be obligated to update any Schedules referred to in this
Article VI and the financial statements required under Section 8.2(i) on a
quarterly basis, unless any change otherwise required to be disclosed could
reasonably be expected to have a Material Adverse Effect. Each request for
disbursement and any request for an extension of the Maturity Date pursuant to
Section 2.19 hereunder shall constitute a reaffirmation of such representations
and warranties as deemed modified in accordance with the disclosures made and
approved, as aforesaid, as of the date of such request and disbursement.
ARTICLE VII.

ADDITIONAL REPRESENTATIONS AND WARRANTIES
The General Partner hereby represents and warrants to the Lenders that:
7.1.    Existence. The General Partner is a corporation duly organized and
existing under the laws of the State of Maryland, with its principal place of
business in the State of Illinois, is duly qualified as a foreign corporation
and properly licensed (if required) and in good standing in each jurisdiction
where the failure to qualify or be licensed (if required) would constitute a
Material Adverse Financial Change with respect to the General Partner or have a
Material Adverse Effect on the business or properties of the General Partner.
7.2.    Corporate Powers. The execution, delivery and performance of the Loan
Documents required to be delivered by the General Partner hereunder are within
the corporate powers of the General Partner, have been duly authorized by all
requisite corporate action, and are not in conflict with the terms of any
organizational instruments of the General Partner, or any instrument or
agreement to which the General Partner is a party or by which the General
Partner or any of its assets is bound or affected.
7.3.    Power of Officers. The officers of the General Partner executing the
Loan Documents required to be delivered by the General Partner hereunder have
been duly elected or appointed and were fully authorized to execute the same at
the time each such agreement, certificate or instrument was executed.
7.4.    Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.
7.5.    Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the General
Partner which would be contravened by the execution, delivery or performance of
the Loan Documents required hereunder.

67

--------------------------------------------------------------------------------




7.6.    Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of the General Partner, as the general partner of the
Borrower, enforceable against the General Partner in accordance with its
respective terms, and the Loan Documents required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the rights of
creditors generally.
7.7.    Liens; Consents. The execution, delivery or performance of the Loan
Documents required to be delivered by the General Partner hereunder will not
result in the creation of any Lien on the Properties other than in favor of the
Lenders. No consent to the transactions hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Lenders.
7.8.    Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the General Partner’s
knowledge, threatened against or affecting the General Partner or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the General Partner and/or would cause a
Material Adverse Financial Change with respect to the General Partner or
materially impair the General Partner’s ability to perform its obligations
hereunder or under any instrument or agreement required hereunder, except as
disclosed on Schedule 7.8 hereto, or otherwise disclosed to Lenders in
accordance with the terms hereof.
7.9.    Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the General
Partner under any of the Loan Documents or any other document to which the
General Partner is a party.
7.10.    Investment Company Act of 1940. The General Partner is not, and will by
such acts as may be necessary continue not to be, an investment company within
the meaning of the Investment Company Act of 1940.
7.11.    Public Utility Holding Company Act. The General Partner is not a
“holding company” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or of a “subsidiary company” of a “holding
company,” within the definitions of the Public Utility Holding Company Act of
1935, as amended.
7.12.    No Material Adverse Financial Change. There has been no Material
Adverse Financial Change in the condition of the General Partner since the last
date on which the financial and/or operating statements were submitted to the
Lenders.
7.13.    Financial Information. All financial statements furnished to the
Lenders by or on behalf of the General Partner and all other financial
information and data furnished by or on behalf of the General Partner to the
Lenders are complete and correct in all material respects as of the date
thereof, and such financial statements have been prepared in accordance with
GAAP and fairly present the consolidated financial condition and results of
operations of the General Partner as of such date. The General Partner has no
contingent obligations, liabilities for taxes or other outstanding financial
obligations which are material in the aggregate, except as disclosed in such
statements, information and data.

68

--------------------------------------------------------------------------------




7.14.    Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the General Partner to the
Lenders for purposes of or in connection with this Agreement and the other Loan
Documents and the transactions contemplated therein is, and all other such
factual information hereafter furnished by or on behalf of the General Partner
to the Lenders will be, true and accurate in all material respects (taken as a
whole) on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.
7.15.    ERISA. (i) The General Partner is not an entity deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan within the meaning of Section 4975 of the Code,
and (ii) the execution of this Agreement and the transactions contemplated
hereunder do not give rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
7.16.    Taxes. All required tax returns have been filed by the General Partner
with the appropriate authorities except to the extent that extensions of time to
file have been requested, granted and have not expired or except to the extent
such taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.
7.17.    No Brokers. The General Partner has dealt with no brokers in connection
with this Facility, and no brokerage fees or commissions are payable by or to
any Person in connection with this Agreement or the Borrowings. Lenders shall
not be responsible for the payment of any fees or commissions to any broker and
the General Partner shall indemnify, defend and hold Lender harmless from and
against any claims, liabilities, obligations, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) made against or
incurred by Lender as a result of claims made or actions instituted by any
broker or Person claiming by, through or under the General Partner in connection
with the Facility.
7.18.    Subsidiaries. Schedule 7.18 hereto contains an accurate list of all of
the presently existing Subsidiaries of the General Partner, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries and the Properties owned by them.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non-assessable. No
Subsidiary appears on the list of Specially Designed Nationals and Blocked
Persons promulgated by The Office of Foreign Assets Control (“OFAC”) of the US
Department of the Treasury.
7.19.    Status. General partner is a corporation listed and in good standing on
a national securities exchange and is currently qualified as a real estate
investment trust under the Code.
7.20.    Patriot Act and Other Specified Laws; OFAC.
(a)    To the extent applicable, the General Partner is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) Uniting and Strengthening America by Proving
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. No
part of the proceeds of the Loans or

69

--------------------------------------------------------------------------------




Letters of Credit will be used, directly or indirectly, in violation in any
material respect of the United States Foreign Corrupt Practices Act of 1977. The
General Partner is not engaged in and has not engaged in any course of conduct
that could reasonably be expected to subject any of its properties to any Lien,
seizure or other forfeiture under any criminal law, racketeer influenced and
corrupt organizations or other similar criminal laws. The General Partner is not
named on the list of Specially Designated Nationals and Blocked Persons
maintained by the United States Department of Treasury Office of Foreign Assets
Control.
(b)    The General Partner (i) is not a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 1324 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)); (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such Executive Order, or, to the knowledge of the General
Partner after due inquiry, is not otherwise associated with any such Person in
any manner that violates such Section 2; or (iii) is not a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office or Foreign
Assets Control regulation or executive order.
The General Partner agrees that all of its representations and warranties set
forth in Article VII of this Agreement and elsewhere in this Agreement are true
on the Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders, and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders upon each request for
disbursement of a Borrowing, provided that the General Partner shall only be
obligated to update any Schedules referred to in this Article VII and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

70

--------------------------------------------------------------------------------




ARTICLE VIII.

AFFIRMATIVE COVENANTS
The Borrower (and the General Partner, if expressly included in Sections
contained in this Article) covenant and agree that so long as the Revolving
Commitment of any Lender shall remain available and until the full and final
payment of all Obligations incurred under the Loan Documents each will:
8.1.    Notices. Promptly give written notice to Administrative Agent (who will
promptly send such notice to Lenders) of:
(a)    all litigation or arbitration proceedings affecting the Borrower, the
General Partner or any Subsidiary where the amount claimed is $5,000,000 or
more;
(b)    any Default or Event of Default, specifying the nature and the period of
existence thereof and what action has been taken or been proposed to be taken
with respect thereto;
(c)    all claims filed against any property owned by the Borrower or the
General Partner which, if adversely determined, could have a Material Adverse
Effect on the ability of the Borrower or the General Partner to meet any of
their obligations under the Loan Documents;
(d)    the occurrence of any other event which might have a Material Adverse
Effect or cause a Material Adverse Financial Change on or with respect to the
Borrower or the General Partner;
(e)    any Reportable Event or any “prohibited transaction” (as such term is
defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of the Borrower or the General Partner to repay any of its obligations
under the Loan Documents, describing the nature of each such event and the
action, if any, the Borrower or the General Partner, as the case may be,
proposes to take with respect thereto;
(f)    any notice from any federal, state, local or foreign authority regarding
any Hazardous Material, asbestos, or other environmental condition, proceeding,
order, claim or violation affecting any of the Properties.
8.2.    Financial Statements, Reports, Etc.. The Borrower and the General
Partner each shall maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and shall
furnish to the Administrative Agent (and the Administrative Agent shall
thereafter promptly furnish to the Lenders):
(i)    quarterly financial statements (including a balance sheet income
statement, and cash flow statement) and related reports in form and substance
satisfactory to the Lenders not later than forty-five (45) days after the end of
each of the first three fiscal quarters (commencing with the fiscal quarter
ending June

71

--------------------------------------------------------------------------------




30, 2013), and not later than ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2013), annual audited
financial statements, audited by an accounting firm as reasonably approved by
Administrative Agent (which audit report shall be without a “going concern” or
like qualification or exception), provided, however, Administrative Agent shall
only have the right to approve such accounting firm if the accounting firm is
not a big 4 accounting firm, all certified by the Borrower’s or the General
Partner’s, as applicable, chief financial officer, chief accounting officer or
controller, calculation of the financial covenants described below, a
description of Unencumbered Assets, a listing of capital expenditures (in the
level of detail as currently disclosed in the Borrower’s “Supplemental
Information”), a report listing and describing all newly acquired Properties,
including their cash flow, cost and secured or unsecured Indebtedness assumed in
connection with such acquisition, if any, summary Property information for all
Properties, including, without limitation, their Property Operating Income,
occupancy rates, square footage, property type and date acquired or built, and
such other information as may be requested to evaluate the quarterly compliance
certificate delivered as provided below;
(ii)    copies of all Form 10-Ks, 10-Qs, 8-Ks, and any other public information
filed with the Securities Exchange Commission by the Borrower or the General
Partner once a quarter simultaneously with delivering the compliance certificate
described below, along with any other materials distributed to the shareholders
of the General Partner or the partners of the Borrower from time to time,
including a copy of the General Partner’s annual report; provided that, to the
extent any of such reports contains information required under the other
subsections of this Section 8.2, the information need not be furnished
separately under the other subsections; provided, further that the Borrower may
comply with this Section 8.2(ii) by posting or causing to be posted, the
foregoing information on either the Securities Exchange Commission public
website or on the Borrower’s or the General Partner’s public website, so long as
the Lenders have access to and are timely referred to any such website by the
Borrower;
(iii)    not later than forty-five (45) days after the end of the first three
fiscal quarters (commencing with the fiscal quarter ending June 30, 2013), and
not later than ninety (90) days after the end of the fiscal year (commencing
with the fiscal year ending December 31, 2013), a report certified by the
entity’s chief financial officer, chief accounting officer or controller,
containing Property Operating Income from individual properties owned by the
Borrower or a Wholly-Owned Subsidiary and included as Unencumbered Assets.
(iv)    Not later than forty-five (45) days after the end of each of the first
three fiscal quarters (commencing with the fiscal quarter ending June 30, 2013),
and not later than ninety (90) days after the end of the fiscal year (commencing
with the fiscal year ending December 31, 2013), a compliance certificate in
substantially the form of Exhibit H hereto signed by the Borrower’s chief
financial officer, chief accounting officer or controller confirming that the

72

--------------------------------------------------------------------------------




Borrower is in compliance with all of the covenants of the Loan Documents,
showing the calculations and computations necessary to determine compliance with
the financial covenants contained in this Agreement (including such schedules
and backup information as may be necessary to demonstrate such compliance) and
stating that to such officer’s best knowledge, there is no other Default or
Event of Default exists, or if any Default or Event of Default exists, stating
the nature and status thereof;
(v)    As soon as possible and in any event within ten (10) Business Days after
the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and within twenty (20) days after such
Reportable Event, a statement signed by such chief financial officer describing
the action which the Borrower proposes to take with respect thereto; and
(b) within ten (10) Business Days of receipt, any notice from the Internal
Revenue Service, PBGC or Department of Labor with respect to a Plan regarding
any excise tax, proposed termination of a Plan, prohibited transaction or
fiduciary violation under ERISA or the Code which could result in any liability
to the Borrower or any member of the Controlled Group in excess of $100,000; and
(c) within ten (10) Business Days of filing, any Form 5500 filed by the Borrower
with respect to a Plan, or any member of the Controlled Group which includes a
qualified accountant’s opinion;
(vi)    As soon as possible and in any event within thirty (30) days after
receipt by the Borrower, a copy of (a) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such entity, or any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries or Investment Affiliates, which, in either case, could be
reasonably likely to have a Material Adverse Effect;
(vii)    Not later than ninety (90) days after the end of each fiscal year, a
balance sheet and cash flow projection for the current fiscal year based on
future plans, expectations and strategies of the Borrower and the General
Partner; provided that all of the parties hereto acknowledge and agree that the
foregoing shall (A) be based on certain assumptions of the Borrower; (B) only
reflect the Borrower’s outlook as of the date that the Borrower delivers the
same; and (C) not be deemed to be a prediction of any results or the actual
effect of future plans or strategies of the Borrower;
(viii)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished; provided, further that the Borrower may comply with this Section
8.2(viii) by posting or having posted the foregoing information on either the
Securities Exchange Commission public website or on the Borrower’s or the

73

--------------------------------------------------------------------------------




General Partner’s public website, so long as the Lenders have access to and are
timely referred to any such website by the Borrower;
(ix)    Promptly upon the distribution thereof to the press or the public,
copies of all press releases; provided, further that the Borrower may comply
with this Section 8.2(ix) by posting or having posted the foregoing information
on either the Securities Exchange Commission public website or on the Borrower’s
or the General Partner’s public website, so long as the Lenders have access to
and are timely referred to any such website by the Borrower;
(x)    Promptly upon receipt thereof, notices with respect to the ratings for
the Borrower’s or the General Partner’s long-term, senior unsecured debt, the
effect of which may be to change the Base Rate Applicable Margin and/or the
LIBOR Applicable Margin;
(xi)    As soon as possible, and in any event within ten (10) days after the
Borrower knows of any fire or other casualty or any pending or threatened
condemnation or eminent domain proceeding with respect to all or any material
portion of any Unencumbered Asset, a statement signed by the Chief Financial
Officer of the Borrower, describing such fire, casualty or condemnation and the
action the Borrower intends to take with respect thereto; and
(xii)    Such other information (including, without limitation, non‑financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.
8.3.    Existence and Conduct of Operations. Except as permitted herein,
maintain and preserve its existence and all rights, privileges and franchises
now enjoyed and necessary for the operation of its business, including remaining
in good standing in each jurisdiction in which business is currently operated.
The Borrower and the General Partner shall carry on and conduct their respective
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted. The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated
and/or duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited liability company or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation. The Borrower will maintain all requisite authority to
conduct its business in each jurisdiction in which the Properties are located
and, except where the failure to be so qualified would not have a Material
Adverse Effect, in each jurisdiction required to carry on and conduct its
businesses in substantially the same manner as it is presently conducted, and,
specifically, neither the Borrower nor its Subsidiaries will undertake any
business other than the acquisition, development, ownership, management,
operation and leasing of industrial properties and ancillary businesses
specifically related thereto, except that the Borrower and its Subsidiaries and
Investment Affiliates may invest in other assets subject to the certain
limitations contained herein with respect to the following specified categories
of assets: (i) Unimproved Land; (ii) other property holdings (excluding cash,
Cash Equivalents, non‑industrial Properties and Indebtedness of any Subsidiary
to the Borrower); (iii) stock holdings other than in Subsidiaries; (iv) mortgage
notes receivable; (v) unconsolidated joint ventures and partnerships, and

74

--------------------------------------------------------------------------------




(vi) Assets Under Development. The total investment (x) in the investment
category described in clause (i) above shall not exceed five percent (5%) of
Implied Capitalization Value, (y) in the investment category described in clause
(iv) above shall not exceed five percent (5%) of the Implied Capitalization
Value and (z) in all the foregoing investment categories shall not exceed twenty
percent (20%) of Implied Capitalization Value. For the purposes of this
Section 8.3, all investments shall be valued in accordance with GAAP.
8.4.    Maintenance of Properties. Maintain, preserve, protect and keep the
Properties in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements, normal wear and tear excepted.
8.5.    Insurance. Upon request of the Administrative Agent, provide a
certificate of insurance from all insurance carriers who maintain policies with
respect to the Properties within thirty (30) days after the end of each fiscal
year, evidencing that the insurance required to be furnished to Lenders pursuant
to Section 6.20 hereof is in full force and effect. The Borrower shall timely
pay, or cause to be paid, all premiums on all insurance policies required under
this Agreement from time to time. The Borrower shall promptly notify its
insurance carrier or agent therefor (with a copy of such notification being
provided simultaneously to Administrative Agent) if there is any occurrence
which, under the terms of any insurance policy then in effect with respect to
the Properties, requires such notification.
8.6.    Payment of Obligations. Pay all taxes, assessments, governmental charges
and other obligations when due, except such as may be contested in good faith or
as to which a bona fide dispute may exist, and for which adequate reserves have
been provided in accordance with sound accounting principles used by the
Borrower on the date hereof.
8.7.    Compliance with Laws. Comply in all material respects with all
applicable laws, rules, regulations, orders and directions of any governmental
authority having jurisdiction over the Borrower, the General Partner, or any of
their respective businesses.
8.8.    Adequate Books. Maintain adequate books, accounts and records in order
to provide financial statements in accordance with GAAP and, if requested by any
Lender, permit employees or representatives of such Lender at any reasonable
time and upon reasonable notice to inspect and audit the properties of the
Borrower and of the Consolidated Operating Partnership, and to examine or audit
the inventory, books, accounts and records of each of them and make copies and
memoranda thereof.
8.9.    ERISA. Comply in all material respects with all requirements of ERISA
applicable to it with respect to each Plan.
8.10.    Maintenance of Status. The General Partner shall at all times
(i) remain as a corporation listed and in good standing on a national securities
exchange, and (ii) take all steps to maintain the General Partner’s status as a
real estate investment trust in compliance with all applicable provisions of the
Code (unless otherwise consented to by Lenders in the aggregate having 66 2/3%
of the Aggregate Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Exposure then outstanding;
it being understood that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded).

75

--------------------------------------------------------------------------------




8.11.    Use of Proceeds. Use the proceeds of the Facility for the general
business purposes of the Borrower, including without limitation working capital
needs, closing costs, interim funding for property acquisitions and construction
of new industrial properties, and/or payment of other debts and obligations of
the Borrower.
8.12.    Distributions. Provided there is no declared Monetary Default then
existing and provided there is not an Event of Default relating to a breach of
the financial covenants contained in Section 9.7 below, the Borrower may make
distributions to the General Partner and the General Partner may make
distributions to its shareholders. Notwithstanding the foregoing, the Borrower
shall be permitted to make distributions to the General Partner and the General
Partner shall be permitted at all times to make distributions of whatever amount
is necessary to maintain its tax status as a real estate investment trust.
ARTICLE IX.

NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as the Revolving Commitment
shall remain available and until full and final payment of all Obligations
incurred under the Loan Documents, without the prior written consent of either
all of the Lenders pursuant to Section 14.13(b)(iii) or the consent of the
Required Lenders in all other cases, it will not, and the General Partner will
not and, in the case of Sections 9.9, the Borrower’s Subsidiaries will not:
9.1.    Change in Business. Engage in any business activities or operations
other than (i) the ownership and operation of the Properties, or (ii) other
business functions and transactions related to the financing, ownership,
acquisition, development and/or management of bulk warehouse and light
industrial properties, or without obtaining the prior written consent of the
Required Lenders materially change the nature of the use of the Properties.
9.2.    Change of Management of Properties. Change the management of the
Properties, except that any Affiliate of the Borrower or the General Partner
shall be permitted to manage any of the Properties.
9.3.    Change of Borrower Ownership. Without the consent of the Required
Lenders, allow (i) the General Partner to own less than fifty-one percent
(51%) of the partnership interests in the Borrower, (ii) the Borrower to be
controlled by a Person other than the General Partner, (iii) a Change in Control
to occur, or (iv) any pledge of, other encumbrance on, or conversion to limited
partnership interests of, any of the general partnership interests in the
Borrower. If any of the foregoing occurs with the consent of the Required
Lenders, each non-consenting Lender shall have the option to terminate its
Revolving Commitment and such termination shall be effective upon notice to
Administrative Agent and the Borrower of the termination. Upon the termination
of a Lender’s Revolving Commitment in accordance with the foregoing provision,
the Lender’s obligation to fund Borrowings and to issue Facility Letters of
Credit shall be terminated and the Borrower shall repay any outstanding
Obligations due to such Lender prior to or concurrently with the occurrence of
any of the foregoing events. Following the termination of any Revolving
Commitments pursuant to this provision, the Aggregate Revolving Commitment shall
be reduced by the amount of the Revolving Commitments terminated, and the
pro rata shares of each remaining Lender shall be adjusted to reflect the new
Aggregate Revolving Commitment.

76

--------------------------------------------------------------------------------




9.4.    Use of Proceeds. Apply or permit to be applied any proceeds of any
Borrowing directly or indirectly, to the funding of any purchase of, or offer
for, any share of capital stock of any publicly held corporation unless the
board of directors of such corporation has consented to such offer prior to any
public announcements relating thereto and all of the Lenders have consented to
such use of the proceeds of the Facility.
9.5.    Liens. Create, incur, or suffer to exist (or permit any of its
Subsidiaries to create, incur, or suffer to exist) any Lien in, of or on the
Property of any member of the Consolidated Operating Partnership other than:
(i)    Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;
(ii)    Liens which arise by operation of law, such as carriers’,
warehousemen’s, landlords’, materialmen and mechanics’ liens and other similar
liens arising in the ordinary course of business which secure payment of
obligations not more than thirty (30) days past due or which are being contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been set aside on its books;
(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(iv)    Utility easements, building restrictions, zoning restrictions, easements
and such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries;
(v)    Liens of any Subsidiary in favor of the Borrower or the General Partner;
and
(vi)    Liens on Properties other than Unencumbered Assets arising in connection
with any Indebtedness permitted hereunder to the extent such Liens will not
result in a violation of any of the provisions of this Agreement.
Liens permitted pursuant to this Section 9.5 shall be deemed to be “Permitted
Liens”.

77

--------------------------------------------------------------------------------




9.6.    Regulation U. Use the proceeds of the Loans for any other purpose than
as provided for in Section 8.11 and Section 9.4 hereof. No part of the proceeds
of any Loan will be used, whether directly or indirectly for any purpose that
entails a violation of any of the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X. The proceeds will not
be used in a manner which would cause the Facility to be treated as a “Purpose
Credit.”
9.7.    Indebtedness and Cash Flow Covenants. Permit or suffer:
(a)    as of the last day of any fiscal quarter, the ratio of (A) the sum of
(1) EBITDA of the Consolidated Operating Partnership plus (2) interest income
(other than any interest income from assets being used to support Defeased Debt)
to (B) the sum of (1) Debt Service plus, without duplication, (2) all payments
on account of preferred stock or preferred partnership units of any member of
the Consolidated Operating Partnership for such quarter plus (3) all Ground
Lease Payments due from any member of the Consolidated Operating Partnership to
the extent not deducted as an expense in calculating EBITDA of the Consolidated
Operating Partnership (the “Fixed Charge Coverage Ratio”), to be less than
(i) 1.50 to 1.0 from the Agreement Execution Date through the Maturity Date,
with all such calculations in clauses (A) and (B) above based on the results of
the four (4) consecutive fiscal quarters then ended;
(b)    as of the last day of any fiscal quarter, the Consolidated Leverage Ratio
to exceed sixty percent (60%);
(c)    as of the last day of any fiscal quarter, the ratio of Value of
Unencumbered Assets to outstanding Consolidated Senior Unsecured Debt to be less
than 1.67 to 1.0;
(d)    as of the last day of any fiscal quarter, Consolidated Secured Debt to
exceed 40% of Implied Capitalization Value of the Consolidated Operating
Partnership;
(e)    as of the last day of any fiscal quarter, the ratio of (A) Property
Operating Income from Unencumbered Assets that are not Assets Under Development
for such fiscal quarter to (B) interest expense on all Consolidated Senior
Unsecured Debt for such fiscal quarter to be less than (x) 1.75 to 1.0 from the
Agreement Execution Date through the Maturity Date;
(f)    the Market Value Net Worth of the Consolidated Operating Partnership
shall not at any time be less than the sum of (i) $1,300,000,000, plus (ii) an
amount equal to seventy percent (70%) of Net Proceeds (calculated without
duplication) received by the Consolidated Operating Partnership in connection
with the issuance or sale of Capital Stock by the Consolidated Operating
Partnership (other than proceeds received in connection with any dividend
reinvestment program);
The foregoing covenants set forth in paragraphs (c) and (e) above shall be
tested at the end of each fiscal quarter (for the applicable reporting period),
on a pro-forma basis at the time of each Borrowing under the Facility (using the
latest quarterly financial statements then available and taking into account the
proposed Borrowing), and on a pro-forma basis upon any Asset Sale or incurrence
of any Indebtedness by the Consolidated Operating Partnership (using the latest

78

--------------------------------------------------------------------------------




quarterly financial statements then available and taking into account the
proposed incurrence of Indebtedness). To the extent the Consolidated Operating
Partnership has Defeased Debt, both the underlying debt and interest payable
thereon and the financial assets used to defease such debt and interest earned
thereon shall be excluded from calculations of the foregoing financial
covenants. All financial computations required under this Section 9.7 shall be
made in accordance with GAAP as in effect on the Agreement Execution Date.
9.8.    Change of Control; Mergers and Dispositions. Enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a substantial portion of its properties, except for: such transactions
that occur between wholly owned Subsidiaries; transactions where the Borrower
and the General Partner are the surviving entities and there is no change in
business conducted, loss of an Investment Grade Rating or Change in Control, and
no Default or Event of Default under the Loan Documents results from such
transaction; or as otherwise approved in advance by the Lenders. To the extent
not reported on General Partner’s Form 8-K filings, the Borrower will notify the
Administrative Agent (who will promptly notify Lenders) of any single event
acquisition (whether individually or consummated as a series of related
acquisitions pursuant to documentation closed concurrently), disposition, merger
or asset purchase involving assets valued in excess of 25% of the Consolidated
Operating Partnership’s then current Market Value Net Worth and certify
compliance with covenants after giving effect to such proposed acquisition,
disposition, merger, or asset purchase.
9.9.    Negative Pledge. The Borrower agrees that throughout the term of this
Facility, no “negative pledge” on any Project then included in Unencumbered
Assets restricting the Borrower’s (or wholly owned Subsidiary’s) right to sell
or encumber such Project shall be given to any other lender or creditor or, if
such a “negative pledge” is given, the Project affected shall be immediately
excluded from Unencumbered Assets.
ARTICLE X.

DEFAULTS
The occurrence of any one or more of the following events shall constitute an
Event of Default:
10.1.    Nonpayment of Principal. The Borrower fails to pay any principal
portion of the Obligations when due, whether on the Maturity Date or otherwise.
10.2.    Certain Covenants. The Borrower, the General Partner and/or
Consolidated Operating Partnership, as the case may be, is not in compliance
with any one or more of Sections 8.10, 8.12, 9.3, 9.4, 9.5, 9.7, 9.8, or 9.9
hereof.
10.3.    Nonpayment of Interest and Other Obligations. The Borrower fails to pay
any interest or other portion of the Obligations, other than payments of
principal, and such failure continues for a period of five (5) days after the
date such payment is due.
10.4.    Cross Default. Any monetary default occurs (after giving effect to any
applicable cure period) under any other Indebtedness (which includes liability
under Guaranties) of the Borrower or the General Partner, singly or in the
aggregate, in excess of Fifty Million Dollars ($50,000,000), other than
(i) Indebtedness arising from the purchase of personal property or the

79

--------------------------------------------------------------------------------




provision of services, the amount of which is being contested by the Borrower or
(ii) Indebtedness which is “non recourse”, i.e., which is not recoverable by the
creditor thereof from the general assets of the Borrower, the General Partner or
any of their Affiliates, but is limited to the proceeds of certain real estate,
improvements and related personal property.
10.5.    Loan Documents. Any Loan Document is not in full force and effect or a
default has occurred and is continuing thereunder after giving effect to any
cure or grace period in any such document.
10.6.    Representation or Warranty. At any time or times hereafter any
representation or warranty set forth in Articles VI or VII of this Agreement or
in any other Loan Document or in any statement, report or certificate now or
hereafter made by the Borrower or the General Partner to the Lenders or the
Administrative Agent is not true and correct in any material respect.
10.7.    Covenants, Agreements and Other Conditions. The Borrower or the General
Partner fails to perform or observe any of the other covenants, agreements and
conditions contained in Articles VIII and IX (except for Sections 8.10, 8.12,
9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof) and elsewhere in this Agreement or any
of the other Loan Documents in accordance with the terms hereof or thereof, not
specifically referred to herein, and such Default continues unremedied for a
period of thirty (30) days after written notice from Administrative Agent,
provided, however, that if such Default is susceptible of cure but cannot by the
use of reasonable efforts be cured within such thirty (30) day period, such
Default shall not constitute an Event of Default under this Section 10.7 so long
as (i) the Borrower or the General Partner, as the case may be, has commenced a
cure within such thirty day period and (ii) thereafter, the Borrower or the
General Partner, as the case may be, is proceeding to cure such default
continuously and diligently and in a manner reasonably satisfactory to Lenders
and (iii) such default is cured not later than sixty (60) days after the
expiration of such thirty (30) day period.
10.8.    No Longer General Partner. The General Partner shall no longer be the
sole general partner of the Borrower.
10.9.    Material Adverse Financial Change. The Borrower or the General Partner
has suffered a Material Adverse Financial Change or is Insolvent.
10.10.    Bankruptcy.
(a)    The General Partner, the Borrower or any Subsidiary in which the Equity
Value of the Subsidiary is more than five percent (5%) of Implied Capitalization
Value of the Consolidated Operating Partnership shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed

80

--------------------------------------------------------------------------------




against it, (v) take any corporate action to authorize or effect any of the
foregoing actions set forth in this Section 10.10(a), (vi) fail to contest in
good faith any appointment or proceeding described in Section 10.10(b) or
(vii) not pay, or admit in writing its inability to pay, its debts generally as
they become due. As used herein, the term “Equity Value” of a Subsidiary shall
mean the lesser of: (1) Property Operating Income of such Subsidiary’s
Properties owned as of the Agreement Execution Date capitalized at a 7.5% rate,
less any Indebtedness of such Subsidiary; or (2) the appraised value of any of
such Subsidiary’s Properties, less any Indebtedness of such Subsidiary.
(b)    A receiver, trustee, examiner, liquidator or similar official shall be
appointed for (i) the General Partner, the Borrower or any Subsidiary in which
the Equity Value of the Subsidiary is more than five percent (5%) of Implied
Capitalization Value of the Consolidated Operating Partnership or (ii) all or
substantially all of the Consolidated Operating Partnership’s Properties.
(c)    A proceeding described in Section 10.10(a)(iv) shall be instituted
against the General Partner, the Borrower or any Subsidiary in which the Equity
Value of the Subsidiary is more than five percent (5%) of Implied Capitalization
Value of the Consolidated Operating Partnership, and such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days.
10.11.    Legal Proceedings. The Borrower or the General Partner is enjoined,
restrained or in any way prevented by any court order or judgment or if a notice
of lien, levy, or assessment is filed of record with respect to all or any part
of the Properties by any governmental department, office or agency, which could
materially adversely affect the performance of the obligations of such parties
hereunder or under the Loan Documents, as the case may be, or if any proceeding
is filed or commenced seeking to enjoin, restrain or in any way prevent the
foregoing parties from conducting all or a substantial part of their respective
business affairs and failure to vacate, stay, dismiss, set aside or remedy the
same within ninety (90) days after the occurrence thereof.
10.12.    ERISA. The Borrower or the General Partner is deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan (within the meaning of Section 4975 of the
Code).
10.13.    Change in Control. A Change in Control has occurred.
10.14.    Failure to Satisfy Judgments. The General Partner, the Borrower or any
of its Subsidiaries shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgments or orders for the payment of money (other than with
respect to any Indebtedness which is “non recourse”, i.e., which is not
recoverable by the creditor thereof from the general assets of the Borrower, the
General Partner or any of their Affiliates, but is limited to the proceeds of
certain real estate, improvements and related personal property) in an amount
which, when added to all other judgments or orders outstanding against the
General Partner, the Borrower or any Subsidiary would exceed $50,000,000 in the
aggregate, which have not been stayed on appeal or

81

--------------------------------------------------------------------------------




otherwise appropriately contested in good faith, unless the liability is insured
against and the insurer has not challenged coverage of such liability.
10.15.    Environmental Remediation. Failure to remediate (or pursue the
remediation process with due diligence and good faith) within the time period
required by law or governmental order, (or within a reasonable time in light of
the nature of the problem if no specific time period is so established),
environmental problems in violation of applicable law related to Properties of
the Borrower and/or its Subsidiaries where the estimated cost of remediation is
in the aggregate in excess of $50,000,000, in each case after all administrative
hearings and appeals have been concluded.
ARTICLE XI.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
11.1.    Acceleration. If any Event of Default described in Section 10.10 hereof
occurs, or the Borrower or the General Partner becomes Insolvent, the Revolving
Commitments and obligation of the Lenders to make Borrowings and of the Issuing
Bank to issue Facility Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower. If any other Event of Default described
in Article X hereof occurs and is continuing, the Administrative Agent, with the
consent of the Required Lenders, may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Revolving Commitments, and
thereupon the Revolving Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
In addition to the foregoing, following the occurrence of an Event of Default
and so long as any Facility Letter of Credit has not been fully drawn and has
not been cancelled or expired by its terms, upon demand by the Required Lenders
the Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Default with respect to the Borrower described in Section 10.10. Each
such deposit pursuant to this paragraph shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments

82

--------------------------------------------------------------------------------




shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing at least 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Defaults
have been cured or waived. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account, which funds shall be invested by the
Administrative Agent from time to time in its discretion in certificates of
deposit of Wells having a maturity not exceeding thirty (30) days. Such funds
shall be promptly applied by the Administrative Agent to reimburse the Issuing
Bank for drafts drawn from time to time under the Facility Letters of Credit and
to pay any fees or other amounts due with respect thereto. Such funds, if any,
remaining in the Letter of Credit Collateral Account following the payment of
all Obligations in full shall, unless the Administrative Agent is otherwise
directed by a court of competent jurisdiction, be promptly paid over to the
Borrower.
11.2.    Preservation of Rights; Amendments. No delay or omission of the Lenders
in exercising any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Borrowing notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Borrowing
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Administrative Agent and the number of Lenders
required hereunder and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Lenders until the Obligations have
been paid in full.
ARTICLE XII.

THE ADMINISTRATIVE AGENT
12.1.    Appointment. Wells Fargo Bank, National Association is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Administrative Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article XII. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other

83

--------------------------------------------------------------------------------




Loan Documents. In its capacity as the Lenders’ contractual representative, the
Administrative Agent (i) does not hereby assume any fiduciary duties to any of
the Lenders, (ii) is a “representative” of the Lenders within the meaning of the
term “secured party” as defined in the Illinois Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.
12.2.    Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
12.3.    General Immunity. Neither the Administrative Agent (in its capacity as
Administrative Agent) nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, except for its or their own Gross
Negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.
12.4.    No Responsibility for Loans, Recitals, etc.. Neither the Administrative
Agent (in its capacity as Administrative Agent) nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith. Except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.
12.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders or all Lenders, as the case may be, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all holders of Notes. The Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

84

--------------------------------------------------------------------------------




12.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys in fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys in fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document. Without limitation of the extent of any liability
any Lender may otherwise have pursuant to this Agreement, the Administrative
Agent shall have no liability for any action taken or omitted in good faith as a
result of advice of counsel.
12.7.    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of outside counsel selected by the
Administrative Agent.
12.8.    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their respective Percentages (i) for any amounts not reimbursed by the
Borrower (and without limiting the obligation of the Borrower to do so) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by the Borrower (and without limiting the obligation of
the Borrower to do so), and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent (in its capacity as Administrative
Agent and not as a Lender) in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the Gross Negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Required Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute Gross Negligence or willful misconduct for purposes of this Section.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any indemnifiable amount set forth in Section 12.8(i),
(ii) or (ii) following payment by any Lender to the Administrative Agent in
respect of any such indemnifiable amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.


12.9.    Rights as a Lender. With respect to its Revolving Commitment,
Borrowings made by it and any Note issued to it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender and may exercise the same as

85

--------------------------------------------------------------------------------




though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent, in its individual
capacity, may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. Each of the Lenders and
the Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.
12.10.    Funds Transfer Disbursements.    (a)    Generally. The Borrower hereby
authorizes the Administrative Agent to disburse the proceeds of any Loan made by
the Lenders or any of their Affiliates pursuant to the Loan Documents as
requested by an authorized representative of the Borrower to any of the accounts
designated in the Transfer Authorizer Designation Form. The Borrower agrees to
be bound by any transfer request: (i) authorized or transmitted by the Borrower;
or (ii) made in the Borrower’s name and accepted by the Administrative Agent in
good faith and in compliance with these transfer instructions, even if not
properly authorized by the Borrower. The Borrower further agrees and
acknowledges that the Administrative Agent may rely solely on any bank routing
number or identifying bank account number or name provided by the Borrower to
effect a wire or funds transfer even if the information provided by the Borrower
identifies a different bank or account holder than named by the Borrower. The
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower. If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower.
The Borrower agrees to notify the Administrative Agent of any errors in the
transfer of any funds or of any unauthorized or improperly authorized transfer
requests within fourteen (14) days after the Administrative Agent’s confirmation
to the Borrower of such transfer.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any applicable law or regulation.
12.11.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it

86

--------------------------------------------------------------------------------




has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Loan Documents. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
12.12.    Successor Administrative Agent.     The Administrative Agent may
resign at any time as Administrative Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Such
successor Administrative Agent shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Administrative Agent,
in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


12.13.    Notice of Defaults. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.” If a Lender becomes aware of a Default or Event of Default, such
Lender shall notify the Administrative Agent of such fact. Upon receipt of such
notice that a Default or Event of Default has occurred, the Administrative Agent
shall notify each of the Lenders of such fact.
12.14.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to Section 14.13(a) or (b),
shall use commercially reasonable efforts to,

87

--------------------------------------------------------------------------------




respond and either approve or disapprove definitively in writing to the
Administrative Agent within ten (10) Business Days (or sooner if such notice
specifies a shorter period, but in no event less than five Business Days for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent provided that the request for
approval states the time by which a response is needed before approval is deemed
given. Solely with respect to any request for consent or approval that is
subject to Section 14.13(c), if the Lender does not so respond, that Lender
shall be deemed to have approved the request. Upon request, the Administrative
Agent shall notify the Lenders which Lenders, if any, failed to respond to a
request for approval.
12.15.    Copies of Documents. Administrative Agent shall promptly deliver to
each of the Lenders copies of all notices of default and other formal notices
sent or received and according to Section 15.1 of this Agreement. Administrative
Agent shall deliver to Lenders within 15 Business Days following receipt, copies
of all financial statements, certificates and notices received regarding the
General Partner’s ratings except to the extent such items are required to be
furnished directly to the Lenders by the Borrower hereunder. Within fifteen
Business Days after a request by a Lender to the Administrative Agent for other
documents furnished to the Administrative Agent by the Borrower, the
Administrative Agent shall provide copies of such documents to such Lender
except where this Agreement obligates Administrative Agent to provide copies in
a shorter period of time.
12.16.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.20(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure ratably with
respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure ratably with
respect to such Defaulting Lender with respect to future Letters of Credit
issued by the Issuing Bank under this Agreement, in accordance with
subsection (e) below; sixth, to the payment

88

--------------------------------------------------------------------------------




of any amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 3.6 in respect of Letters of Credit (such amounts
“Principal L/C Disbursements”), in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and Principal L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Principal L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.10 for any period that no Investment Grade Rating shall exist, during
which period that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender). Each Defaulting Lender shall be entitled
to receive the fee payable under Section 2.10 for any period that an Investment
Grade Rating shall exist, during which Period that Lender is a Defaulting
Lender, but only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Loans funded by it, and (2) its Percentage of the face
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to the immediately following subsection (e).


(ii)    Each Defaulting Lender shall be entitled to receive any fee payable
under Section 3.8 for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).


(iii)    With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Loans that has been
reallocated to such Non‑Defaulting Lender pursuant to the immediately

89

--------------------------------------------------------------------------------




following subsection (d), (y) pay to the Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages (determined without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 5.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Defaulting Lender, within ten (10)
Business Days following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding by the Issuing Bank at such
time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time,

90

--------------------------------------------------------------------------------




the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
ratably the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders (other than Bid Rate
Loans) or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans (other than Bid Rate Loans) and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with their respective Percentages (determined
without giving effect to the immediately preceding subsection (d)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.



91

--------------------------------------------------------------------------------




12.17.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles XII and XIV.
12.18.    Managing Agents, Co-Documentation Agents, Syndication Agent, etc..
Neither any of the Lenders identified in this Agreement as a “managing agent”
nor the Co-Documentation Agents or the Syndication Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in
Section 12.11.
ARTICLE XIII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 13.3,
and (iii) any transfer by Participation must be made in compliance with
Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or other central
banking authority or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

92

--------------------------------------------------------------------------------




13.2.    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Revolving
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Revolving Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 14.13 or of any other Loan Document.
13.2.3    Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in
Section 14.15(a) in respect of its participating interest in amounts owing under
the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under the Loan Documents,
provided that each Lender shall retain the right of setoff provided in
Section 14.15(a) with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 14.15(a),
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 14.15(b) as if each Participant were a Lender. The Borrower further
agrees that each Participant shall be entitled to the benefits of Sections 4.1,
4.2, 4.4 and 4.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 13.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 4.1, 4.2, 4.4
or 4.5 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Section 4.5 to the same extent as if it were a Lender.
13.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest)

93

--------------------------------------------------------------------------------




of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans, Facility Letters
of Credit or its other obligations under this Agreement) except to the extent
that such disclosure is necessary to establish that such Revolving Commitment,
Loan, Facility Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
13.3.    Assignments; Consents. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
13.3.1    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and the Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption Agreement, as of the Trade Date) shall not be less
than $5,000,000, unless each of the Administrative Agent, the Issuing Bank and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Revolving Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Revolving Commitment and the Loans at the time
owing to it.


13.3.2    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.



94

--------------------------------------------------------------------------------




13.3.3    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.3.1(B) and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not already
a Lender with a Revolving Commitment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender; and


(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.


13.3.4    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.


13.3.5    No Assignment to Borrower or Defaulting Lender. No such assignment
shall be made to (i) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (ii) any Defaulting Lender.


13.3.6    No Assignment to Natural Persons. No such assignment shall be made to
a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.4, from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 12.8

95

--------------------------------------------------------------------------------




and 14.6 and the other provisions of this Agreement and the other Loan Documents
that survive the termination hereof and thereof with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.


13.4.    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Office a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
13.5.    Designated Lenders. Any Lender (each, a “Designating Lender”) may at
any time while the Borrower has been assigned an Investment Grade Rating from
either S&P or Moody’s and the Borrower shall have elected to have the provisions
of Section 2.9(b) apply, designate one Designated Lender to fund Bid Rate Loans
on behalf of such Designating Lender subject to the terms of this Section, and
the provisions in the immediately preceding Sections 13.2 and 13.3 shall not
apply to such designation. No Lender may designate more than one Designated
Lender. The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall execute and
deliver to the Designating Lender a Bid Rate Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.18 after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 12.3 and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such

96

--------------------------------------------------------------------------------




notice, communication, vote, approval, waiver, consent or amendment shall be
signed by the Designating Lender as agent for the Designated Lender and shall
not be signed by the Designated Lender on its own behalf and shall be binding on
the Designated Lender to the same extent as if signed by the Designated Lender
on its own behalf. The Borrower, the Administrative Agent and the Lenders may
rely thereon without any requirement that the Designated Lender sign or
acknowledge the same. No Designated Lender may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Lender. The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Maturity Date. In
connection with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $3,500.
13.6    Confidentiality. Except as otherwise provided by applicable law, the
Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any actual or proposed Eligible Assignee, Participant or other transferee in
connection with a potential transfer of any Revolving Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by applicable
law; (d) to the Administrative Agent’s, the Issuing Bank’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) in connection with
the exercise of any remedies under any Loan Document or any action or proceeding
relating to any Loan Document or the enforcement of rights hereunder or
thereunder; (f) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section actually known by the
Administrative Agent, the Issuing Bank or such Lender to be a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank,
any Lender or any Affiliate of the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing

97

--------------------------------------------------------------------------------




Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or the General Partner, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, the General Partner, any Subsidiary or Affiliate of the Borrower
relating to the Borrower, the General Partner or any of their Affiliates or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, the General Partner,
or any Subsidiary or any Affiliate of the Borrower, provided that, in the case
of any such information received from the Borrower, the General Partner, or any
Subsidiary or any Affiliate of the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
13.7    Tax Treatment. If any interest in any Loan Document is transferred to
any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) which is not
incorporated under the laws of the United States or any State thereof, the
transferor Lender shall cause such Transferee, concurrently with the
effectiveness of such transfer, to comply with the provisions of
Section 4.5(ii).
ARTICLE XIV.

GENERAL PROVISIONS
14.1.    Survival of Representations. All representations and warranties
contained in this Agreement shall survive delivery of the Notes and the making
of the Borrowings herein contemplated.
14.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
14.3.    Taxes. Any recording and other taxes (excluding franchise, income or
similar taxes) or other similar assessments or charges payable or ruled payable
by any governmental authority incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be paid by the Borrower,
together with interest and penalties, if any.
14.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

98

--------------------------------------------------------------------------------




14.5.    No Third Party Beneficiaries. This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
14.6.    Expenses; Indemnification. Subject to the provisions of this Agreement,
the Borrower will pay (a) all out-of-pocket costs and expenses incurred by the
Administrative Agent and the Arranger (including the reasonable fees,
out-of-pocket expenses and other reasonable expenses of counsel, which counsel
may be employees of Administrative Agent) in connection with the preparation,
execution and delivery of this Agreement, the Notes, the Loan Documents and any
other agreements or documents referred to herein or therein and any amendments
thereto, (b) all out-of-pocket costs and expenses incurred by the Administrative
Agent and the Lenders (including the reasonable fees, out-of-pocket expenses and
other reasonable expenses of counsel to the Administrative Agent and the
Lenders, which counsel may be employees of Administrative Agent or the Lenders)
in connection with the enforcement and protection of the rights of the Lenders
under this Agreement, the Notes, the Loan Documents or any other agreement or
document referred to herein or therein, and (c) all reasonable and customary
costs and expenses of periodic audits by the Administrative Agent’s personnel of
the Borrower’s books and records provided that prior to an Event of Default, the
Borrower shall be required to pay for only one such audit during any year. The
Borrower further agrees to indemnify the Lenders, their Affiliates, and their
respective directors, officers, employees, agents and advisors (each, an
“Indemnified Party”) against all losses, claims, damages, penalties, judgments,
liabilities and reasonable expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Indemnified Party is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby
or the direct or indirect application or proposed application of the proceeds of
any Borrowing hereunder, except that the foregoing indemnity shall not apply to
any Indemnified Party to the extent that any losses, claims, etc. as determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from such Indemnified Party’s Gross Negligence or willful
misconduct. In the case of an investigation, litigation or proceeding to which
the indemnity in this Section applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower
or the General Partner or the Borrower’s or the General Partner’s equity holders
or creditors or an Indemnified Party is otherwise party thereto. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.
14.7.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
14.8.    Nonliability of the Lenders. The relationship between the Borrower and
the Lenders shall be solely that of borrower and lender. The Lenders shall not
have any fiduciary responsibilities to the Borrower. The Lenders undertake no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. Moreover,
none of the Administrative Agent, the Issuing Bank or any Lender shall be liable
to the Borrower or any other parties. None of the Administrative Agent,

99

--------------------------------------------------------------------------------




the Issuing Bank or any Lender, or any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent, the Issuing Bank or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any fee letter delivered in
connection herewith, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.
14.9.    Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
14.10.    Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDERS OR ANY AFFILIATE OF THE LENDERS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
14.11.    Waiver of Jury Trial. THE BORROWER, THE GENERAL PARTNER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
14.12.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents. Any
assignee or transferee of rights or obligations hereunder or under the Notes
agrees by acceptance thereof to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the holder of a
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

100

--------------------------------------------------------------------------------




14.13.    Entire Agreement; Modification of Agreement. The Loan Documents embody
the entire agreement among the Borrower, the General Partner, Administrative
Agent, and Lenders and supersede all prior conversations, agreements,
understandings, commitments and term sheets among any or all of such parties
with respect to the subject matter hereof. Any provisions of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower, and Administrative Agent if the rights or duties of
Administrative Agent are affected thereby, and
(a)    each of the Lenders adversely affected thereby if such amendment or
waiver:
(i)    reduces or forgives any payment of principal or interest on the
Obligations or any fees payable by the Borrower to such Lender hereunder; or
(ii)    postpones the date fixed for any payment of principal of or interest on
the Obligations or any fees payable by the Borrower to such Lender hereunder; or
(iii)    increases the amount of such Lender’s Revolving Commitment (other than
pursuant to an assignment permitted under Section 13.3 or an increase in the
Aggregate Revolving Commitment pursuant to Section 2.2) or the unpaid principal
amount of such Lender’s Loan; or
(iv)    extends the Maturity Date (other than pursuant to Section 2.19 hereof);
or
(v)    modifies or waives all or any portion of Section 2.20;
(b)    all of the Lenders if such amendment or waiver:
(i)    releases or limits the liability of the General Partner under the Loan
Documents; or
(ii)    changes the definition of Required Lenders, or modifies any requirement
for consent by each of the Lenders; or
(iii)    reduces the percentage set forth in Section 8.10 or modifies or waives
the second through fourth sentences of Section 9.3 hereof; or
(c)    the Required Lenders, to the extent expressly provided for herein and in
the case of all other waivers or amendments if no percentage of Lenders is
specified herein, except that no waivers or amendments (1) affecting
Section 2.17 shall be effective without the written consent of the Swingline
Lender, (2) affecting Article III shall be effective without the written consent
of the Issuing Bank or (3) affecting Section 12.16 shall be effective without
the written consent of each of the Swingline Lender and the Issuing Bank.

101

--------------------------------------------------------------------------------




14.14.    Dealings with the Borrower. The Lenders and their affiliates may
accept deposits from, extend credit to and generally engage in any kind of
banking, trust or other business with the Borrower or the General Partner or any
of their Affiliates regardless of the capacity of the Lenders hereunder.
14.15.    Set-Off.
(a)    Subject to Section 2.20 and in addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time, or from time to time while, an Event
of Default exists, without notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, but in the case of the Issuing Bank,
a Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant,
subject to receipt of the prior written consent of the Required Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, the Issuing Bank, such Lender, any Affiliate of the Administrative Agent,
the Issuing Bank or such Lender, or such Participant, to or for the credit or
the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.1, and although such Obligations shall be contingent or unmatured.
(b)    Each Lender agrees that if it shall, by exercising any right of set off
or counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Loan held by it
(other than payments received pursuant to Sections 4.1, 4.2, 4.3 and 4.5) which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest or fees due with respect to any Loan
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or fees with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Revolving Commitments.
14.16.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower and each of the Lenders shown on the signature pages hereof.
14.17.    Patriot Act CIP Notice. Each Lender hereby notifies the Borrower and
the General Partner that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act), it
is required to obtain, verify and record

102

--------------------------------------------------------------------------------




information that identifies the Borrower and the General Partner, which
information includes the name and address of the Borrower and the General
Partner and other information that will allow such Lender to identify the
Borrower and the General Partner in accordance with the Act.
ARTICLE XV.

NOTICES
15.1.    Giving Notice; Electronic Delivery. All notices and other
communications provided to any party hereto under this Agreement or any other
Loan Document shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes). Notice may
be given as follows:
To the Borrower:
First Industrial, L.P.
c/o First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 4000
Chicago, Illinois 60606
Attention: Mr. Scott Musil
Telecopy: (312) 895-9380


To the General Partner:
First Industrial Realty Trust, Inc.
311 South Wacker Drive
Suite 3900
Chicago, Illinois 60606
Attention: Scott A. Musil
Telecopy: (312) 922-9851


Each of the above with a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison
39th Floor
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith and Douglas W. Anderson
Telecopy: (312) 984-3150


To each Lender:
At such address as set forth in its Administrative Questionnaire



103

--------------------------------------------------------------------------------




To the Administrative Agent:
Wells Fargo Bank, National Association, as agent
123 North Wacker Drive
Chicago, IL 60606
Attention: Scott S. Solis
Telecopy: (312)782-0969


Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender (or the Issuing Bank) pursuant to Article II and (ii) any
Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. (Central Time) on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate
required by Section 8.2(iv) to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 8.2(iv), the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.


15.2.    Change of Address. Each party may change the address for service of
notice upon it by a notice in writing to the other parties hereto.
[Remainder of page intentionally left blank]



104

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
BORROWER:                FIRST INDUSTRIAL, L.P.


By:    FIRST INDUSTRIAL REALTY TRUST, INC.,
its General Partner




By:    /s/ Scott A. Musil            
Name:    Scott A. Musil                
Title:    CFO                    




GENERAL PARTNER:        FIRST INDUSTRIAL REALTY TRUST, INC.




By:    /s/ Scott A. Musil            
Name:    Scott A. Musil                
Title:    CFO                    



SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent





By:    /s/ Sam Supple                
Name:    Sam Supple                    
Title:    Senior Vice President                







SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent




By:    /s/ Asad Rafiq                    
Name:    Asad Rafiq                    
Title:    Vice President                    





SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as Co-Documentation
Agent




By:    /s/ Dennis Redpath                
Name:    Dennis Redpath                
Title:    Senior Vice President                

SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as Co-Documentation
Agent




By:    /s/ Joel Dalson                    
Name:    Joel Dalson                    
Title:    Vice President                    



SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




REGIONS BANK, individually as a Lender and as Co-Documentation Agent




By:    /s/ Ghi S. Gavin                
Name:    Ghi S. Gavin                    
Title:    Senior Vice President                



SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC, as a Lender




By:    /s/ Lana Gifas                    
Name:    Lana Gifas                    
Title:    Director                    


By:    /s/ Joselin Fernandes                
Name:    Joselin Fernandes                
Title:    Associate Director                



SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------






FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender




By:    /s/ Michael Glandt                
Name:    Michael Glandt                
Title:    Vice President                    



SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




UNION BANK, N.A., as a Lender




By:    /s/ Gregory A. Conner                
Name:    Gregory A. Conner                
Title:    Vice President                    





SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




COMERICA BANK, A TEXAS BANKING ASSOCIATION, as a Lender




By:    /s/ Sam F. Meehan                
Name:    Sam F. Meehan                
Title:    Vice President                    













SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




Each of the undersigned Departing Lenders hereby acknowledges and agrees that,
from and after the Agreement Execution Date, it is no longer a party to the
Existing Credit Agreement and will not be a party to this Agreement






THE NORTHERN TRUST COMPANY, as a Departing Lender


By: /s/ Fiyaz Khan_______________________    
Name: Fiyaz Khan                    
Title: Vice President                    

SIGNATURE PAGE TO
AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT A


Revolving Commitment Amounts








Bank
Total Commitment


 Wells Fargo Bank, National Association
$107,500,000.00
 Bank of America, N.A.
$107,500,000.00
 U.S. Bank National Association
$75,000,000.00
 PNC Bank, National Association
$75,000,000.00
 Regions Bank
$75,000,000.00
 UBS Loan Finance LLC
$55,000,000.00
 Fifth Third Bank
$50,000,000.00
 Union Bank, N.A.
$50,000,000.00
 Comerica Bank, a Texas Banking Association
$30,000,000.00


Total


$625,000,000.00








    



--------------------------------------------------------------------------------




EXHIBIT B-1


Form of Note




REVOLVING CREDIT NOTE


[___________], 2013
On or before the Maturity Date, as defined in that certain Amended and Restated
Unsecured Revolving Credit Agreement dated as of July 19, 2013 (the “Agreement”)
between FIRST INDUSTRIAL, L.P., a Delaware limited partnership (“Borrower”),
First Industrial Realty Trust, Inc., a Maryland corporation, Bank of America,
N.A., individually and as Syndication Agent, Wells Fargo Bank, National
Association, individually and as Administrative Agent for the Lenders (as such
terms are defined in the Agreement), and the other Lenders listed on the
signature pages of the Agreement, Borrower promises to pay to the order of
[__________] (the “Lender”), or its successors and assigns, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Section 2.1 of the Agreement, in immediately available funds at the
office of the Administrative Agent in Minneapolis, Minnesota, together with
interest on the unpaid principal amount hereof at the rates and on the dates set
forth in the Agreement. The Borrower shall pay this Promissory Note (“Note”) in
full on or before the Maturity Date in accordance with the terms of the
Agreement.


The Lender shall, and is hereby authorized to record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Borrowing and the date and amount of each principal
payment hereunder; provided, however, that the failure of Lender to so record
shall not affect the obligations of the Borrower hereunder or under the other
Loan. Documents.


This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.


If there is an Event of Default or Default under the Agreement or any other Loan
Document and Lender exercises its remedies provided under the Agreement and/or
any of the Loan Documents, then in addition to all amounts recoverable by the
Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.
 
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.







--------------------------------------------------------------------------------





This Note shall, be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR. PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
[Signature on Following Page]










--------------------------------------------------------------------------------




FIRST INDUSTRIAL, L.P.
By: First Industrial Realty Trust, Inc., its general partner    


By: _________________________________
Name:_______________________________
Title:________________________________


                            

[Signature Page – First Industrial Revolving Note]

--------------------------------------------------------------------------------




PAYMENTS OF PRINCIPAL






Date
Unpaid Principal Balance
Notation Made by
 
 
 













--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF BID RATE NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned, FIRST INDUSTRIAL, L.P. (the “Borrower”),
hereby promises to pay to the order of ________________ (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association at the office
of the Administrative Agent in Minneapolis, Minnesota or at such other address
as may be specified by the Administrative Agent to the Borrower, the aggregate
unpaid principal amount of Bid Rate Loans made by the Lender to the Borrower
under the Credit Agreement, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Bid Rate Loan, at such office at the rates and on the dates provided
in the Credit Agreement.


The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.


This Note is one of the “Bid Rate Notes” referred to in the Amended and Restated
Unsecured Revolving Credit Agreement dated as of July 19, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.3. thereof, the Administrative Agent, and
the other parties thereto, and evidences Bid Rate Loans made by the Lender
thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.


Except as permitted by Section 13.3. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


This Note shall, be governed and construed under the internal laws of the State
of Illinois.
 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR. PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.






--------------------------------------------------------------------------------






[Signature on next page]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.


FIRST INDUSTRIAL, L.P.


By: First Industrial Realty Trust, Inc., its general partner




By: _________________________________
Name:_____________________________    
Title:______________________________    












--------------------------------------------------------------------------------




SCHEDULE OF BID RATE LOANS




This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:




Date of
Loan
Principal Amount of
Loan


Interest
Rate
Maturity
Date of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By

















--------------------------------------------------------------------------------




EXHIBIT C
TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION ¨ ADD ¨ CHANGE ¨ DELETE LINE NUMBER _____ ¨
INITIAL LOAN DISBURSEMENT


The following representatives of First Industrial, L.P., a Delaware limited
partnership (“Borrower”) are authorized to request the disbursement of Loan
Proceeds and initiate funds transfers for Loan Number 1006217 dated July 19,
2013 between Wells Fargo Bank, National Association, as administrative agent
(“Agent”), certain Lenders party thereto and Borrower. Agent is authorized to
rely on this Transfer Authorizer Designation until it has received a new
Transfer Authorizer Designation signed by Borrower, even in the event that any
or all of the foregoing information may have changed.


 


Name


Title
Maximum Wire
Amount
1.
 
 
 
2.
 
 
 
3.
 
 
 
4.
 
 
 
5.
 
 
 



Initial Loan Disbursement Authorization ¨ Not Applicable ¨ Applicable --- Agent
is hereby authorized to accept wire transfer instructions from ________________
(ie. specify title company escrow) to be delivered, via fax, email, letter or
other method, to Agent for title/escrow #_____________ and/or loan #__________.
Said instructions shall include the title/escrow company’s Receiving Party
Account Name, city and state, Receiving Party Account Number, Receiving Lender’s
(ABA) Routing Number, Maximum Transfer Amount required, Borrower’s name, title
order/escrow number to which Agent shall fund the Initial Loan Disbursement
under the loan number referenced above. The amount of said transfer shall not
exceed $_______________. Borrower acknowledges and agrees that the acceptance of
and wire transfer of funds by Agent in accordance with the title/escrow company
instructions shall be governed by this Transfer Authorizer Designation form and
any other Loan Documents dated July 19, 2013, by and between Agent and Borrower.
Agent shall not be further required to confirm said wiring instructions received
from title/escrow company with Borrower. This Initial Loan Disbursement
Authorization is in effect until [ ,2013] after which time a new authorization
request shall be required. Borrower shall instruct title/escrow company via a
separate letter, to deliver said wiring instructions in writing, directly to
Agent at its address. Borrower also hereby authorizes Agent to attach a copy of
the title/escrow company’s written wire instructions to this Transfer Authorizer
Designation form upon receipt of said instructions.




Beneficiary Bank and Account Holder Information

___________________________
¹ Maximum Wire Amount may not exceed the Loan Amount.








--------------------------------------------------------------------------------




1.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







2.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







3.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:











Date: [ ___________ ,2013]












--------------------------------------------------------------------------------




“BORROWER”


First Industrial, L.P.


By:    First Industrial Realty Trust, Inc.,
Its general partner


By: _________________________
Name: ______________________
Its: _________________________
















--------------------------------------------------------------------------------




EXHIBIT D


Form of Guaranty




AMENDED AND RESTATED GUARANTY
This Amended and Restated Guaranty is made as of July 19, 2013, by First
Industrial Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and for
the benefit of Wells Fargo Bank, National Association, a national banking
association, individually (“Wells”), and as administrative agent for itself and
the lenders listed on the signature pages of the Credit Agreement (as defined
below) and their respective successors and assigns (collectively, “Lender”).
 
RECITALS
A.    First Industrial, L.P., a Delaware limited partnership (“Borrower”), and
Guarantor have requested that Lender make unsecured revolving credit loans
available to Borrower in the aggregate principal amount of up to $625,000,000
(subject to Borrower’s right to increase such aggregate principal amount to
$825,000,000 in accordance with Section 2.2 of the Credit Agreement (herein
defined)) (the “Facility”).
B.    Lender has agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in an Amended and Restated Unsecured
Revolving Credit Agreement bearing even date herewith between Borrower, the
Lenders and Guarantor (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
C.    Guarantor is party to that certain Guaranty, dated December 14, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Guaranty”).


D.    The parties hereto wish to amend and restate the Existing Guaranty in its
entirety and the Guarantor wishes to affirm its obligations under the Existing
Guaranty.


E.    Guarantor is the sole general partner of Borrower and, therefore,
Guarantor will derive financial benefit from the Facility evidenced by the
Credit Agreement and the other Loan Documents. The execution and delivery of
this Guaranty by Guarantor is a condition precedent to the performance by Lender
of its obligations under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:
1.    Guarantor affirms its obligations under, and the terms and conditions of,
the Existing Guaranty and agrees that such obligations remain in full force and
effect and are hereby ratified, reaffirmed and confirmed. Guarantor hereby
absolutely, unconditionally, and irrevocably guarantees to Lender:






--------------------------------------------------------------------------------




(a)    the full and prompt payment of the principal of and interest on the Loans
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Credit Agreement and the other Loan
Documents;


(b)    the payment of all Enforcement Costs (as hereinafter defined in Paragraph
7 hereof);


(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents; and
 
(d)    All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”


2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by Lender or any holder of any Note, to pay all the Facility Indebtedness
and to perform all the Obligations as are or then or thereafter become due and
owing or are to be performed under the terms of the Credit Agreement and the
other Loan Documents, and to pay any reasonable expenses incurred by Lender in
protecting, preserving, or defending its interest in the Property or in
connection with the Facility or under any of the Loan Documents, including,
without limitation, all reasonable attorneys’ fees and costs. Lender shall have
the right, at its option, either before, during or after pursuing any other
right or remedy against Borrower or Guarantor, to perform any and all of the
Obligations by or through any agent. contractor or subcontractor, or any of
their agents, of its selection, all as Lender in its sole discretion deems
proper, and Guarantor shall indemnify and hold Lender free and harmless from and
against any and all loss, damage, cost, expense, injury, or liability Lender may
suffer or incur in connection with the exercise of its rights under this
Guaranty or the performance of the Obligations, except to the extent the same
arises as determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the Gross Negligence or willful
misconduct of Lender.
All of the remedies set forth herein and/or provided by any of the Loan
Documents or law or equity shall be equally available to Lender, and the choice
by Lender of one such alternative over another shall not be subject to question
or challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, set-off, or failure to mitigate damages in any action,
proceeding, or counteraction by Lender to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Lender from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of business judgment, which the passage of time
and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such choice by Lender be given conclusive effect
regardless of such subsequent developments.
3.    Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any






--------------------------------------------------------------------------------




defense, right of set-off or other claim which Guarantor may have against the
Borrower or which Guarantor or Borrower may have against Lender or the holders
of any Note (other than defenses relating to payment of the Facility
Indebtedness or the correctness of any allegation by Lender that Borrower was in
default in the performance of the Obligations), (iii) presentment for payment,
demand for payment (other than as provided for in Paragraph 2 above), notice of
nonpayment (other than as provided for in Paragraph 2 above) or dishonor,
protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Guarantor with
liability, (iv) any failure by Lender to inform Guarantor of any facts Lender
may now or hereafter know about Borrower, the Facility, or the transactions
contemplated by the Credit Agreement, it being understood and agreed that Lender
has no duty so to inform and that the Guarantor is fully responsible for being
and remaining informed by the Borrower of all circumstances bearing on the
existence or creation, or the risk of nonpayment of the Facility Indebtedness or
the risk of nonperformance of the Obligations, and (v) any and all right to
cause a marshalling of assets of the Borrower or any other action by any court
or governmental body with respect thereto, or to cause Lender to proceed against
any other security given to Lender in connection with the Facility Indebtedness
or the Obligations. Credit may be granted or continued from time to time by
Lender to Borrower without notice to or authorization from Guarantor, regardless
of the financial or other condition of the Borrower at the time of any such
grant or continuation. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender to Guarantor. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon Lender except as expressly set forth in a writing
duly signed and delivered on behalf of Lender. Guarantor further agrees that any
exculpatory language contained in the Credit Agreement and the Notes shall in no
event apply to this Guaranty, and will not prevent Lender from proceeding
against Guarantor to enforce this Guaranty.
4.    Guarantor further agrees that Guarantor’s liability as guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Credit Agreement and the other Loan
Documents or by any forbearance or delay in collecting interest or principal
under the Credit Agreement and the other Loan Documents, or by any waiver by
Lender under the Credit Agreement or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower, or by any change or modification in the Credit Agreement or any other
Loan Documents, or by the acceptance by Lender of any additional security or any
increase, substitution or change therein, or by the release by Lender of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Facility Indebtedness, even though Lender might lawfully have elected to
apply such payments to any part or all of the Facility Indebtedness, it being
the intent hereof that Guarantor shall remain liable as principal for payment of
the Facility Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. For the avoidance of doubt, it is
understood and agreed that the Guarantor shall not be a “surety” for purposes of
the Securities Act of Illinois (740 ILCS 155 et. seq.) and the Guarantor hereby
waives any rights or benefits thereunder. Guarantor further understands and
agrees that Lender may at any time enter into agreements with Borrower to amend
and modify the Credit Agreement or other Loan Documents, or any thereof
(including, without limitation in accordance with Borrower’s right to






--------------------------------------------------------------------------------




increase the aggregate principal balance of the Loan pursuant to Section 2.2 of
the Credit Agreement), and may waive or release any provision or provisions of
the Credit Agreement and other Loan Documents or any thereof, and, with
reference to such instruments, may make and enter into any such agreement or
agreements as Lender and Borrower may deem proper and desirable, without in any
manner impairing this Guaranty or any of Lender’s rights hereunder or any of the
Guarantor’s obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Guarantor agrees that
this Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Credit Agreement or any of the other Loan Documents, or
resorting to any other guaranties, and Guarantor hereby waives the right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Guarantor further agrees that nothing
contained herein or otherwise shall prevent Lender from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Credit Agreement or any other Loan Documents, and the exercise of any
of its rights or the completion of any of its remedies shall not constitute a
discharge of any of Guarantor’s obligations hereunder, it being the purpose and
intent of the Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under the Credit Agreement or
other Loan Documents or by reason of Borrower’s bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrower. This
Guaranty shall continue to be effective and be deemed to have continued in
existence ore reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to the Credit Agreement or any other Loan
Document is rescinded or otherwise required to be returned by the payee upon the
insolvency, bankruptcy, or reorganization of the payor, all as though such
payment to Lender had not been made, regardless of whether Lender contested the
order requiring the return of such payment. The obligations of Guarantor
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

6.    This Guaranty shall be assignable by Lender to any assignee of all or a
portion of Lender’s rights under the Loan Documents.

7.    If: (i) this Guaranty, the Credit Agreement or any other Loan Document is
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, the Credit
Agreement or any Loan Document; (iii) an attorney is retained to provide advice
or other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent Lender in any other legal proceedings whatsoever in
connection with this Guaranty, the Credit Agreement, any of the Loan Documents,
or any property subject thereto (other than any action or proceeding brought by
any Lender or participant against the Administrative Agent (as defined in the
Credit Agreement) alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing






--------------------------------------------------------------------------------




fees, recording costs, expenses of foreclosure, title insurance premiums, survey
costs, minutes of foreclosure, and all other costs and expenses incurred in
connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

8.    The parties hereto intend that each provision in this Guaranty comports
with all applicable local, state and federal laws and judicial decisions.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Guaranty is found by a court of law to be in violation of
any applicable local, state or federal ordinance, statute, law, administrative
or judicial decision, or public policy, and if such court should declare such
portion, provision or provisions of this Guaranty to be illegal, invalid,
unlawful, void or unenforceable as written, then it is the intent of all parties
hereto that such portion, provision or provisions shall be given force to the
fullest possible extent that they are legal, valid and enforceable, that the
remainder of this Guaranty shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Lender or
the holder of any Note under the remainder of this Guaranty shall continue in
full force and effect.

9.    Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the Facility Indebtedness. Guarantor agrees that until
the entire Facility Indebtedness has been paid in full, (i) Guarantor will not
seek, accept, or retain for Guarantor’s own account any payment from Borrower on
account of such subordinated debt, and (ii) any such payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for Lender and shall be paid over to Lender on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.

10.    Guarantor waives and releases any claim (within the meaning of 11 U.S.C.
§ 101) which Guarantor may have against Borrower arising from a payment made by
Guarantor under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of Guarantor or Lender or any right of Guarantor or Lender to
proceed against (i) Borrower for reimbursement, or (ii) any other guarantor or
any collateral security or guaranty or right of offset held by Lender for the
payment of the Facility Indebtedness and performance of the Obligations, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the waivers and agreements of
Guarantor set forth above constitute additional and cumulative benefits given to
Lender for its security and as an inducement for its extension of credit to
Borrower. Nothing contained in this Paragraph 10 is intended to prohibit
Guarantor from making all distributions to its constituent shareholders which
are required by law from time to time in order for Guarantor to maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code (as defined in the Credit Agreement).

11.    Any amounts received by Lender from any source on account of any
indebtedness may be applied by Lender toward the payment of such indebtedness,
and in such order of application, as Lender may from time to time elect.

12.    The Guarantor hereby submits to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes litigation to enforce
this Guaranty. Guarantor hereby consents to the jurisdiction of either the
Circuit Court of Cook County, Illinois, or the United States District Court for
the Northern District of Illinois, in any action, suit, or proceeding which
Lender may at any time wish to file in connection with this Guaranty or any
related






--------------------------------------------------------------------------------




matter. Guarantor hereby agrees that an action, suit, or proceeding to enforce
this Guaranty may be brought in any state or federal court in the State of
Illinois and hereby waives any objection which Guarantor may have to the laying
of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13.    Anything contained herein to the contrary notwithstanding, the
obligations of Guarantor hereunder at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the United States Bankruptcy Code, as amended, or any comparable
provisions of any similar federal or state law.
14.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes). Notice may be given as follows:


To the Guarantor:
First Industrial Realty Trust, Inc.
311 South Wacker Drive, Suite 3900
Chicago, Illinois 60606
Attention: Mr. Scott A. Musil
Te1ecopy: (312) 922-9851
With a copy to:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison 39th Floor
Chicago, Illinois 60606
Attention: Suzanne Bessette-Smith and Douglas W. Anderson
Telecopy: (312) 984-3150
To the Lender:
c/o Wells Fargo Bank, National Association as agent
123 North Wacker Drive
Chicago, IL 60606
Attention: Scott S. Solis
Telecopy: (312)782-0969
or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.






--------------------------------------------------------------------------------




14.    This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of Lender’s successors and assigns.

15.    This Guaranty shall be construed and enforced under the internal law of
the State of Illinois.
16.    GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.
FIRST INDUSTRIAL REALTY TRUST, INC., a
Maryland corporation


By: ____________________________________
Name: __________________________________
Title:____________________________________








--------------------------------------------------------------------------------








STATE OF ILLINOIS
)

) SS.
COUNTY OF COOK )
)

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that _________________ of First Industrial Realty
Trust, Inc., personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.
GIVEN under my hand and Notarial Seal, this ___ day of __________, 2013.


Notary Public








 






--------------------------------------------------------------------------------




Acknowledged and Agreed by:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By: ________________________________    
Name: _____________________________    
Title: ______________________________




--------------------------------------------------------------------------------




EXHIBIT E


Opinion of Borrower’s Counsel














--------------------------------------------------------------------------------




EXHIBIT F


Opinion of General Partner’s Counsel
















--------------------------------------------------------------------------------




EXHIBIT G


Wiring Instructions




[REDACTED]














--------------------------------------------------------------------------------




EXHIBIT H


Form of Compliance Certificate




To:    The Administrative Agent and the Lenders
    who are parties to the Agreement described below
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Unsecured Revolving Credit Agreement, dated as of July 19, 2013 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
First Industrial, L.P. (the “Borrower”), First Industrial Realty Trust, Inc.
(the “General Partner”), Wells Fargo Bank, National Association, individually
and as Administrative Agent, and the Lenders named therein. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [Chief Financial Officer] [Chief Accounting Officer]
[Controller] of the [Borrower] [General Partner].
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the General Partner, the Borrower and their respective
Subsidiaries and Investment Affiliates during the accounting period covered by
the financial statements attached (or most recently delivered to the
Administrative Agent if none are attached).
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Material Adverse Financial Change, Event of Default or Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth below.
4.    Schedule I (if attached) attached hereto sets forth financial data and
computations and other information evidencing the General Partner’s and the
Borrower’s compliance with certain covenants of the Agreement, all of which
data, computations and information (or if no Schedule I is attached, the data,
computations and information contained in the most recent Schedule I attached to
a prior Compliance Certificate) are true, complete and correct in all material
respects.
5.    The financial statements and reports referred to in Section 8.2(i),
8.2(iii) or 8.2(viii), as the case may be, of the Agreement which are delivered
concurrently with the delivery of this Compliance Certificate, if any, fairly
present in all material respects the consolidated financial condition and
operations of the General Partner, the Borrower and their respective
Subsidiaries at such date and the consolidated results of their operations for
the period then-ended, in accordance with GAAP applied consistently throughout
such period and with prior




--------------------------------------------------------------------------------




periods and correctly state the amounts of Consolidated Total Indebtedness,
Consolidated Secured Debt, Consolidated Senior Unsecured Debt and the Values of
all Unencumbered Assets as determined pursuant to the Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:




--------------------------------------------------------------------------------






The foregoing certifications, together with the computations and information set
forth in Schedule I hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this _____ day
of __________________, 20____.
 
FIRST INDUSTRIAL, L.P.
 
 
 
By: FIRST INDUSTRIAL REALTY TRUST, INC.
 
           General Partner
 
 
 
By: ___________________________________
 
Print Name: ____________________________
 
Title: _________________________________









--------------------------------------------------------------------------------




EXHIBIT I




FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of _______, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), FIRST INDUSTRIAL, L.P., a Delaware
limited partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Assignor is a Lender under that certain Amended and Restated
Unsecured Revolving Credit Agreement dated as of July 19, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.3 thereof, the Administrative Agent, and
the other parties thereto;


WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and


WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Assignment.


(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the
“Assignment Date”) the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Revolving Commitment, and
all of the other rights and obligations of the Assignor under the Credit
Agreement, such Assignor’s Note, and the other Loan Documents representing
______% in respect of the aggregate amount of all Lenders’ Revolving
Commitments, including without limitation, [a principal amount of outstanding
Revolving Loans equal to $_________, all voting rights of the Assignor
associated with the Assigned Commitment all rights to receive interest on such
amount of Loans and all fees with respect to the [Assigned Commitment] and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Revolving Commitment
equal to the amount of the Assigned Commitment. The Assignee, subject to the
terms and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Commitment as if the Assignee were an original Lender
under and signatory to the Credit Agreement having a Revolving Commitment equal
to the Assigned Commitment, which obligations shall include, but shall not be
limited to, the obligation of the Assignor to make Revolving Loans to the
Borrower with respect to the Assigned Commitment and the obligation to indemnify
the Administrative Agent as provided in the Credit Agreement (the foregoing




--------------------------------------------------------------------------------




obligations, together with all other similar obligations more particularly set
forth in the Credit Agreement and the other Loan Documents, shall be referred to
hereinafter, collectively, as the “Assigned Obligations”).


(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Administrative
Agent, the Assignor, and the other Lenders all of the representations,
warranties and covenants of a Lender under Article XII of the Credit Agreement.
Not in limitation of the foregoing, the Assignee acknowledges and agrees that,
except as set forth in Section 4. below, the Assignor is making no
representations or warranties with respect to, and the Assignee hereby releases
and discharges the Assignor for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrower, any other
Loan Party or any other Subsidiary, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any other Loan
Party or any other Subsidiary in connection with the Credit Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Credit Agreement, any Loan Document or any other document or instrument executed
in connection therewith, or the collectability of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrower or any other Loan Party of any obligation under the
Credit Agreement or any other Loan Document. Further, the Assignee acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.


Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.


Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.3 (c) of the Credit Agreement.


Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $____________ and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $____________; and (b) it is the
legal and beneficial owner of the Assigned Commitment which is free and clear of
any adverse claim created by the Assignor.






--------------------------------------------------------------------------------




Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 4.5 of the
Credit Agreement.


Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Note. Upon such
acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.


Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:


                    
                    
Attention:                
Telephone No.:            
Telecopy No.:                


Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:


                    
                    
                    
                    


Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,




--------------------------------------------------------------------------------




(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.3
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.


Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.


Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.


Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.


[Include this Section only if the Borrower’s consent is required under Section
13.3 of the Credit Agreement] Section 17. Agreements of the Borrower. The
Borrower hereby agrees that the Assignee shall be a Lender under the Credit
Agreement [having a Revolving Commitment equal to the Assigned Commitment]. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
fees payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Note in an
initial amount equal to the Assigned Commitment. Further, the Borrower agrees
that, upon the execution and delivery of this Agreement, the Borrower shall owe
the Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.


[Signatures on Following Page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[NAME OF ASSIGNOR]




By: _______________________________    
Name: __________________________    
Title: ___________________________    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:


ASSIGNEE:


[NAME OF ASSIGNEE]




By: _______________________________    
Name: __________________________    
Title: ___________________________    


Payment Instructions


[Bank]
[Address]
ABA No. :
Account No.:
Account Name:
Reference:



[Signatures continued on Following Page]






--------------------------------------------------------------------------------




Agreed and Consented to as of the date first written above.


[Include signature of the Borrower only if required under Section 13.3(c) of the
Credit Agreement]


BORROWER:


FIRST INDUSTRIAL, L.P.


By: First Industrial Realty Trust, Inc., its general partner




By: ____________________________    
Name: __________________________    
Title: ___________________________    


Accepted as of the date first written above.


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By: _____________________________
Name: ________________________    
Title: _________________________    




--------------------------------------------------------------------------------




EXHIBIT J


FORM OF NOTICE OF BORROWING


____________, 20__




Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402
Attention: Teresa Mager




Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Unsecured Revolving
Credit Agreement dated as of July 19, 2013 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests
that the Lenders make Revolving Loans to the Borrower in an aggregate amount
equal to $___________________.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    
o    Adjusted Base Rate Borrowing
o    Eurocurrency Borrowing, with an initial Interest Period for a duration of:


[Check one box only]
o    one month
o    two months
o    three months
o    six months
o    other: ____________________


4. The location and number of Borrower’s account to which proceeds of the
Requested Revolving Loan are to be disbursed: _________________________.






--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party pursuant to Section 5.2(b) of the
Credit Agreement, are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date). In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Section 5.2 of the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.


FIRST INDUSTRIAL, L.P.
 
By: FIRST INDUSTRIAL REALTY TRUST, INC.
           General Partner
 
By: ___________________________________
Print Name: ____________________________
Title: _________________________________

        




--------------------------------------------------------------------------------




EXHIBIT K


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___




Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402
Attention: Teresa Mager


Ladies and Gentlemen:


Reference is made to the Amended and Restated Unsecured Revolving Credit
Agreement dated as of July 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.17 of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ____________________, 20___.



4. The location and number of Borrower’s account to which proceeds of such
Swingline Loan are to be disbursed: _________________________.


The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party
pursuant to Section 5.2(b) of the Credit Agreement, are and shall be true and
correct with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date). In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Section
5.2 of the Credit Agreement will have been satisfied at the time such Swingline
Loan is made.


[Continued on next page]




--------------------------------------------------------------------------------






If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.7(a) of the Credit Agreement.


FIRST INDUSTRIAL, L.P.
 
By: FIRST INDUSTRIAL REALTY TRUST, INC.
           General Partner
 
By: ___________________________________
Print Name: ____________________________
Title: _________________________________









--------------------------------------------------------------------------------




EXHIBIT L


FORM OF DESIGNATION AGREEMENT




THIS DESIGNATION AGREEMENT dated as of ___________, _____ (the “Agreement”) by
and among _________________________ (the “Designating Lender”),
_________________________ (the “Designated Lender”) and Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Unsecured Revolving Credit Agreement dated as of July 19, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among FIRST INDUSTRIAL, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto;


WHEREAS, pursuant to Section 13.5, the Designating Lender desires to designate
the Designated Lender as its “Designated Lender” under and as defined in the
Credit Agreement; and


WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.18. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.


Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to the Credit Agreement and the other Loan Documents,
including, without limitation, any indemnification obligations under
Section 12.8. of the Credit Agreement and any sums otherwise payable to the
Borrower by the Designated Lender.


Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance




--------------------------------------------------------------------------------




or observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.


Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XII of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.


Section 5. Appointment of Designating Lender as Attorney‑In‑Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney‑in‑fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.


Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit




--------------------------------------------------------------------------------




Agreement whereupon this Agreement shall become effective as of the date of such
acceptance or such other date as may be specified on the signature page hereof
(the “Effective Date”).


Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.18. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.


Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.


Section 9. Governing Law. This Agreement shall be construed and enforced under
the internal law of the State of Illinois.


Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.


Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.




[Signatures on Following Page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.


EFFECTIVE DATE:                




DESIGNATING LENDER:


[NAME OF DESIGNATING LENDER]




By: ________________________________    
Name: _____________________________    
Title: ______________________________    




DESIGNATED LENDER:


[NAME OF DESIGNATED LENDER]




By: ________________________________    
Name: _____________________________    
Title: ______________________________    


Accepted as of the date first written above.


ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By: ________________________________    
Name: _____________________________    
Title: ______________________________    








--------------------------------------------------------------------------------




EXHIBIT M


FORM OF BID RATE QUOTE REQUEST


______________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402


Attention: Teresa Mager


Ladies and Gentlemen:


Reference is made to the Amended and Restated Unsecured Revolving Credit
Agreement dated as of July 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


1.
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:



Borrowing Date
Amount
Type
Interest Period


______________, 20___
$____________
____________
______ days





2.
The Borrower’s Credit Rating, as applicable, as of the date hereof is:



S&P        _______
Moody’s    _______


3.
The proceeds of this Bid Rate borrowing will be used for the following purpose:
___________________________________________________

__________________________________________________________.


4.
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party pursuant to Section 5.2(b) of the
Credit Agreement, are and shall be true and correct with the same force and
effect as if made on and as of such date except to the




--------------------------------------------------------------------------------




extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date). In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Bid Rate Loans contained in Section 5.2 of the Credit
Agreement will have been satisfied at the time such Bid Rate Loans are made.


FIRST INDUSTRIAL, L.P.


By: FIRST INDUSTRIAL REALTY TRUST, INC., its General Partner




By: ________________________________    
Name: _____________________________    
Title: ______________________________    










--------------------------------------------------------------------------------




EXHIBIT N


FORM OF BID RATE QUOTE


________________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402


Attention: Teresa Mager


Ladies and Gentlemen:


Reference is made to the Amended and Restated Unsecured Revolving Credit
Agreement dated as of July 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


In response to the Borrower’s Bid Rate Quote Request dated _____________, 20__,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:


1.
Quoting Lender:____________________________



2.
Person to contact at quoting Lender:____________________________



3.
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):



Borrowing Date
Amount
Type
Interest Period
Bid Rate
 
 
 
 
 
__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%





The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.








--------------------------------------------------------------------------------










                        




By: ________________________________    
Name: _____________________________    
Title: ______________________________    












--------------------------------------------------------------------------------




EXHIBIT O


FORM OF BID RATE QUOTE ACCEPTANCE


__________________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
733 Marquette Avenue, 10th Floor
Minneapolis, MN 55402


Attention: Teresa Mager


Ladies and Gentlemen:


Reference is made to the Amended and Restated Unsecured Revolving Credit
Agreement dated as of July 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.


The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, _____:


Quote Date
Quoting Lender
Type
Amount Accepted
 
 
 
 
____________, 20__
_______________
__________
     $___________


____________, 20__
_______________
__________
     $___________


____________, 20__
_______________
__________
     $___________



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party pursuant to Section 5.2(b) of the
Credit Agreement, are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date). In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Bid Rate Loans contained in Section 5.2 of the Credit Agreement will
have been satisfied at the time such Bid Rate Loans are made.




[Signature on next page]




--------------------------------------------------------------------------------














FIRST INDUSTRIAL, L.P.


By: FIRST INDUSTRIAL REALTY TRUST, INC., its General Partner




By: _________________________________    
Name: ______________________________    
Title: _______________________________    


